Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 1 of 88




          Exhibit 1




          Exhibit 1
                                      Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 2 of 88
                                                                                                               Electronically Filed
                                                                                                               5/26/2021 3:26 PM
                                                                                                               Steven D. Grierson
                                                                                                               CLERK OF THE COURT

                                  1 COMP
                                    Lars K. Evensen
                                  2 Nevada Bar No. 8061
                                    Dirk W. Gaspar
                                  3 Nevada Bar No. 10046                                                  CASE NO: A-21-835290-C
                                    HOLLAND & HART LLP
                                  4 9555 Hillwood Drive, 2nd Floor                                                 Department 26
                                    Las Vegas, Nevada 89134
                                  5 Phone: 702.669.4600
                                    Fax: 702.669.4650
                                  6 lkevensen@hollandhart.com
                                    dwgaspar@hollandhart.com
                                  7
                                    Attorneys for Plaintiff
                                  8 Cimarron Road LLC

                                  9

                                 10                                         DISTRICT COURT

                                 11                                   CLARK COUNTY, NEVADA

                                 12 CIMARRON ROAD LLC,                                   CASE NO.
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13                  Plaintiff,                          DEPT. NO.
      LAS VEGAS, NV 89134
      HOLLAND & HART LLP




                                 14 v.                                                                  COMPLAINT
                                 15 GENSLER ARCHITECTURE, DESIGN &
                                    PLANNING, P.C., DOES I through X, and                          Exempt from Arbitration
                                 16 ROE CORPORATIONS I through X,                                Damages in Excess of $50,000.00

                                 17                  Defendants.
                                 18

                                 19           Plaintiff, CIMARRON ROAD LLC (“Cimarron Road”), by and through its attorneys of
                                 20    the law firm of Holland & Hart LLP, as and for its Complaint against Defendants, GENSLER
                                 21    ARCHITECTURE, DESIGN & PLANNING, P.C., DOES I through X, and ROE
                                 22    CORPORATIONS I through X, complains, avers, and alleges as follows:
                                 23                                            THE PARTIES
                                 24           1.     Cimarron Road is a Delaware limited liability company authorized to do business
                                 25    and doing business in Clark County, State of Nevada.
                                 26           2.     GENSLER ARCHITECTURE, DESIGN & PLANNING, P.C. is a New York
                                 27    professional corporation authorized to do business and doing business in Clark County, State of
                                 28


                                                                                        1
                                                                    Case Number: A-21-835290-C
                                      Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 3 of 88



                                  1    Nevada. GENSLER ARCHITECTURE, DESIGN & PLANNING, P.C., DOES I through X, and
                                  2    ROE CORPORATIONS I through X are hereafter collectively referred to as “Gensler”.
                                  3           3.      DOES I through X, as individuals, and ROE CORPORATIONS I through X,
                                  4    inclusive, are individuals or business entities who participated in the acts detailed below, and are
                                  5    responsible and liable to Cimarron Road for their actions resulting in material damage and loss,
                                  6    related to the office building located at 6801 S. Cimarron Road, Las Vegas, Nevada (the
                                  7    “Property”). The true names and capacities of those parties sued as DOES I through X, as
                                  8    individuals, and ROE CORPORATIONS I through X, inclusive, are presently unknown to
                                  9    Cimarron Road, who therefore sues said parties by such fictitious names. When the true names
                                 10    and capacities of such parties become known, Cimarron Road will seek leave of Court to amend
                                 11    this Complaint to replace one or more “DOE” and/or “ROE CORPORATION” parties with the
                                 12    true name, identity and capacity of each additional party to this action, together with the proper
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13    charges and allegations, and to authorize service of process on such additional parties.
      LAS VEGAS, NV 89134
      HOLLAND & HART LLP




                                 14                                       JURISDICTION AND VENUE
                                 15           4.      This Court has subject matter jurisdiction pursuant to Article VI of the Nevada
                                 16    Constitution, and personal jurisdiction over Defendants, and each of them, in accordance with
                                 17    NRS 14.065, on the grounds that such jurisdiction is not inconsistent with the Nevada Constitution
                                 18    or the United States Constitution.
                                 19           5.      The matter in controversy exceeds $15,000, the minimum jurisdictional amount of
                                 20    this Court.
                                 21           6.      This matter is exempt from mandatory arbitration because the damages sought
                                 22    exceed $50,000.
                                 23           7.      Attached hereto as Exhibit 1 is the declaration of Lars Evensen, Esq., which
                                 24    includes the report of Frank Young, P.E. regarding issues associated with the electrical design of
                                 25    the Project as discussed herein.
                                 26           8.      Attached hereto as Exhibit 2 is the declaration of Lars Evensen, Esq., which
                                 27    includes the report of architect, Robert Perry regarding issues associated with Gensler’s design
                                 28    services with respect to the Project as discussed herein.


                                                                                        2
                                      Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 4 of 88



                                  1                                       GENERAL ALLEGATIONS
                                  2           9.         Cimarron Road is the owner of the Property.
                                  3           10.        On or about June 27, 2016, Cimarron Road and Gensler executed a written
                                  4    agreement (the “Core & Shell Agreement”) whereby Gensler agreed to perform the design and
                                  5    documentation for a 4-story, 150,000 square foot tilt-up concrete building and other site
                                  6    improvements at the Property, which would serve as the corporate headquarters for Credit One
                                  7    Bank, N.A.
                                  8           11.        On or about June 27, 2016, Cimarron Road and Gensler executed a separate
                                  9    written agreement (the “Build-Out Agreement”) whereby Gensler agreed to perform the design
                                 10    and documentation for the interior build-out of the above-mentioned 4-story building.
                                 11           12.        The above-mentioned 4-story building and interior build-out is hereafter
                                 12    collectively referred to as the “Project”.
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13           13.        Pursuant to the Core & Shell Agreement and Build-Out Agreement, Gensler
      LAS VEGAS, NV 89134
      HOLLAND & HART LLP




                                 14    agreed to design the Project and provide construction documents (including, but not limited to,
                                 15    plans, drawings, and specifications) that met Cimarron Road’s requirements for the Project, were
                                 16    constructible, accurate, suitable for their intended use, and were in compliance with all applicable
                                 17    laws and industry standards.
                                 18           14.        As the architect for the Project and pursuant to the Core & Shell Agreement and
                                 19    Build-Out Agreement, Gensler was ultimately responsible for the design of the Project and all
                                 20    components thereof.
                                 21           15.        As part of its responsibilities under the Core & Shell Agreement and Build-Out
                                 22    Agreement, Gensler engaged sub-consultants for the design of, among other components, the
                                 23    mechanical (e.g., HVAC systems), electrical, and plumbing (collectively, “MEP”) components
                                 24    of the Project.
                                 25           16.        In or about July 2016, Gensler retained Melroy Engineering, Inc. dba MSA
                                 26    Engineering Consultants (“MSA”) as a sub-consultant pursuant to a written sub-consultant
                                 27    agreement (the “Sub-Consultant Agreement”) to provide design and other consulting services
                                 28    with respect to the MEP components of the Project.


                                                                                         3
                                      Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 5 of 88



                                  1           17.     As Gensler’s subconsultant and pursuant to the Sub-Consultant Agreement, MSA
                                  2    was responsible for the design of the MEP components of the Project and had the duty to provide
                                  3    construction documents (including, but not limited to, plans, drawings, and specifications) that
                                  4    were done in a good and workmanlike manner, constructible, accurate, suitable for their intended
                                  5    use, and in compliance with all applicable laws and industry standards.
                                  6           18.     By retaining MSA as its sub-consultant for the Project, Gensler was responsible
                                  7    for reviewing and approving the work of MSA and/or is otherwise ultimately responsible for
                                  8    MSA’s actions and/or inactions.
                                  9           19.     On or about September 27, 2016, Cimarron Road retained Burke Construction
                                 10    Group (“Burke”) as the general contractor to construct the Project in accordance with Gensler’s
                                 11    design and construction documents.
                                 12           20.     Construction of the Project commenced in or about January 2017 and was
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13    substantially completed no earlier than December 2017.
      LAS VEGAS, NV 89134
      HOLLAND & HART LLP




                                 14                                      DESIGN DEFICIENCIES
                                 15           21.     In or about September 2016, MSA produced its permit set of construction
                                 16    documents for the MEP components of the Project.
                                 17           22.     During the course of construction, the following deficiencies in the work of
                                 18    Gensler and/or MSA with respect to the design of the Project’s air handling units (“AHUs”) were
                                 19    discovered:
                                 20                              AHU Feeder and Disconnect Upsize Issue
                                 21           23.     As part of its work, MSA was responsible for the design of the AHUs and the
                                 22    electrical systems required to support the AHUs.
                                 23           24.     MSA’s drawings with respect to the conductors and circuit breakers serving the
                                 24    AHUs were undersized and otherwise insufficient for the AHUs as designed.
                                 25           25.     On or about February 25, 2017, MSA was provided with submittal and product
                                 26    information from the manufacturer of AHUs, which included information regarding the required
                                 27    electrical service for the AHUs. After receiving such information, MSA was aware or reasonably
                                 28


                                                                                       4
                                      Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 6 of 88



                                  1    should have been aware that the conductors and circuit breakers in MSA’s electrical drawings
                                  2    serving the AHUs were undersized and otherwise insufficient for the AHUs as designed.
                                  3           26.     MSA had a duty to revise its electrical drawings after receipt of the February 25,
                                  4    2017 product information from the manufacturer of the AHUs, but failed to do so.
                                  5           27.     In or about July 2017, Helix Electric (“Helix” – Burke’s electrical subcontractor)
                                  6    discovered that the conductors and circuit breakers in MSA’s electrical drawings serving the
                                  7    AHUs were undersized and otherwise insufficient for the AHUs as designed.
                                  8           28.     During an owner-architect-contractor meeting, MSA’s electrical engineer
                                  9    admitted that the conductors and circuit breakers were undersized.
                                 10           29.     MSA’s electrical engineer further admitted that drawings were incomplete at the
                                 11    time they were submitted to Clark County for permit and that he nevertheless did so to obtain the
                                 12    necessary building permits.
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13           30.     Moreover, MSA’s electrical engineer admitted that he failed to update the
      LAS VEGAS, NV 89134
      HOLLAND & HART LLP




                                 14    drawings to include the proper conductors and circuit breakers and that the deficient drawings
                                 15    were allowed to go out for bid.
                                 16           31.     In addition to the undersized conductors and circuit breakers, it was discovered
                                 17    that MSA’s electrical drawings omitted electrical service to several variable air volume boxes
                                 18    (“VAVs”) that had been specified in the mechanical design.
                                 19           32.     On or about August 23, 2017, MSA reissued drawings through ASK-55 to address
                                 20    the inadequate conductors and circuit breakers serving the AHUs and the omitted VAVs.
                                 21           33.     As the direct and proximate result of MSA’s deficient design of the conductors
                                 22    and circuit breakers serving the AHUs and the omitted electrical service to the VAVs, Cimarron
                                 23    Road incurred increased Project construction costs, property damage, and other damages,
                                 24    including, but not limited to: delays in the planned substantial completion of the Project; added
                                 25    labor and general conditions costs; costs for Burke and its subcontractors to perform destructive
                                 26    work, install the necessary electrical components and other materials, and to patch and repair
                                 27    drywall and paint (collectively, the “Correction Work”); and damage to the structural integrity,
                                 28    electrical system, finishes, and other components of the Project as a result of the Correction Work.


                                                                                        5
                                      Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 7 of 88



                                  1                                       FIRST CLAIM FOR RELIEF
                                  2                                            (Breach of Contract)
                                  3            34.     Cimarron Road repeats, realleges, and incorporates the preceding paragraphs as if
                                  4    fully set forth herein.
                                  5            35.     Gensler entered into the Core & Shell Agreement and Build-Out Agreement with
                                  6    Cimarron Road to perform design services with respect the Project.
                                  7            36.     As described above, Gensler breached both the Core & Shell Agreement and
                                  8    Build-Out Agreement by failing to properly and fully perform such design services with respect
                                  9    to the Project. In addition, Gensler is legally and contractually responsible for its sub-consultants’
                                 10    actions and/or inactions pursuant to the Core & Shell Agreement and Build-Out Agreement.
                                 11            37.     Cimarron Road has fully performed in full each and every obligation of the Core
                                 12    & Shell Agreement and Build-Out Agreement except those conditions and obligations which have
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13    been waived or legally excused.
      LAS VEGAS, NV 89134
      HOLLAND & HART LLP




                                 14            38.     Cimarron Road, under both the Core & Shell Agreement and Build-Out
                                 15    Agreement, is entitled to its reasonable attorneys’ fees and costs.
                                 16            39.     As a direct and proximate result of Gensler’s contract breaches, Cimarron Road
                                 17    has been damaged in excess of $15,000.
                                 18            40.     Cimarron Road has been required to retain the services of an attorney to prosecute
                                 19    this action and is thus entitled, in addition to all other relief requested, to an award of its reasonable
                                 20    attorney’s fees and costs incurred and to be incurred in the litigation of this claim and interest
                                 21    thereon.
                                 22                                     SECOND CLAIM FOR RELIEF
                                 23                    (Breach of Implied Covenant of Good Faith and Fair Dealing)
                                 24            41.     Cimarron Road repeats, realleges, and incorporates the preceding paragraphs as if
                                 25    fully set forth herein.
                                 26            42.     Gensler entered into the Core & Shell Agreement and Build-Out Agreement with
                                 27    Cimarron Road to perform design services with respect the Project. Pursuant to the Core & Shell
                                 28


                                                                                           6
                                      Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 8 of 88



                                  1    Agreement and Build-Out Agreement, Gensler is legally and contractually responsible for its sub-
                                  2    consultants’ actions and/or inactions.
                                  3            43.     In every contract is an implied covenant of good faith and fair dealing.
                                  4            44.     It was Cimarron Road’s reasonable expectation that Gensler and/or its sub-
                                  5    consultants would provide adequate design services for the Project in accordance with the terms
                                  6    of the Core & Shell Agreement and Build-Out Agreement.
                                  7            45.     It was Cimarron Road’s reasonable expectation that Gensler and/or its sub-
                                  8    consultants would provide plans and specifications that, when followed by the contractor, would
                                  9    not result in defective work, and were constructible, accurate, suitable for their intended use, and
                                 10    in compliance with all applicable laws and industry standards.
                                 11            46.     Cimarron Road was denied its reasonable expectations pursuant to the Core &
                                 12    Shell Agreement and Build-Out Agreement as a result of Gensler’s and/or its sub-consultants’
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13    inadequate and deficient design work for the Project as described above.
      LAS VEGAS, NV 89134
      HOLLAND & HART LLP




                                 14            47.     As a result of Gensler’s inadequate and deficient design work, Gensler breached
                                 15    the implied covenant of good faith and fair dealing by denying Cimarron Road’s reasonable
                                 16    expectations under the Core & Shell Agreement and Build-Out Agreement.
                                 17            48.     Gensler’s breaches of the implied covenant of good faith and fair dealing caused
                                 18    Cimarron Road to be substantially damaged as a result of Cimarron Road incurring increased
                                 19    Project construction costs, property damage, and other damages, including, but not limited to:
                                 20    delays in the planned substantial completion of the Project; added labor and general conditions
                                 21    costs; costs for Burke and its subcontractors to perform the Correction Work; and damage to the
                                 22    structural integrity, electrical system, finishes, and other components of the Project as a result of
                                 23    the Correction Work.
                                 24            49.     As a direct and proximate result of Gensler’s breaches of the implied covenant of
                                 25    good faith and fair dealing, Cimarron Road has been damaged in excess of $15,000.
                                 26            50.     Cimarron Road has been required to retain the services of an attorney to prosecute
                                 27    this action and is thus entitled, in addition to all other relief requested, to an award of its reasonable
                                 28


                                                                                           7
                                      Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 9 of 88



                                  1    attorney’s fees and costs incurred and to be incurred in the litigation of this claim and interest
                                  2    thereon.
                                  3                                       PRAYER FOR RELIEF
                                  4           WHEREFORE, Cimarron Road prays for judgment against Defendants, and each of
                                  5    them for:
                                  6           1.      For actual, compensatory, special, and consequential damages in excess of
                                  7                   $15,000.00;
                                  8           2.      For prejudgment and post-judgment interest;
                                  9           3.      For reasonable attorney’s fees;
                                 10           4.      For costs of suit incurred; and
                                 11           5.      For such other and further relief as the Court may deem just and proper.
                                 12           DATED this 26th day of May 2021.
9555 HILLWOOD DRIVE, 2ND FLOOR




                                                                                            HOLLAND & HART LLP
                                 13
      LAS VEGAS, NV 89134
      HOLLAND & HART LLP




                                                                                            /s/ Lars. K. Evensen
                                 14                                                         Lars K. Evensen
                                                                                            Nevada Bar No. 8061
                                 15                                                         Dirk W. Gaspar
                                                                                            Nevada Bar No. 10046
                                 16                                                         9555 Hillwood Drive, 2nd Floor
                                                                                            Las Vegas, Nevada 89134
                                 17
                                                                                            Attorneys for Plaintiff
                                 18                                                         Cimarron Road LLC
                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28


                                                                                        8
Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 10 of 88




                 EXHIBIT 1
                                      Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 11 of 88



                                  1 DECL
                                    Lars K. Evensen
                                  2 Nevada Bar No. 8061
                                    Dirk W. Gaspar
                                  3 Nevada Bar No. 10046
                                    HOLLAND & HART LLP
                                  4 9555 Hillwood Drive, 2nd Floor
                                    Las Vegas, Nevada 89134
                                  5 Phone: 702.669.4600
                                    Fax: 702.669.4650
                                  6 lkevensen@hollandhart.com
                                    dwgaspar@hollandhart.com
                                  7
                                    Attorneys for Plaintiff
                                  8 Cimarron Road LLC

                                  9

                                 10                                         DISTRICT COURT

                                 11                                    CLARK COUNTY, NEVADA

                                 12 CIMARRON ROAD LLC,                                     CASE NO.
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13                   Plaintiff,                           DEPT. NO.
      LAS VEGAS, NV 89134
      HOLLAND & HART LLP




                                 14 v.
                                                                                           DECLARATION OF LARS EVENSEN,
                                 15 GENSLER ARCHITECTURE, DESIGN &                         ESQ. IN SUPPORT OF COMPLAINT
                                    PLANNING, P.C., DOES I through X, and
                                 16 ROE CORPORATIONS I through X,

                                 17                   Defendants.
                                 18

                                 19

                                 20           I, Lars K. Evensen, Esq., pursuant to NRS 53.045 and under penalty of perjury, hereby

                                 21    declare the following are true and correct to the best of my knowledge:

                                 22           1.      I am over 18-years of age, a licensed attorney in the State of Nevada, admitted to

                                 23    practice before all Courts in Nevada, am a partner at the law firm of Holland & Hart, LLP.

                                 24           2.      I am the day-to-day attorney overseeing the prosecution of this matter as counsel

                                 25    of record for Plaintiff CIMARRON ROAD LLC, (“Plaintiff”) in the above-captioned action.

                                 26           3.      I make this Declaration in support of Plaintiff’s Complaint associated herewith, as

                                 27    this Complaint is an action filed involving nonresidential construction, against a design

                                 28


                                                                                       1
                                      Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 12 of 88



                                  1    professional associated with the design and construction of improvements for the office building
                                  2    located at 6801 S. Cimarron Road, Las Vegas, Nevada (the “Project”).
                                  3            4.     I have reviewed the facts of this case with representatives of CIMARRON ROAD
                                  4    LLC and an expert in the area of building electrical engineering and design.
                                  5            5.     I have consulted with the expert in the area of building electrical engineering and
                                  6    design regarding the size and adequacy of the conductors and circuit breakers serving the Project’s
                                  7    air handler units as designed by MELROY ENGINEERING, INC. dba MSA ENGINEERING
                                  8    CONSULTANTS, a sub-consultant to GENSLER ARCHITECTURE, DESIGN & PLANNING,
                                  9    P.C.
                                 10            6.     I reasonably believe the expert I consulted with is knowledgeable in the discipline
                                 11    involved in the action involving the areas of building electrical engineering and design.
                                 12            7.     I have reviewed the expert report prepared associated with the area of building
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13    electrical engineering and design, which is attached hereto as Exhibit A.
      LAS VEGAS, NV 89134
      HOLLAND & HART LLP




                                 14            8.     In my opinion, I have concluded there is a reasonable basis in law and fact to bring
                                 15    the subject action.
                                 16            Pursuant to NRS 53.045, I declare under penalty of perjury that the foregoing is true and
                                 17    correct to the best of my knowledge.
                                 18            DATED this 26th day of May 2021.
                                 19
                                                                                     /s/ Lars K. Evensen
                                 20                                                  LARS K. EVENSEN
                                 21    16200246_v1

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28


                                                                                        2
Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 13 of 88




                                 EXHIBIT A
 Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 14 of 88




November 30, 2020


Lars Evensen, Esq.
Holland and Hart
9555 Hillwood Drive, 2nd Floor
Las Vegas, Nevada 89134


Re:    File Name:                   6801 S. Cimarron Road, Las Vegas, NV
       J.S. Held #:                 19121346


Dear Mr. Evensen:


Per your request, we are pleased to provide you with our Preliminary Report of Findings related to Credit
One Bank located at 6801 S. Cimarron Road in Las Vegas, Nevada. J.S. Held LLC (J.S. Held) was retained
on behalf of your client in late August 2020 to investigate and opine regarding our findings.


QUALIFICATIONS TO OPINE


Mr. Young has hands-on experience with electrical equipment failure analysis and an extensive
background in multiple market sectors of construction, including healthcare (hospitals), industrial,
commercial, higher education, retail, mission critical, and science & technology. Mr. Young has been
providing expert consulting services throughout the United States and internationally for over 25 years.
His expertise in electrical distribution systems and code compliance includes, but not limited to,
electrical service infrastructure, normal & emergency power systems, low voltage systems, fire alarm
systems and lighting systems (see exhibit "A").


DESCRIPTION


My understanding of J.S. Held's assignment for the project is as follows:


  1.   Review and analyze various project documents (see items listed below under "Documents
       Reviewed").
  2.   Attend site visits of the property, conducted on September 10, 2020.
  3.   Photograph and document of work in place from my site visit on September 10, 2020.
  4.   Prepare a preliminary report of findings that contains my opinions and conclusions in accordance
       with NRS 11.258.


EXECUTIVE SUMMARY


Based on the provided documents and my experience as a design professional, it is my expert opinion
that MSA Engineering Consultants (MSA) did not perform their professional duties to the standard of
care for an engineering professional due to the following:


          MSA undersized the conductors and circuit breakers for the rooftop air handling units, while
          readily available electrical data was available to appropriately size the conductors and circuit
          breakers as per the NEC and the manufacturer's recommendations.




       8000 E Maplewood Avenue Suite 125 | Greenwood Village CO 80111 | 720-535-9605 | Find your expert at jsheld.com
                   Infrastructure & Property Damage [ Construction Advisory | Forensic Architectural & Engineering Services
                                                 Program & Project Management j Environmental, Health & Safety ( Surety
   Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 15 of 88

                                                                                                  j.’JS HELD
                                                                                        6801 S. Cimarron Road, Las Vegas, NV
                                                                                                         November 30, 2020
                                                                                                                 Page 2 of 9



     •     After being provided submittals for rooftop air handling units with the appropriate electrical
           connection requirements to each unit, MSA did not revise their documents until
           approximately six months after their review of the submittals.
     •     Upon revising their electrical documents per the manufacturer's submittal data, MSA provided
           a revision that did not meet the National Electrical Code's conductor derating requirements
           for six carrying conductors installed in a single conduit as reflected on their revised drawings.


  DOCUMENTS REVIEWED



 The following items were provided or gathered for review, in whole or part:


              1.   Bates Stamped Documents:
                        a.   COBOOOOOl - COB008507
              2.   Architectural, Mechanical and Electrical Drawings
                        a.   NV-427 - Burke - Delta 5 6 7 Permit Set Drawings and Specifications
                        b.   NV-427 - Credit One - Core & Shell (9.27.16) Approved
                        c.   NV-427 - Credit One - Core & Shell (9.27.16)
                       d.    NV-427 - Credit One -T.l. - Permit Set
                        e.   NV-427 - Credit One - T.l. - Stamped Permit Set
                       f.    NV-427 - Grand - Civil Rev 1
                       g-    NV-427 - Credit One Combined Field Set dated 04/26/2017
              3.   Rooftop Unit Submittal - Reviewed by MSA on 2/25/2017
              4.   Credit One Bank Mediation Brief with Exhibits dated 12/4/2020
              5.   NFPA 70 - National Electrical Code - 2011 Edition
              6.   The Architect's Handbook of Professional Practice - 15th Edition - 2014
              7.   Daikin Roofpak Applied Rooftop Systems Catalog 214-13 - 2014


STANDARD OF CARE


For the purpose evaluating the engineer's work, we have applied the following definition of the standard
of care described within The Architect's Handbook of Professional Practice, Fifteenth Edition (© 2014)
published by the American Institute of Architects:


         Standard of Care - What a reasonably prudent and careful engineer would do in the same
         community, at the same timeframe, under similar facts and circumstances.


The engineer is to follow applicable codes, available data and industry standards to produce a set of
contract documents that can be submitted for construction, where an owner can reasonably expect the
design to meet this standard of care, with the understanding that perfection is not a reasonable standard.


OBSERVATIONS AND FINDINGS


Permit Set Drawings dated 9/27/2016


As part of our scope, we analyzed the permit set of documents prepared by MSA Engineering Consultants
(MSA) dated 9/27/2016. Included within the set was Electrical drawing E00.004 - Single Line Diagram

         8000 E Maplewood Avenue Suite 125 | Greenwood Village CO 80111 | 720-535-9605 | Find yourexpertatjsheld.com
                     Infrastructure & Property Damage | Construction Advisory | Forensic Architectural & Engineering Services
                                                   Program & Project Management j Environmental, Health & Safety | Surety
   Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 16 of 88

                                                                                               A HS HELD
                                                                                      6801 S. Cimarron Road, Las Vegas, NV
                                                                                                       November 30, 2020
                                                                                                               Page 3 of 9



(see exhibit "B"). The single line diagram reflects four separate air handling units (AHU's) being electrically
fed from Distribution Board "RHDBA". Each AHU is fed with 4 #500 kcmil, 1 #2 Ground conductors
installed in a single four-inch conduit. Each AHU's conductors are protected by a 400-amp frame circuit
breaker with a 400-amp trip setting.


Also, included in the permit set was the Air Handling Unit Schedule located on sheet MP00.002 (see exhibit
"C"). The schedule reflects the four AHU's to be manufactured by Daikin and model #RPS130D. Per the
schedule, the Supply and Return Fans are to 75 horsepower (HP) in each AHU and each AHU included
specifications for a cooling coil section and an indirect gas-fired heating section.


Gensler ASK-55 Drawings dated 8/23/2017


The ASK-55 drawings include revisions to electrical drawings E00.002 from the Tenant Improvement (T.l.)
Drawings and E00.004 from the Core and Shell (C&S) Drawings. Images 1 and 2 below, reflect the revision
history for each of these drawings prior to the ASK-55 release on 8/23/2017 9 (see exhibit "D").


                                  Date       Issue Description                          By Check

                                12/16/2O<    PERMIT ISSUE                              MSA      PE

                       <2\      01/12/2017   COORDINATION                              MSA     PE

                                05/08/2017   OWNER CHANGES                              MSA     PE
                                08/04/2017   ASK-30                                    MSA      PE

                                08/23/2017 [ASK-55                                     MSA      PE

            Image 1: Revision History of T.l. Drawing E00.002 as of ASK-55, 8/23/2017.


                   | A Rev        Date       Issue Description                          By Check
                                 09/27/16    PERMIT / BID ISSUE                         MSA     PE .

                                 12/21/16    OWNER REVISION                             MSA     PE

                                08/23/2017   ASK-55                                     MSA     PE

            Image 2: Revision History of C&S Drawing E00.004 as of ASK-55, 8/23/2017.



Sheet E00.002 reflects revisions to Distribution Boards '3HDBA' and '4HDBA'. Distribution Board '3HDBA'
reflects a change of a 100% rated 450-amp circuit breaker serving AHU-3 with 6 #250 kcmil, 2#2 ground
conductors in a single four-inch conduit. Distribution Board '4HDBA' has similar revisions except the
breaker and conductors are serving AHU-4.


Sheet E00.004 reflects revisions to Distribution Board 'RHDBA' to circuits serving AHU-1 and AHU-2. The
revisions include the circuit breakers changed to 600-amp frame and 450-amp trip setting serving each of
the AHU's. The conductors were changed to 6 #250 kcmil, 2 #2 ground conductors in a single four-inch
conduit. Also included in the revisions to the Distribution Board 'RHDBA', are the removal of AHU's 3 &
4 from the distribution board and Panelboard '4HI' being served from Distribution Board 'RHDBA' in lieu
of its original location in Distribution Board '4HDBA'.




       8000 E Maplewood Avenue Suite 125 | Greenwood Village CO 80111 | 720-535-9605 | Find your expert atjsheld.com
                   Infrastructure & Property Damage | Construction Advisory | Forensic Architectural & Engineering Services
                                                 Program & Project Management | Environmental, Health & Safety | Surety
   Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 17 of 88

                                                                                              J'JJS HELD
                                                                                     6801 S. Cimarron Road, Las Vegas, NV
                                                                                                       November 30, 2020
                                                                                                               Page 4 of 9



Electrical Data from Daikin Catalog 214-13, dated 2014


Per the Air Handling Unit Schedule located on sheet MP00.002, as discussed above, the Daikin model
#RPS130D is what was specified for each of the four AHU's. From our research, we obtained a catalog
readily available on the Daikin website which included electrical data for the specified model #RPS130D.
From our analysis of the catalog data, the RPS130D AHU contains the following electrical equipment,
quantities of each piece of equipment and the electrical data for each:


                                                                  Size       FLA/RLA Each
                           Equipment Type         Quantity
                                                               (HP)Each          (Amps)

                              Compressor               6           20             34.8

                            Condenser Fan             12            1          2,0 or 1.6*
                              Supply Fan               1          75*           88 or 84*
                              Return Fan               1         60**           72 or 70*
                             Exhaust Fans          1-3***           5           7 or 6.5*
                             Table 1: Electrical Data from Daikin Catalog 214-13


* - The catalog reflects a range of 5-75 HP for the supply fan for the RPS130D AHU. 75 HP was specified.
** - The catalog reflects a range of 5-60 HP for the return fan for the RPS130D AHU. 75 HP was specified;
however, 60 HP was selected since the catalog represents up to a 60 HP.
*** - The catalog reflects that the RPS130D models contains 1-3 exhaust fans in each AHU. The AHU
schedule on sheet MP00.002 does not specify the exhaust fan quantity.
# - The Daikin 214-13 catalog reflects multiple FLA ratings for the different available motor types. The
range indicates the highest and lowest FLA indicated in the data for each motor HP size.


Mechanical Rooftop Submittal Review, dated 2/25/2017


We were provided the AHU submittals that were reviewed by MSA on 2/25/17 (see exhibit "F"). The
submittals were stamped "Reviewed exceptions noted, resubmittal not required unless otherwise noted"
by initials RTJ. Within the comments section of the submittal review has the following "Provide 1" s.p. on
the exhaust/return fan" and "Resubmittal required for item indicated only" is checked in the review.


The submittal includes MCA (Minimum Circuit Ampacity) and MROPD (Manufacturer Recommended
Overcurrent Protection Device) values of 412.0 Amps and 450 Amps respectively at 460 Volts, 3-phase.
There appears to be no comments concerning the electrical data provided within the submittal.


During our site visit on September 10, 2020, we observed the name plates for each AHU as MCA is listed
410.8 Amps and the MROPD is 450 Amps (see Image 3). One can see the submitted data by the
manufacturer is similar to the data on the AHU's name plates.




       8000 E Maplewood Avenue Suite 125 | Greenwood Village CO 80111 | 720-535-9605 | Find your expert atjsheld.com
                   Infrastructure & Property Damage | Construction Advisory | Forensic Architectural & Engineering Services
                                                 Program & Project Management | Environmental, Health & Safety | Surety
          Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 18 of 88

                                                                                                                                           x JS HELD
                                                                                                                       6801 S. Cimarron Road, Las Vegas, NV
                                                                                                                                                      November 30, 2020
                                                                                                                                                                   Page 5 of 9

                                                                                                      iriLLic uri LAutcuQ ncuuinvircn i a ur
                                                                                                                                                         HonnHC
                                                                                                      ASHRM 90 1      2016. THE APPROVING
                                                                                                      AUTHORITY IS RESPONSIBLE FOR COMPLIANCE
                  AHU 1                                                                               OF MULTI COMPONENT BUILDING SVSTEMS.
                                                                                                                                                            111166406-0




               MODEL NUMBER/MODELE: RPS130DLAS4                                           MODEL NUM0ER/MODELE: RPS130DLAS4
.NT            SERIAL NUMBER/NUMERO DE SERIE:         FBOU1704006B6                       SERIAL NUM0ER/NUMERO DE SERIE: F0OU17O4OO666
                                                                                          SO NUMBER: 26B966  GOI
                                                                                                             <   NUMBER: 026596500100 REV: 01
               SO NUMBER: 266866        GOI NUMBER: 026696600100          REV: 01

               FORCED DRAFT GAS FIRED FURNACE                                             POWER SUPPLY/SOURCE D’ALIMENTATION
                                                                                                                                      VAC/HZ/PH       MCA    MROPO
user
kves
               WSlIfelJS$$|M FMMSHIr-BE IN WO                                             CIRCUIT tftALLLOADS                          460/60/3       M^X/m/X^XXi
                           AIR TEMPERATURE RISE: m
               MAXIMUM DESION                                                             OfRCWT#2:

                MIN®                                              'W :.W X.               6ERV®?LEOTRICAL OUTLET:                      120/00/1
                                                                                                                                       120/60/1       13A .
                                                                                                                                                      1SAOXX ?8A
aux                                                                                       WOM&w                                                   -- —
                                                                                                                                   MAXIMUM VOLTS; 480/80/3

on et          >»MINIMUM INLETFRESSUHElWiO INWOSwa, WSWrWSWSWSVSV'mWrWssi
                                                                                          COMPRESSOR LOAD        OTY VAC/HZ/PH               RLAIEAJ     LRAfEAl
circuit        SA9pyfipg!jFpW^0EBMEpoHAial®pE9OFr80.Mp0F^^^^                                                                400/00/3
e/'viX'        sREIieRSO BURNER RATlNO PLATE FORAOOITIONAI INFORMATION.
                                                                                          COMPRESSOR;
                                                                                          COMPRESSOR:            1
                                                                                                                  f
                                                                                                                            AIQI60/3              m
see ou         ^MINIMUM AMBIENTTEMPERATURE-.LSCFE':, V                                    COMPRESSORS
                BUITABfBFORHEAT*i^!?O^BiNATi6NHEAflNa/OOOUNaAF pi.lOATlbNS.
                MAXIMUMEXTERNAISTATIO PRESSURE!3;« INWO :                                                              QTY        HP        VAC/HZ/PH        FLA
                                                                                          MOTOR LOAD
                MAYBEINBTAlUsPOVEHOOMBUBTIBLEFLOOB.                                                                     12 :      1           460/00/3

S3&800-A
                                                                  OTHER SIDE: 24 INCHES
                                                                                                                        1         n           A WIKIS
                                                                                                                                  co          400/00/3


MS               CHAUDltHE A GAZ A TIRADE FOHCg                                           SUMPWATERHEATER:      KW;


k
                 A^ttfeWfcShB&to^OALOR.MAX!: 0-0   DgBiTCALOR. MINIMUM: 20 KW

      «   »r


                                                         0.B0TM                           ELECTRIC HEAT:


I                                                                                                                                                                             i
                                                                                          SI®Wt»mW§8bR»: 0.0 CM
                                                       16 cW NT'AUTRE CdlS: 61 CM
g              , ’ ,^|t^ON^IN8TMl5^F&“LE«6«WE«.MBI<eBBEOOMMMI0te
                                                                                                                                                                       li. j

                   JTdmkin H —                                ASSEMBLED IN USA
                                                                                          FOROUTOOORNON.nESIDENTIALINBTALlATIONONLV.


                                                              FORM NO 0683788020
                                                                                                                                                                          V I-
                                                                                                                                                                          1



                                                                                          j ^DAlKffli                                      ASSEMBLED iNUSA
                                                                                                                                                                      I
                                                                                                                                           FORMNO OtfHWIIW




Image 3: AHU 1 Nameplate data reflecting MCA as 410.8 Amps and the MROPD as 450 Amps.


ANALYSIS


The AHU's were specified by MSA as Daikin RPS130D and were reflected on the mechanical drawings of
the original permit set dated 9/27/2016. The mechanical drawings specify the return and supply fan sizes
to be 75 HP each and the unit includes indirect gas heating and cooling coil sections. As discussed above,
the Daikin 214-13 catalog reflects the return fan motor can only go upto a 60 HP motor for the return fan,
therefore, the 60 HP size is utilized in the following calculations below in Tables 2 and 4.


From our research of the specified AHU's, we discovered a readily available catalog on the internet
produced by Daikin and dated the year 2014, which was available when the permit drawings were
produced in 2016. As discussed above, the catalog provided the quantities and the sizes forthe fan motors
and the compressor motors that are available in the specified RPS130D AHU. Within the provided
electrical data for the AHU, there were multiple options for the different fan motors, therefore a design


                8000 E Maplewood Avenue Suite 125 | Greenwood Village CO 80111 | 720-535-9605 | Find your expert at jsheld.com
                            Infrastructure & Property Damage | Construction Advisory | Forensic Architectural & Engineering Services
                                                          Program & Project Management [ Environmental, Health & Safety | Surety
   Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 19 of 88

                                                                                                  M JSs H E L D
                                                                                       6801 S. Cimarron Road, Las Vegas, NV
                                                                                                         November 30, 2020
                                                                                                                  Page 6 of 9



engineer would need to consider all available options, if not known from the specified unit. The specified
unit on the mechanical drawings did not size any of the fan motors and quantities, except for the return
and supply fan motors. The following Tables 2 & 3 reflect the options with the highest and lowest FLA for
each of fan motors, along with the RLA of the compressor motors within the specified AHU and the total
load calculations of each motor type:


              ELECTRCAL CALCULATIONS PER DAIKIN CATALOG 214-13 - DATED 2014
                                               FLA/RLA Each (Amps) FLA/RLA Total (Amps)

   Equipment Type          Quantity             Size (HP)           High            Low           High            Low

 Compressor                     6                  20                34.8              34.8         208.8              208.8

 Condenser Fan                 12                   1                      2              1.6            24             19.2

 Supply Fan                     1                  75                   88                84             88                 84

 Return Fan                     1                  60                   72                70             72                 70

                                                                                      Total        392.8                382

Table 2: Electrical Data from Daikin Catalog 214-13 and total load calculations of each electrical motor.


The Daikin Catalog 214-13 also states that there are 1 - 3 exhaust fan motors in each unit, along with the
above listed fan motors and compressor motors. Table 3 represents the load calculations for the options
for 1, 2 or 3 exhaust fans within the AHU:


              ELECTRCAL CALCULATIONS PER DAIKIN CATALOG 214-13 - DATED 2014
                                                                                    FLA/RLA           FLA/RLA Total
                                                                                Each(Amps)                    (Amps)

       Equipment Type                  Quantity             Size (HP)          High        Low        High             Low

                                           _1                  J5               2           6.5          7             6.5
 Exhaust Fans
                                           2                   2                2           6.5          14            13
 Exhaust Fans
                                           3                    5               7           6.5          21         19.5
 Exhaust Fans
Table 3: Electrical Data from Daikin Catalog 214-13 and total load calculations of each exhaust fan motor.


From the above information in Tables 2 & 3, a design engineer can calculate the MCA for the specified
AHU's. Per the manufacturer's catalog, the MCA for the AHU's is calculated by adding the total electrical
loads of the AHU plus 25% of the largest fan motor. The 75 HP supply fan is the largest electrical motors
within the specified AHU and therefore 25% of 75 HP will be added to the above total loads in Table 2.
Since there are multiple options for the 75 HP fan, 25% will be calculated for each option and are 22 amps
and 21 amps respectively to the high and low load totals in Table 2. The total electrical load in amps for
the high and low options are 414.8 amps and 403 amps, respectively. This total amp load does not include
the exhaust fans as specified in the manufacturer's catalog and these totals will have to be considered in
the MCA for the AHU's.


Since there are multiple options for the exhaust fans, a design engineer can calculate MCA of the AHU's
by adding the total loads for each number of exhaust fans and consider the high and low amp ratings of
each, as detailed in Table 3 above. For simplicity, we will consider the high load for 1 exhaust fan motor
(7 amps) and the high load for 3 exhaust fan motors (21 amps) to calculate the range for the MCA of the
specified AHU's. The total MCA for the two options is as follows in Table 4:

       8000 E Maplewood Avenue Suite 125 | Greenwood Village CO 80111 | 720-535-9605 | Find your expertatjsheld.com
                   Infrastructure & Property Damage | Construction Advisory | Forensic Architectural & Engineering Services
                                                 Program & Project Management | Environmental, Health & Safety | Surety
   Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 20 of 88

                                                                                                            HELD
                                                                                     6801 S. Cimarron Road, Las Vegas, NV
                                                                                                      November 30, 2020
                                                                                                               Page 7 of 9




                                                                            MCA Total (Amps)

                            Equipment Type                                  High             Low

                            MCA of AHU with 1 Exhaust Fan                   421.8            410

                            MCA of AHU with 3 Exhaust Fan                   435.8            424

                            Table 4: MCA for AHU's utilizing 1 and 3 Exhaust Fan Options.


The totals from Table 4 provide a range of 410 amps to 436 amps for the MCA of the AHU's. From the
MCA, the design engineer can select the conductor size to be equal to or above the calculated MCA. Based
on the manufacturer's recommended conductor sizes and the National Electrical Code (NEC), the
appropriate conductor and conduit size is 2 sets of 4 #4/0 AWG, 1 #2G in 2 %" Conduits. These conductor
and conduit sizes are appropriate for any of the MCA loads shown in Table 4. To size the MROPD,
manufacturers will select the next size circuit breaker above the MCA as the appropriate size to protect
the conductors serving the AHU. From Table 4 above, the MROPD would be 450 amps for any of the
amperages shown in Table 4.


Given that the lowest load is 410 amps, this load provides a design engineer with data that requires the
conductors to the AHU's to be larger than 400 amps as originally designed in the MSA electrical permit
drawings and the MRODP would be 450 amps in lieu of the 400 amp circuit breakers as designed in the
MSA original electrical permit drawings.


From the mechanical AHU submittals provided by the manufacturer, MSA reviewed the submittals on
February 25, 2017, approximately five months after the permit drawings were produced. From our review
the provided documents and drawings, MSA did not revise the conductor sizes nor the circuit breaker
sizes to match with the manufacturer's recommended and provided data at or around the time of the
reviewed submittal. After the review of the mechanical submittals dated February 25, 2017, MSA
produced a set of revised electrical documents on March 1, 2017 noted as Revision #10 - Mechanical
Coordination. From our analysis of these documents, the revised electrical drawings, dated March 1,
2017, did not integrate the submitted electrical power requirements of the AHU's (see exhibit "G"). The
electrical drawings did not get revised by MSA until August 23, 2017 in ASK-55 (see exhibit "D"),
approximately six months after the submittals were reviewed by MSA.


Lastly, as discussed above, MSA's revisions reflected in ASK-55 were to serve the AHU's with 2 sets of 3
#250 kcmil, 1 #2 ground conductors in a single 4" conduit. The 4" conduit is appropriately sized for the
number and sizes of conductors installed in the 4" conduit as per the NEC conduit fill requirements. The
250 kcmil conductors with THHN/THWN insulation are rated for 90 degrees Celsius at 290 amps for each
set of conductors. Meaning that the two sets of 250 kcmil conductors at 90 degrees Celsius are good for
580 amps. However, the lugs within the disconnects, circuit breakers and distribution boards are rated at
75 degrees Celsius; therefore, the amperage rating for 250 kcmil conductors at 75 degrees Celsius are
rated for 255 amps for each set, giving a total of 510 amps total and this value is the appropriate amperage
to be utilized for circuit conductors serving the AHU's.


MSA's decision to provide two sets of conductors in a single conduit is allowed per the NEC, however
derating of the conductors is required when there are more than three current carrying conductors within
a single conduit. Per MSA's design, the AHU's circuits contain six current carrying conductors, which are
required to be derated to 80% of the normal current rating as per Table 310.15 (B)(3)(a) within the NEC.

       8000 E Maplewood Avenue Suite 125 | Greenwood Village CO 80111 | 720-535-9605 | Find your expert atjsheld.com
                   Infrastructure & Property Damage | Construction Advisory | Forensic Architectural & Engineering Services
                                                 Program & Project Management | Environmental, Health & Safety { Surety
   Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 21 of 88

                                                                                                AiJS HELD
                                                                                      6801 S. Cimarron Road, Las Vegas, NV
                                                                                                        November 30, 2020
                                                                                                                Page 8 of 9



Meaning that the 2 sets of 75 degrees Celsius conductors installed in a single conduit as indicated on
MSA's drawings is rated for 80% of 510 amps which is equivalent to 408 amps. Per the Daikin submittals,
the MCA for the unit is 412 amps, which is slightly higher than the rated 408 amps. Therefore, the 2 sets
of 3 #250 kcmil, 1 #2 ground conductors installed in a single 4" conduit was not adequately sized for the
AHU's calculated MCA as provided by the manufacturer.


One appropriate repair for the undersized conductors with minimal impact to the existing electrical
systems is to remove the 6 #250 kcmil conductors, 2#2 Ground conductors from the existing 4" conduit
and replace with 6 #300 kcmil conductors, 2 #2 Ground conductors in the existing 4" conduit. Voltage
drop is not considered in the sizing of the new conductors, since we do not know the linear distance for
each conductor serving each of the AHU's. Conductors would need to be sized appropriately for voltage
drop as well.


CONCLUSIONS


Given that there were revisions completed by MSA on the electrical drawings which required revisions in
the field after the permit documents were produced, we were provided documents reflecting activities
and information for us to evaluate whether MSA performed their design and engineering duties to or
above the standard of care for such duties. The following outlinesour analysis of activities from MSA from
the release of permit documents dated 9/27/16 and the release of ASK-55 dated 8/23/2017:


    •   The conductors and circuit breakers serving the AHU's were undersized on the permit electrical
        drawings for 400 amps, while readily available information from the manufacturer was available
        for the engineer at the time of design to utilize and calculate the appropriate conductors and
        circuit breakers for the AHU's.
    •   Approximately five months after the release of the electrical permit documents, MSA was
        provided submittals for the AHU's with the appropriate electrical data included. MSA did not
        provide any comments or notes concerning the electrical data within the provided AHU
        submittals.
    •   On March 1, 2017, MSA produced a set of electrical drawings titled Revision #10 - Mechanical
        Coordination and the AHU conductors and circuit breaker were not revised to correlate with the
        submitted electrical data in the AHU submittals.
    •   On August 23, 2017, approximately eleven months after the electrical permit documents were
        released and six months after the AHU submittals were reviewed by MSA, the conductors and
        circuit breakers serving the AHU's were revised by MSA in ASK-55.
    •   MSA's revised drawings in ASK-55 reflected a design utilizing conductors derated for 408 amps,
        which was less than the calculated MCA provided by the manufacturer.


Based on this information and from the definition of standard of care shown above, MSA did not perform
their duties to meet or exceed the standard of care that is expected for a reasonably prudent and
careful engineer in the same community, at the same timeframe, under similar facts and
circumstances for the circuits serving the AHU's within the Credit One building. Therefore, based
on the analysis and conclusions above, I believe that there is a reasonable basis to file an action
against MSA.


[END OF REPORT]
        8000 E Maplewood Avenue Suite 125 | Greenwood Village CO 80111 | 720-535-9605 | Find your expert atjsheld.com
                    Infrastructure & Property Damage j Construction Advisory J Forensic Architectural & Engineering Services
                                                  Program & Project Management | Environmental, Health & Safety | Surety
   Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 22 of 88

                                                                                               J'JJS HELD
                                                                                      6801 S. Cimarron Road, Las Vegas, NV
                                                                                                       November 30, 2020
                                                                                                               Page 9 of 9



CLOSING


Thank you for the opportunity to provide professional services. The opinions and conclusions in
this report have been formulated within a reasonable degree of professional certainty. Please
note that J.S. Held opinions are based on the information provided and/or obtained as well as
our training, knowledge, and experience. To the extent that hidden conditions exist, and/or
additional information is made available, J.S. Held reserves the right to revise or update any of
the observations, assessments, and/or opinions as conditions change or additional information
is provided for our review.


This document is to inure to the benefit of the addressee only and may not be relied upon, used
by, or referenced by any third party without the written consent of J.S. Held. If clarification or
additional information is required, please do not hesitate to contact us.



Respectfully,
J.S. Held LLC
Nevada Business License No. 26440




                                                        This item has been electronically signed and sealed by
           ^YOUNG f         V>O I                       Frank Young, P.E. on 11/30/2020, using a Digital
                            u-n
                6/30/2022   '         11/30/2020        Signature. Printed copies of this document are not
                            8z
                                  i
                                                        considered signed and sealed, and the signature must
           jELECTRICALJ?
      V0' X-
                            w                           be verified on any electronic copies.

              o. 224




Frank Young
Senior Engineer II

Nevada License No. 22443 (Expires 06/30/2022)




       8000 E Maplewood Avenue Suite 125 | Greenwood Village CO 80111 ] 720-535-9605 | Find your expert atjshelci.com
                   Infrastructure & Property Damage | Construction Advisory | Forensic Architectural & Engineering Services
                                                 Program & Project Management | Environmental, Health & Safety | Surety
             Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 23 of 88



                                                                                                            ^NSiHELD




                                                                                                                    Exhibit A


                                                                                          CV for Frank Young, PE




                       8000 East Maplewood Avenue Suite 125 | Greenwood Village CO 80111 [ 720-535-9605 | Find your expert atjshefd.com
                                                                                                                      | Water & Fire Restoration
Construction | Environmental, Health & Safety | Equipment | Forensic Accounting | Forensic Architecture & Engineering
   Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 24 of 88




<0 JS|H E LD
Frank H. Young, PE, CFEI, LC, LEEP AP
Senior Engineer II


Education:


Bachelor, Electrical Engineering, Georgia Institute of Technology


Professional Certifications, Registrations & Licenses:


PE 28983                         State of Alabama Engineering License

PE 60207                         State of Arizona Engineering License

PE 16384                         State of Arkansas Engineering License

PE E 20372                        State of California Engineering License

PE 45080                         State of Colorado Engineering License

PE 30148                         State of Connecticut Engineering License

PE 19220                         State of Delaware Engineering License

PE 908108                         District of Columbia Engineering License

PE 60648                         State of Florida Engineering License

PE 27846                          State of Georgia Engineering License

PE 16697                          State of Hawaii Engineering License

PE 15600                         State of Idaho Engineering License

PE 062-067392                    State of Illinois Engineering License

PE 11500261                      State of Indiana Engineering License

PE 22498                          State of Iowa Engineering License

PE 24206                          State of Kansas Engineering License

PE 31120                          State of Kentucky Engineering License

PE 38768                          State of Louisiana Engineering License

PE 13970                          State of Maine Engineering License

PE 44636                          State of Maryland Engineering License

PE 50953                          State of Massachusetts Engineering License

PE 6201060354                     State of Michigan Engineering License

PE 58491                          State of Minnesota Engineering License




                                                                               Page 1 of 5
   Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 25 of 88




v.! ) JSl H E L D

PE 2013035731                     State of Missouri Engineering License

PE 19694                          State of Mississippi Engineering License

PE 38915                          State of Montana Engineering License

PE E-18357                        State of Nebraska Engineering License

PE 22443                          State of Nevada Engineering License

PE 16549                          State of New Hampshire Engineering License

PEGE51072                         State of New Jersey Engineering License

PE 23247                          State of New Mexico Engineering License

PE 093300                         State of New York Engineering License

PE 33445                          State of North Carolina Engineering License

PE 71973                          State of Ohio Engineering License

PE 26417                          State of Oklahoma Engineering License

PE88589PE                         State of Oregon Engineering License

PE 081678                         State of Pennsylvania Engineering License

PE 13657                          State of Rhode Island Engineering License

PE 23037                          State of South Carolina Engineering License

PE 11866                          State of South Dakota Engineering License

PE 109035                         State of Tennessee Engineering License

PE 115098                         State of Texas Engineering License

PE 8602265-2202                   State of Utah Engineering License

PE 18.0134768                     State of Vermont Engineering License

PE 43353                          State of Virginia Engineering License

PE 50975                          State of Washington Engineering License

PE 44523                          State of Wisconsin Engineering License

PE 13986                          State of Wyoming Engineering License




Certified Fire and Explosion Investigator (CFEI), National Association of Fire Investigators (NAFI)

Certified Lighting Professional (LC), National Council on Qualifications for the Lighting Professions (NCQLP)

U.S. Green Building Council (USGBC), LEED AP (Leadership in Energy & Environmental Design)

ITC Certified Level 1 Infrared Thermographer



                                                                                                      Page 2 of 5
   Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 26 of 88




<l)JS|HELD
Professional Affiliations & Design Awards:


Institute of Electrical and Electronic Engineers (IEEE)

International Electrical Testing Association (NETA)

National Fire Protection Association (NFPA)

National Association of Fire Investigators (NAFI)




Technical and Specialized Skills:


Electrical Power Distribution

Generator Backup Systems

Uninterruptable Power Systems (UPS)

Lighting Systems

Fire Alarms Systems

Electrical Code Compliance

Electrical Forensic Origin & Cause Investigations

Fire Cause Investigations

Infrared Thermography

Electrical Construction Defect

Electrical Systems Damage Assessment

Electric Shock/Electrocution Cases



Case History:


CMI Integrated Technologies, Inc. v. Xzeres Corporation, Case #2:15-cv-00805-RGK-FFM

        Judiciary:          United States Court, Central District of California

         Client:            Plaintiff's Attorney

        Activity:           Issued Report, Deposed, Trial


One Queensridge Place Homeowners Association v. Perini Building Company, Case #A-12-661825-D

        Judiciary:          District Court, Clark County Nevada

         Client:            Defendant's Attorney

        Activity:           Issued Report, Deposed




                                                                                         Page 3 of 5
    Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 27 of 88




    •OjsIheld
i * *




Lawrence Turcotte v. State Farm Fire and Casualty Company, Case #2018 CV 030205

        Judiciary:       District Court, Larimer County, Colorado

        Client:          Defendant's Attorney

        Activity:        Issued Report, Deposed




Summary of Experience:


Mr. Young has hands-on experience with electrical equipment failure analysis and an extensive background
in multiple market sectors of construction, including healthcare (hospitals), industrial, commercial, higher
education, retail, mission critical, and science & technology. Mr. Young has been providing expert
consulting services throughout the United States and internationally for over 25 years. His expertise in
electrical distribution systems and code compliance includes, but not limited to, electrical service
infrastructure, normal & emergency power systems, low voltage systems, fire alarm systems and lighting
systems.


Mr. Young has performed origin & causation analysis of electrical equipment and system failures through
on-site investigations and destructive laboratory examinations and testing. He has assessed flood, wind,
fire, earthquake, and explosion related damage and conducted post-disaster analysis of equipment and
systems in determining means of restoration. Mr. Young has been retained as an expert in product
liability, property damage, and construction defect litigation, including analysis of electrical components
to determine if the components related to fires, electrical shocks, and electrocutions. He has working
knowledge with multiple national and international codes and standards to ensure the electrical failures
and losses in question are compliant with governing codes.



Professional Experience History:


Senior Engineer II

J.S. Held LLC -Greenwood Village, Colorado - 11/2019 - Present

Project Engineer

AEI, Corporation - Littleton, Colorado - 08/2018 - 11/2019

Resource Manager

Madsen, Kneppers & Associates, Inc. - Greenwood Village, Colorado - 02/2013 - 07/2018

Managing Principal

Caveo Consulting Engineers - Englewood, Colorado - 05/2011 - 01/2013

Team Leader/Project Manager

PerryCrabb, Inc. - Atlanta, Georgia -05/2003 - 04/2011




                                                                                                   Page 4 of 5
   Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 28 of 88




          JSlHELD
Assistant Studio Leader

Barrett Woodyard & Associates - Norcross, Georgia - 07/1994 - 05/2003

Electrical Designer

Electrical Design Consultants - Augusta, Georgia - 11/1993 - 07/1994




                                                                        Page 5 of 5
             Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 29 of 88



                                                                                                           £US HELD




                                                                                                                    Exhibit B


                                  Sheet E00.004 of Permit Documents dated 9/27/16




                       8000 East Maplewood Avenue Suite 125 | Greenwood Village CO 80111 | 720-535-9605 | Find your expert at jsheld.com
Construction | Environmental, Health & Safety j Equipment I Forensic Accounting | Forensic Architecture & Engineering j Water & Fire Restoration
                   Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 30 of 88
                                                                                                                             ,J1SSlQlSGflSSU^3d        3lO?.7jy3!^ld=S


                                                                          I ill
                    i hs
    \(p23
     4x^3                   f                   J                         I
                                                                          I
                    taw    li             ;?S
                                                ft      ii
              tn
                                  i             °s
                                                        I i                                                    1                  1
             <1
             Oz
             ^vi
                      &a
                      ©
                           »y?
                           fffi
                                  i J
                                  §P8
                                         * ft’s Ilti                #
                                                                                    Hi
                                                                                                           I            V-M                   I
                                                                                                                                                             o
                                                                                                                                                             o

                                                                                   III
                                                                              1
        gp tjS        ©
                                  SJ-H   silh   |5SS    $111   -
                                                                              I!
                                                                                                     I i
                                                                                                     •14           . Il    si I                              d
                      e
                           sBS
    fi.^3
    u
             E>
                      ©
                      ®    O!i    3Sgs   sags
                                                s|!f
                                                glS.3
                                                        OB     51   mi.            jin                             J          f 1i         fls J             o
                                                                                                                                                             LU
                                                                                                                                                                    I
                                                                                                                                          1       ii       i
                                                                                                                                                           ju
    I                                                                                                                                     S
                                                                                                                                          I o « ii
                                                                                                                                          * I r


s
§   I 88
    -    O




                                                                                                 §




                                                                                          i-v

                                                                                          I


                                                                                          l“ —

                                                                                          I
                                                                                          I
                                                                                          I
                                                                                          I
                                                                                          I
                                                                                              -TJ.
                                                                                                           <@4p nJ
                                                                                         ,1                                                                   i §

                                                                                         JL.  —Ti.

                                                                                                 0
                                                                                                                         d        p        1
                                                                                                                                                                3


                                                                                                                       rr a
                                                                                         %                                        a                           dr
                                                                                         i                 Map
                                                                                         4~’"I'
                                                                                                                             fl       I
                                                                                                                             "~fl



                                                                                    4-H V-     i           WiSJi             a        I
                                                                                          iI I                                    a
            Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 31 of 88



                                                                                                            ^NSiHELD




                                                                                                                     Exhibit C


                             Sheet MOO. 002 of Permit Documents with Plan Check
                                                      Comments dated 10/27/16




                                                                                                                | Find yourexpertatjsheld.com
                       8000 East Maplewood Avenue Suite 125 | Greenwood Village CO 80111 | 720-535-9605
                                                          | Forensic Accounting I Forensic Architecture & Engineering  | Water & Fire Restoration
Construction | Environmental, Health & Safety | Equipment
                                  Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 32 of 88
                                                                                                                                                                                                                                                                                                                                                                                              =QSS£Cie/anSSi,l!ria9d .,,.910?;iz;N3W31d3S


                                                                                                                                                                                                                                                                                                                      Hiiinniii
                                       j ©s                                                                                                                           I
                                                                                                                                                                                            s
I                        co
                                       UM
                                       r. 4i f-'--
                                                              J                                                §                                        g-s
                                                                                                                                                                fl
                                                                                                                                                                    I?
                                                                                                                                                                                            f §                            li i.
                                                                                                                                                                                                                          iiki?
                                                                                                                                                                                                                                                   |j
                     %>
                         o
                         05


                                                              IL                                           S                                            £ .s
                                                                                                                                                      g 8.“ *
                                                                                                                                                                SSs
                                                                                                                                                                                                > I                                                                                                                                                                                                                             8
                     2|
                                                   &»
                                                   ©                                                                                                  8®<g                lis               till                                                                                                                                                    HH I                                                                        o
                                                                                                               8p8                                    flB       Him
         gj® go                                               S'*s&                                                                                                                         «${*                          ai£ij                                                                                                                                                                                                 §  s3
I U iii                                            ©
                                                   &
                                                              8lH
                                                              5^5
                                                                                                           o«
                                                                                                           SsS-s
                                                                                                                                                      s*3|      £0 8.
                                                                                                                                                             Illi
                                                                                                                                                      SB HS5 <8s§« lifl
                                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                                                                                                            itlil                                             1
                                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                                                                                                                                                                11 i!
                                                                                                                                                                                                                                                                                                                                                                                                                                CL
                                                                                                                                                                                                                                                                                                                                                                                                                                s     §

    rjao                                      8

                                                                                                                                                                                                                                                                                                                                                                                                       Si    17
                                                                                                                                                                                                                                                                                 iB.
               -i        1 I                                                                                                                                                                                                                                                                                                                3 I                                                   i If = ho
                                                                                                                                                » ,f                                                                                                                                                                                                                                              ? 1
                                  i ' i
                                                                                                                                                H                                                                                                                                                                                                                                                 : li
         bL!m d! 2 1 1
         B:
                                                                           .   _                  .                .
                                                                                                                             1
                                                                                                                              3




                                                                                                                              I
                                                                                                                                                                          &                                       w
                                                                                                                                                                                                                  iEtl                                                           IB                                                                                     ii           i                       ‘
         1Vi =
                                                                  I \l                            i
                                                                                                                                            1PMpS h                                                                           ft                          s
                                                                                                                                                                                                                                                                                 iiii                                          rrt?'
                                                                                                                                                                                                                                                                                                                               MU                        'i
                                                                                                                                                                                                                                                                                                                                                                        'r -
                             §        7?                                   U                      I                           i.                                                                                  y                                     ! ft
                                                                                                                                                                                                                                                                                                              o



                                                                                                                                                                                                                                                                                 li ‘I                                         • .5 I g
                                                                                                                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                                                                                                                                                                                  i|ki s
         <' ri;“
               yip
                                                                                                  I                                                                                                      "1 '?                a i ii

                                                                                                                                                                                                                            I 3 “is                                                                                            i S !        9
                                                                                                                                                                                                                                                                                                                                                         g        •1!                                             3afT


               ahh                    S , i
                                                        i
                                                        Z                                                                                   B                             p
                                                                                                                                                                                            I            5 KI               t s        g

                                                                                                                                                                                                                                           '                                     Hl
                                                                                                                                                                                                                                                                                 i”         ,
                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                                                                  i'
                                                                                                                                                                                                                                                                                                                                                                                                                    il.
                                                                                                                                                                                                                                                                                                                                                                                                                    I

                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                                                                                         £                                                  ill
                                                                                                                                                                                                                                                                                                                                                                  JIB
                                                        I                                                                                   IB
                                                                                                                                                                                                                                                                                                  i>
         i " 1 1’sl 3                 ? j ?                                                                                                                                                                           Vi „<                                                 W         tyf                                         § i $
                                                                                                                                                                                                                                                                                                                                                                                                            g
                                                                                                                                                                u

                                                                                                                                                                                                     J;!
                                                                                                                                                                                                                              s : s |
                                                                                                                                                                                                                                                                                                                                                                  5 i                                       HI


               II
               ILL                    8p
                                                        i                                                                                                       Q      If i                 £                                 xH 3 | !
                                                                                                                                                                                                                                                                                                                                                                                                            s
                                                                                                                                                                                                                                                                                                                                                                                                                  us -
                                                                                                                                                                1U
                                                                                                                                                                1
                                                                                                                                                                                                                              5        2 i     e
                                                                                                                                                                                                                                                                            S'                                                                                    i> i!M«.
                                                                                                                                                                                                                                                                                                                                                                                                            .7
               Im,                                                                                                                                                     7
                                                                                                                                                                                                                                                                   !>       <b ii
                                                                                                                                                                                                     £ 7L                                                                                                                                                                                                   ft
               ?<!                                      * >                                                        8                                            s                                      7? p" 4                                                                                                                                                    IL         I                              II!

          3,35 i              i       •. i :            8                                                                                   asl                                                      0
                                                                                                                                                                                                                  s
                                                                                                                                                                                                                  8 0
                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                            <               .t
                                                                                                                                                                                                                                                                                                                                                                  >,
                                                                                                                                                                                                                                                                                                                                                                  Q          i
                                                                                                                                                                                                                                                                                                                                                                                 ,

                                                                                                                                                                                                                                                                                                                                                                                                            B
                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                It.                                      I-   •
                                                                                Si § i ?
                     =7 ? ; e                                                                                                               OM         r.c^J
                                                                                                                                                                                                                                                                            d ”2                                                                                  O
                                                                                                                                                                57                                                                                                                                                                dT
             M3      s                                  I                       ^13                                                                                                                      T                                                                  8 ,§7 »                               2    a   S
                                                                                                                                                                                                                                                                                                                                                         I        o
                                                                                                                                                                                                                                                                                                                                                                                                            5 V
                                                                                                                                                ini
                                                                                n        I        »j       i       >.<

    HI                                                  9                                                                                                       J.            ‘      .’                  7
                                                                                                                                                                                                                                                                            i                                                     q;                              <y
                                                                                                                                                                                                                                                                                                                                                                  n
                                                                                                                                                                                                                                                                                                                                                                                                  I          §313
                                                                                                                                                                                                          .




                                                                               TITTI
                                                                                                                                                                                            i!
                                                                                                                                  s                             hi
    g                m d*                                                                                                                                                                                ! ib4                &

                                                                                                                                                                                                                                                                                                                                                                                                  |
                                                                  ' l!
                                                                                                                                                                      •! -S^i «S
    Hl


    §                P° v?
                                                                                         !                                                      9 H .                 injriP
                                                                                                                                                                      l|U I                 0            3lt-?
                                                                                                                                                                                                           IM”
                                                                                                                                                                                                              |h-3i‘J.
                                                                                                                                                                                                                              8                                    I                                                                                              2p [ ’ '
                                                                                                                                                                                                                                                                                                                                                                                                            a ', P
                                                                                                                                                                                                                                                                                                                                                                                                                   k1 ‘
    I-
                     ‘s 1 § a                           !                       J,.                                               $             a3 shi i«                                                                                                                        i i

                                                                                                                                                                                                                                                                                 ||Si 7
                                                                                                                                                                                                                                                                                                                                                                  «..


                                                                                                                                                                                                                                                                                                                                                                  8S                 ’rb 3
                                                                                                                                                                                                                                                                                                                                                                                             !«
                                                                                                                                                                                                                                                                                                                                                                                                            9
                                                                                                                                                                                                                                                                                                                                                                                                              &
    <                1                2 ! s
                                                                                                                   * i u
                                                                                                                                                ||/i b I              I®                                              pi
                                                                                                                                                                                                                                                                                 i i
                                                                                                                                                                                                                                                                                                                                                                                                  ?8        f>.
                                                                                                                                                                                                                                                                                                                                                                                                             ni
    2    . '8        3 M i
                                      9 i <:
                                                              I                                                                                                                                                    7 : ij -p
                                                                                                                                                                                                                                                                                 B'                                                                                          I It p i
                                                                                1                 ;                Hi                                                 III h                                       X                                                                                                                                                                                                F ‘
    9                                                                                                                                                                                                         J! 4^                                                              iI
         ....        .;.;




                ,v ? v i?                j ?                                                                                                                                                                                                                                                                                                                                 $
    1

    ft
    4    i >    IS       I        I
                                                                  Il
                                                                  il
                                                                                •i                a                5              J-l
                                                                                                                                                                      If &
                                                                                                                                                                                     I.                        I M1.1                                                                             & i h : & • I)
                                                                                                                                                                                                                                                                                                                  s

                                                                                                                                                                                                                                                                                                                                  -J                                    I ItjlP
                                                                                                                                                                                                                                                                                                                                                                                                       oi
                                                                                                                                                                                                                                                                                                                                                                                                                  %
                                                                  5?                                                              5
                                                                                                                                                                                                                                                                   !                                                                                                                                              hh
         i I
               7 ’ 7
                it   * :          ;

                                                                                                               1T                                                     i rI
                                                                                                                                                                           h‘
                                                                                                                                                                                            0
                                                                                                                                                                                                                      !                                                               <                (.L

                                                                                                                                                                                                                                                                                                       ( B -
                                                                                                                                                                                                                                                                                                                  “
                                                                                                                                                                                                                                                                                                                                                                                         I


         ?'
                                                              I                                   I
                                                                                                                                                                                            i                     Jp 03'<) $ §
                                                                                                                                                                                                                                                                                      I!®®! c 'n 1 1
                                                                                                                                                                                                                                                                                                                                   !<                    «
                                                                                                                                                                                                                                                                                                                                                                                 irk H
                                                                                                                                                                                                                                                                                                                                                                                                  <.i
                                                                                                               © ii                                                                 ©                             ©if ,0 e* ^H-1
                                         -                                                                                                                                                                                                                                                                                                                                                                         L
               7 d                                                y                          -t                «         •   -r         ;   v



                                                                                                                                                  '
                                                                                                                                                                      IE                            ::                i                                                                                                                                                                                            p 'i
                                                                                                                                                                                                                                                                                                                                                                                                                            §
                                  1“                              l ii ?
         1                                                                                                                                                             Ijt                                                                                                                                                                                                                                          I '!'
                                                                                                                                                                                                                                                                                                                                                                                     1 1 1 HI
                                  IS          .’

         i H                      I !r                                                                                                                                lM-h s c                                                                           B-                                                                                                                                                                       '•“4


                                                                                                                                                                      Pi
                                                                                                                                                                                                                                                          X:
                                                                                                                                                                                                                                                                                            *
                                                                                                                                                                                                                                                                                                                                                                                     B IS
                                                        HI
                                                                               1MJ.
                                                                               fi j 2 1
                                                                                                                                                                3
                                                                                                                                                                n                                                                                        'll                                                                                                                         g 9 ? 0® i
                                                                                                                                                                                                                                                                                                                                                                                     1 1 si
                     5                                                                                                                                                                                                S
                                                                                                                                                                                  fe i §
                                                        ti                     t i si                                                                                                                                                                                                                  5


             JIM Hn
                                                        !U


                                                        8
                                                                               I ! ||

                                                                               d4
                                                                                                                             u



                                                                                                                                                                i”
                                                                                                                                                                                  « i e

                                                                                                                                                                                                                                               “6                           a
                                                                                                                                                                                                                                                                                  -                    ?
                                                                                                                                                                                                                                                                                                                       g"  i,’<
             7*                                               f                                                                                                 J.                                  Hl                                         ?                                                                       §
                                                        y                            I                 I
                                                                                                                                                                >
                                                                                                                                                                                                                                                                                                       £
                                                                                                                                                                                                                                                                                                                                                                                     an# i
               ? !       f                I
                                                        ii'
                                                        1>‘           r ’ P ! •                                                             s                   I                         7
                                                                                                                                                                                                ?
                                                                                                                                                                                                                                               8 i                                                                     r
                                                                                                                                                                                                                                                                                                                       z                                                             Ba
                                                        if.                                                                                                                                                                                    § f
                                                                                                                                                                                                                                                                                                       1! ! i                                                                        a« B s
                                                                                                                                                                Vi

         jjim                                           o

                                                        go                                                                                                      d
                                                                                                                                                                                            i


                                                                                                                                                                                          sii                                                  r                                            5
                                                                                                                                                                                                                                                                                                                                                                  l^. <1S sp
                                                                                                                                                                                                                                                                                                       Pi
                                                                                                                                                                o


                                                        §
                                                                                                                                                                o
                                                                                                                                                                t
                                                                                                                                                                                                                                               is
                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                       jjs      ll‘
                                                                                                                                                                              t           s i                                                                                     :         4          p«4>
                                                        §o                                                                                             IS
                                                                                                                                                       K
                                                                                                                                                                cfi

                                                                                                                                                                3            6                                    i
                                                                                                                                                                                                                                               !              ©•
                                                                                                                                                                                                                                                                                                        5^-            8
                                                                                                                                                                                                                                                                                                                       -                §i|
                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                     teS
                                                        §
                                                                                                                                                       ih
                                                                                                                                                                ill


                                                                                                                                                                b                                                 4                !                                        ?'3             §                                                                                i                    SiW |
                                                                                              IiHMsp                                                            n                                                                                         li’©                              :
                                                                       I
                                                                                                                                                                                                1 1                                                                                                                                                             !T
                                                                                         ibki ©>- i” j

                                                                                                                                                                                                 "I  1 «6
                                                                                                                                                                                                       ?«§
                                                                                                                                                                                                                                                          i



                                                                                                                                                                                                                                                               S
                                                                                                                                                                                                                                                                                            '•>
                                                                                                                                                                                                                                                                                                             'I                         b




                                                                                                                                                                                                                                                                                                                                        hh
                                                                                                                                                                                                                                                                                                                                                1   ''
                                                                                                                                                                                                                                                                                                                                                              § |.i.
                                                                                                                                                                                                                                                                                                                                                              <
                                                                                                                                                                                                                                                                                                                                                                             illiil
                                                              1'7l;7lnp                                                                                                                          u©j©y
                                                                                                                                                                                                                                                         OsIesIPI^I’s
                                                                                                                                                                                                                                                         iifi °i                 I i ”
                                                                                                                                                                                                                                                                                                        ©
                                                                                                                                                                                                                                                                                                                                                              8’ps

                                                              n 1 »r 1 i*x i                                                                                                                    TdlTLh.                                                   } Li© -I                                                                      <   •                     «
            Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 33 of 88



                                                                                                         s' J S H ELD




                                                                                                                Exhibit D


                                                      Gensler ASK-55 Drawings dated 8/23/17




                       8000 East Maplewood Avenue Suite 125 | Greenwood Village CO 80111 | 720-535-9605 | Find your expert at jsheld.com
                                            Equipment | Forensic Accounting | Forensic Architecture & Engineering | Water & Fire Restoration
Construction j Environmental, Health & Safety
 Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 34 of 88




          ; Z      ENGINEERING
                   "CONSULTANTS




                           Credit One Bank - Tl
                                  ASK-55
                             August 23, 2017


                          Description of Changes


Sheets            Description



E00.000                 Updated drawing index.


E00.002                 Adjust loads at 3HDBA and 4HDBA for relocated Roof Top units,
                        updated loads at single line diagram.




L16147-20161114
                                                                             COB008501
                       Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 35 of 88                                     NOiivNia8ooo cnaid    cv viigg     ZIOZ '90 AIDC   3nssi oia/anssi iinaad   gioz 'li Bggreidas



                           hu                                                              I
                                                                                                                     I
                                                                                                                     £
                                                                                                                                                                                                                                 I
rs                         hi»            J                                            If            I s
 o*                        O3SJ                                          g>8
                                                                                                                                                                                       I
                                          w              I           gp.s IL
                                                                                                     I £
                   2
                                                                                                                     J
\
              i|                  0   tip                M                             ftp I*
                                                                                       iiij j|l5
                                                                                                                     I
                                                                                                                                                                                       §
                                                                                                                                                                                                       I            o
                                                                                                                                                                                                                    o
                                                                                                                                                                                                                    o



                                                                                                                                                                                   |i 1
                                  0                                                                                  1
                                  c   1«|                                                                                                                                     !    1               I
                                                                                                                                                                                                                    6      ]

     U ii                         Q
                                  0                      flit        <53^              shj
                                                                                            llgf                     1                                                       i     >           i   0 JI             O
                                                                                                                                                                                                                    LU
                                                                                                                                                                                                                           s
                                                                                                                                                                                                                           5




         I                            1                                            5           sis
                                                                                                                                 I
         5                            t
                                      5
                                          I3        hh I '8 Hi dll s
                                                             ,   a
                                                                     8


                                      &

                                            i >i h | 8 f       ,h biii
                                                             1 8
                                                                            i
                                                                 h     .I ip
         1     ;h,hhn                       Hi bj H: s;‘ h ; hp lh ? | H
                                          s hi   i ni i ! , s.
    S
             HiiiiHlhidllilbi Hi hihihOHhd
    d ? II | J
    ID B
                                                     sgs H e^) (t)^             <6>S | |             is S S S S I " a 8 • ! H H I       ° ‘ » 8 i I I i I I ! 3 s ? !

    d)
    <o   J
         e
    4    §
    y
    a
                                              hh ! d'J H <1 iil’l d dlh
    o
    3
    Ul
                                             |ili Hi, J il I J!H o - .ipi  mh
                                            it" hHiiiOLHBih i« n.Hhi,
             i iiHii i H i iii ' in1 » ?i 1 iii hi iiiiHHit 1 1 hi iHl!hhih is
         i
         I
                           L 6 e O®X1
                                 •@X1 hn®B 1 J 0 le >
                                               ®     O               |   | EU                                  "**
                                                                                                                                         E@®e>i>i>J®J95 0©

                                                                                                          .8

                                                                                                                                                             Hi3
         <u f ip Hih'H '
         i
         si « s’       I Sil
                       e     d h P shh
    d)
                             '« h Ip
    §                         1 i Ml
    5
    u
                              i           $
    u.
    O
    s*
    d)




                                                                                                                                                                                           I
                                                   jlflXSffi
                                                                                                                                :C



                                                                                                                                I8
                                                                                                                                is



                                                                                                                                i?




    i                                                                                                 • ; i :«in: ilid
    I
                                                                                                                         5
    iy
    o
                                                             1 J |p I
                                                   , ; id iiiihli = ,
                                                                                SHHil- i IMillN
                                     | I h fchlBIW mhlMjlWHlil
                                 !f3thWhilHHii!
                       n HBii Hi*                  HilKUiH
                       I1WM                                                                      «,« «i»i»9i3lliaiaiaalat3i8i
                       Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 36 of 88             NOIlVNfOMOOO Q13H             ci viiaa       z i-oz 'so Ainr           anssi aia/3nssi nwaad    9ioz 7? aamidss




                        hi.                                                                1
                                                                                           s
                                                                                                                                                                                                                          I
                                                              4          i
                        l/ss
                        iJasi
                                J                             |i         I 3                                                                                                    a
                                If.    I                      'SSs       & t               I
                                                                                           I
                                                                                                                                                                                I
                <1
                oz
                                HO                ijb         05!        ifh               I
                                                                                                                                                                                8                               04


                                       itij
                           Q                                                                                                                                                                    i               O
         J-
                                                              .01!                                                                                                              I               3               o
                2|         m
                                fill              <h?         Jhii
                                                                                           5
                                                                                                                                                                                                i               o

                                                                                                                                                                                § !1 I
                                                                         § ££ a
     »          a- >       c
                           o
                                       .1^1       I23j
                                                                                                                                                                                              jI            I   o

     U          35         0           §lil       33S?        Sid        alls              <                                                                                   18               a      11   s   LU




     I


              5 1
     I
     8        M
              HtJ>

<5

d*
g               !
si t H
Is S                                              i
     J    0<$><8>
                                                     I I r
                                                  I O»Po*l®lO*jp                           4®
                                                  I
                                                  I
                                                          v 11
                                                          X        I
                                                                   V II X
                                                                   2
                                                                        V I
                                                                              i
                                                                                           Lhl»
                                                  r
                                                  i
                                                                              r
                                                                                                   fig
                                                  i
                                                  i
                                                  i
                                                                                            ui4
                                                  i
                                                  i
                                                  i       P            M 1                 HW                  ax



                                                  r
                                                  i
                                                  i                                                            Sil
                                                  i
                                                  i
                                                                 • llo                                         h                                       i|              I
                                                                                                                                                                       s   4
                                                  iz
                                                  i
                                                                                       <- /--] lit
                                                                                               i
                                                                                                                              pft                      I         0
                                                                                                                                                      it
                                                  i
                                                  i
                                                                                               i
                                                                                               i
                                                                                                   _,   ,5
                                                                                                             «8|                                                1
                                                                                                              IJ
                                                                                                                                                       1 jQ
                                                  I
                                                                                               I                    a                 <u                                                 .a   1
                                                  I           ! oil*                                                                                                                                             i
                                              t j,                                             1        H J                                     L.
                                                                                                                                                                                                                 5
                                              I                                                                      111(1 ( 8                              i >                                                  6
                                                                                                                                                                                                                 u


                                              gsi-
                                              ih;                                                              pp
                                                                                                                                                                                                                 1
                                                                                                                                                            I

                                                              i oiU                                                  I   Q -Hl-- -
                                              \i                                                                   \        +-
                                                                                                   l>
                                                                                                                                                                                                                 <0
                                                      3




                                              Pl L
                                                  I
                                                      I   *
                                                                                  ft
                                              I   I
                                                  I
                                                                                           z                                         <0

                                                                                                                                     i     d)

                                              0   I
                                                                   1
                                                                                                                                     4
                                                                                                                                     a


                                              sL
                                                  I
                                                                                           J                                         t
                                                                                                                                     0

                                                                                                                                     a
                                                                                                                                     ttf


                                                                                                                                     I          0
                                                                         —                         p                                 <1    I pt
                                                                              [> -^"h                                                8     ti


                                                                         T,        7-3 r
                                                                                  //pi*
                                                                                                                                     i

                                                                                                                                     8
                                                                                                                                           r
                                                                                                                                           a
                                                                                  rf           s P
                                                                                                                                     3
                                                                         I2 i R                    1                                 r           H
                                                                         ’ !| h i
                                                                           5 i|
                                                                                  1
                                                                                       i
                      Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 37 of 88
                                                                    NOilVNiaHOOO Q~13IJ      CL V113O     zioz 'so xmr                    ansst oiaanssi iinnad   9L0Z ‘LZ 839n31d3S




                       i h«                     I
                                                              1
                                                              £
                                                                                                                                                                                          !
                                                       S
                       J4»
                       Shsi
                              J                Is
                                               ii      1 8
                                                                                                                                              I
                                                       8. i
                              Hs.              <SSs           I




    0 ii
                <1
                o z
                         o
                         U)
                         c
                         o
                         «
                              rip
                              Ili|
                                   kI




                                   Hl
                                        ,ifp

                                        1385
                                               .eSl®
                                               Sisi
                                               SKf
                                                       ihh
                                                       ^5S>
                                                              I

                                                              §
                                                              i
                                                              <s]                                                  1
                                                                                                                    i
                                                                                                                                         Ii
                                                                                                                                              !

                                                                                                                                              8       1
                                                                                                                                                           I
                                                                                                                                                          1I      1
                                                                                                                                                                      i
                                                                                                                                                                      4!
                                                                                                                                                                           O
                                                                                                                                                                           O
                                                                                                                                                                           d
                                                                                                                                                                           o
                                                                                                                                                                           LU
                                                                                                                                                                                      i
                                                                                                                                                                                      ;
                                                                                                                                                                                      s




    I




    ?
          8

    I
    PI k
I

I   S a   s e




                                                                                       Bfv
                                                                                        i             !

                                                                                        I-
                                                                                        i         5
                                                                                        i
                                                                                        i
                                                                                        i
                                                                                        i
                                                                                        i
                                                                                        u                                         ISi             S
                                                                                        I         S                                               8

                                                                                        I
                                                                                        I
                                                                                        I
                                                                                        I
                                                                                        I
                                                                                        I
                                                                                        l‘        i
                                                                                        I
                                                                                        I




                                                                                   I
                                                                                    r                                     1

                                                                                                                                                                            I
                                                                                   id                                                                                       a
                                                                                                                                                                            u



                                                                                                                                                                            u



                                                                                                                                                                            3
                                                                                                                                                                            <0



                                                                                                                                                                           cl    ut




                                                                                Ippl
                                                                                tar                                      %1
                                                                                                                         TV a
                                                                                                                              5
                                                                                i                            ®WH 't
                                                                                                                              I               a


                                                                                                                                                      1 w
                                                                                                                                  r     i?i
                                                                                                                                              a
                                                                                              1
 Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 38 of 88



                         ENGINEERING
                    J
                         CONSULTANTS
                    y




                         Credit One Bank - Core and Shell
                                     ASK-55
                                 August 23, 2017


                                Description of Changes


Sheets                  Description



E00.000                       Updated drawing index.


E00.002                       Update loads at Single Line Diagram


E00.004                       Adjust circuitry and over-current protection to Roof Top Units,
                              relocate panel 4H1 from 4HDBA




L16147-20161 1 14
                                                                                        COB008505
                         Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 39 of 88                                                                                           anssinwH3d   9ioz '9i aaswaogg




                          t iss                                                                                                     1                                                                                    I
                                                                                                                   4
                                                                                                                                    S
                                                 2
                          5
                          irs
                          sJjSi              L                     J                                               ii
                                                                   IL          L
                                                                                                                                    E

                                                                                                                   SSs
                                                                                                                                    I
                                             lb                                _l lih
                                                                                                                                                                                             I
                                                                                                                                                                                                            o

                                                                                                                   ffP
                                 >
                oz                                                                                                                  J                                                                       o
                    <n
                                 ©                                 = J5S                                                                                                                                    o
     fi® ss                                  s8|g
                                                                               life
                                                                               !H« <10
                                                                                                                                                                                    I di i J 1
                E>
                                 w
                                 c
                                             MfJ sin                                I23| £ji|                                       s
                                                                                                                                    i
                                                                                                                                                                                i                           O
                                                                                                                                                                                                            O
                                                                                                                                                                                                                   1
                                                                                                                                                                                                                   ’
 U              35               ©
                                 e                                             iiil                                ilih             II                                          i                           LU     *




                                         i                 5
                                         E                 5
                                         5
                                         J



                                                                                            • I !!JU J33 ! Hid i
                                                                                                                             H *
                                                                                        ahlhiHOnHmhlh |inhinhiihiHHii
                                                                                                        h jdhhHhi Hl
3 I                                                        & @& S o                     | OS |                                                        x *8 n e 11 1 ! § s 2 J


! i
       i                                                                                     a    ?
                                                                                                               §             ii §
1                                                                                            hl I                       hU                H s H h is i’ :              dm
IN                                                                                          » i HH
                                                                                                          f
                                                                                                               IiIjHi Ii i his I» -i Hih
                                                                                                                                     >iiis
                                                                                                                                      dt
                                                                                         L f ?
     PIII                                            Uilhllilihll.hiLlHdllihsiiiNHIilHhilHimiiuhll
                                                         iiHiHC PhiilHi iPWhHiiHiM ih IH li
     ii I                                                                      I                              ?»& a® |J | | 4 04 **4* | B ® ® w » 5 «> 5 « 6 6®

                                                                                                                        ,e

           .a |           I                  XJ 3 II
                          £W=Pt>p§h L>J*IlI B  ’ll! ftoJL                                                           ips
     lb I
      hi 1 1      iHps iiiwii if IIk$ I® iI <|fi ||i
                          itihlI I Mp l|1 1 $ sA
                                            l|   II
                                            oh h Il
                                         JHIIBI  i Ih
                                                  it ii !his hH
       III iliihi lilllli       I
d)

§
                                         |  p p  llihk
§
o
u.
                       liShi
                                       i l iIHII
                     I I 1 1 I P i I b l wlP
                                                                                                                                                                       bi




J i w It I o* |l|h 11tilHhlIfill II
  iIII 8 II i6! Ii I iy
                Bi ® Ml II » liti ii ii Hi! fi li b II b e isl
     Ii-    H   -    *    <1                 «        r-       <    «l     S       -<       a         6        i    i          si    tf   i   *   S                d


                               * I LI                in TEiJl                           n        nil liJJJb
            :"33®V:«: !•! i >
     HKK3UBW i 1
     SSsKWWnTFgr
     IWMMBWfcH
                                     >
                                                                                                              ... I

£
D
2

I
4
tt
D


                         pi i n i l|||||
                                                                     i ill i i Hi i
                                                                     I ISI I H I I I             llllllllilll
                                                                    liW i H I Li.                i iiiiOii i

                                                                                        iioiiiiiiiiiiiiiMi
                     Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 40 of 88                                                                                                                                                       3nSSHMB3cl   9lOZ'9iM38N303a




                          I hs
                                                                                                                                       1
                                                                                                                                                                                                                                                                                   I
                                                                                                                     .1
                                                                                                                                       £




              s
                          y« L
                          sSjgJ
                                                              J                  1                                   |i
            <1                           1 r                  «s.                    ift      8
                                                                                                                     oSs

                                                                                                                     Ifli
                                                                                                                                                                                                                                                                     CN

                                                              isP
                                                                                 M
            o z                                                                                                                        J
            a w               «          1                                                                                                                                                                                                  i         I
                                                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                                                     O
      -     5$                0                                                      fiiii                                             $
            -J UJ
                              c
                                         >»>   fill                              oil                                                                                                                                   I
                                                                                                                                                                                                                                          IHi 1 3
                                                                                                                                                                                                                                                                     o
                                                                                                                                                                                                                                                                     o
                                                                                                                                                                                                                                                                              ii
    0 it                      0
                              o          sites                                   §SiJ                                jhsi              <                                                                               1                              a
                                                                                                                                                                                                                                                                     LU       *




                                    isi H H I                                        >

                                                                                              sh
                                                                                                                                                 OH! J
                                                                                                                                                    > :        : i iSs K    s
                                                                                                                                                                                                            -i
                                i
                                                                                                             !l
                                1! i
                                                                    II -• •••
                                                                                              .li            ’I                                     liflllffl
                                                                                                                                                 tU«U 1 1 l>i.
                                                                                                                                                                                                                           s
                                         • •>
                                        IIWipOHlIJlI
                                    •sieioiesisls-s’s'sielslfl!®
                                                                 t
                                    :3;P:P:P PiPjP P PjPjPjPjP F:F|P|P P PiPjP P
                                                                                              t >! HMl                                           P i Hid                        JBII
                                                                                                                                                                                mm        ,   ,           ,.,,,,
                                                                                                                                                                                                                           iH

    r
                                        wrtWSt                                                                               o
                                                                                                  iT>
                                                                                                                                                                    3
    I i                                                                                                      Isjt                      jg,g g^g;
                                                                                                                                                                    <n


                                                                                                                                                                                    f .<1
                                                                                                                                                                                                   s cj

                                                                                                                                                                                      r.;n r. wtp" ~ Ww
                                                                                                                                                                                                                  O'
!                                                                        §:§|S S
                                    :9i6's:als!s:«fs'sia'a!s!<i!9igl9 « « «:«[« a
                                    :s;p:p p P P PIP piplp P PjPiP P ^FiPiP£lp
                                                                                                              J m §1 s s § iW: f: T,
                                                                                                                             lUflP
                                                                                                                             S 3 S R:R pi®
                                                                                                                                                ??)?
                                                                                                                                                                                           "ife r. i ? 7-p.T
                                                                                                                                                                                3fg? wywiyw??®

                                                                                                                                                                                                                       G




                                                                I                        ssl.il!                                                           laid!
                                    8                                                                         I                                             • ‘C'O              I
                                        101
                                        HIJ             ^asfed                                                                                            ibhi
                                                                                                                                                           •        #*«-
                                                                                                                                                                                                                      I iad
                                                         01
                                                          !     Nil                  smell                                                                iHlSsH                8                                     imell


                                                                                                                                                                                                                                  N
                                                                                          I
                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                  r
                                                                                     a >N                                                                           &f¥
      i                                                                              5 i
                                                                                     I, L—q?
                                                                                     i                  P                                                      I.  ‘
                                                                                                                                                               1*1 1
                                                                                                                                                                                3
                                                                                                                                                                                                                       K          k         §
                                                                                                                                                                                                                                                     j?L         I


                                                                                     t                               -fill                                     I;                                                     mop                   I        M(O i
                          J
                                                                                                                         grpjl
      IH                                                                             |
                                                                                                                                                                            -?
                                                                                                                                                                                              E.                 lit IfO
                                                                                                                                                                                                                     ffill’
                                                                                                                                                                                                                                1 1.
                                                                                                                                                                                                                                Is        V
                                                                                                                                                                                                                                                     al          0 o
                                                                                                                                                                                                                                                                 eR
                                                                                                                                                                                                                                                                      3
                                                                                                                                                                                                                                                                      U



                      J                                                                            -?-
                                                                                                                                   0
                                                                                                                                   sfi
                                                                                                                                           i                                                                                                                          U



                                         ;3]£
                                                                                                                                           1                                                                                    fl--?
                                                                                                                                                                                                                                                     as          II
                                                                                                                                                                                                                                                                 SB   1
                                                                                                                                                                                                                                                                      <0

      Hir                                                                    !                                                             a



                                                                                                                                                                                                                                I Y-
                                                                                                                                           Ci

      eM-
      SodY
                                                                                                                        L
                                                                                                                                   J.                                                                                                                                 I
      hr
    i ill
                    '"i
                                                                                              -—Q-                   M fs


                                                                                                                                    >£i p?
                                                                                                                                                i

                                                                                                                                                                                              -0i||Q                   A
                                                                                                                                                                                                                              i                                       d)
                                                                                                                                                                                                                                                                      ^*-Ul



8$_m
                                                                    .a             11 r                                                               r               :.
                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                  L
                                                                                                                                                                                                                                            i
£




                                                                                                                                                                                                                                  f
                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                  !                  a           i
                                                                                                   -o-                             1
                                                                                                                                   R
                                                                                                                                                                I                                                                     rr-

                                                                                                        r-
      | *
                          Tf!                                                                                                                                   I Sf                                                                                             I

                                                                                                                     aor           i                            hJ          -ap                                            _ I QL
                                                                                                                                                                                                                                          T
                                                                                                                                                                                                                                                     a

                                                                                     Vt--T
                                                                                                                                                                                                                       a
                      i     J                                                                                                      s
                                                                                                                                                                                                                            h!
      I •                                                                            bj                                                                                                                                                   -Q-
      I-                                 a               I                                                                                                      Si                                                                          g
                                                                                                                                                                                                                                                                          5
                      §                                  s                                          T
                                                                                                                                                                                              a                  It             i                     „1—             5
                                                                                                                                                                                                      1L'                                 -?          a<^ iO “
                    ?                   -HS                                                        -t               ^LO §                                                                                                                                    —        5
                                                                                                                                                                                                                 II                                  al[|ji |
    ffl                                 JlAlO d                                                         T           -4eio I                                                ---o
                                                                                                                                                                                «
                                                                                                                                                                                                                 «3             ffl
     »                                                                                                                                                                                                                          i
                                                                                                                    ..ahriilLi „,
                                                                                                                                                                                                                                h
                                                                                                                                                                                                                                                     4o 1
    i J
                      a 1

                                                                    A            i
                                                                                                                         LJ_Ja8<^
                                                                                                                                                Lui
                                                                                                                                                 HI


                                                                                                                                                  ,p—X—
                                                                                                                                                           il


                                                                                                                                                                       ^rT'                   4r                       $
                                                                                                                                                                                                                              11
                                                                                                                                                                                                                                          TT

                                                                                                                                                                                                                                          -Qj
                                                                                                                                                                                                                                                        sb                ^Ul




spirJ                                   w                                                                                                                                 i.    i
                                                                                                                                                                                                                                      L
            Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 41 of 88



                                                                                                           £)JS .HELD




                                                                                                                    Exhibit E


                  Electrical Data Cutsheets from Daikin Catalog 214-13 - 2014




                       8000 East Maplewood Avenue Suite 125 | Greenwood Village CO 80111 | 720-535-9605 | Find your expert atjsheld.com
Construction | Environmental, Health & Safety ( Equipment | Forensic Accounting | Forensic Architecture & Engineering | Water & Fire Restoration
               Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 42 of 88

                                                                                                                                                                            Physical Data




Table 11: Physical Data, Sizes 110D to 140D
                                                                                                                             Unit size
                         Data
                                                                   110D                         120D                           125D                      130D                     140D

                                                                                                3—15                                                                              3—20
                                  Quantity—hp                      6—15                                                       6—20                       6—20
                                                                                                3—20                                                                              3—25
      Compressor
                              Std. capacity control       100-84-67-50-33-17-0        100-83-67-49-33-16-0                           100-84-67-50-33-17-0                  100-83-67-49-33-16-0

   Condenser fans               Qty—diameter (in)                  8—26                         9—26                          10—26                      12—26                   12—26

Condenser fan motors                 Qty—hp                        8—1.0                       9—1.0                         10—1.0                     12—1.0                   12—1.0

                                       Type                                                                              DWDI airfoil

                                Qty—diameter (in)                1—36, 40                     1—36, 40                       1—36, 40                  1—36, 40                 1—36, 40
      Supply fans
                                 Motor hp range                     5-75                         5-75                          5-75                       5-75                    5-75

                                       Type                                                                              SWSI airfoil

    RDT supply fan              Qty—diameter (in)                                                                            1—44, 49

                                 Motor hp range                                                                                5-75

                                       Type                                                                              SWSI airfoil

      Return fans               Qty—diameter (in)                 1 —44.5                      1—44.5                        1—44,5                     1—44.5                   1—44.5

                                 Motor hp range                     5-60                        5-60                           5-60                       5-60                    5-60

                                       Type                                                                                  Propeller

                                   Diameter (in)                     36                           36                            36                          36                      36
     Exhaust fans                                                                                                                                                              1-3 per unit
                                     Quantity                   1-3 per unit                 1-3 per unit                1-3 per unit                 1-3 per unit

                                     Motor hp                      5 each                      5 each                         5 each                     5 each                   5 each

                              Standard F.A. (sq ft)                 60.8                         60,8
   Evaporator coils
                                 Large F.A. (sq ft)                 76.0                         76.0                          76.0                       76.0                     76.0

                                                                  5WH—1                       5WH—1                          5WH—1                      5WH—1                    5WH—1
                                   Type—rows                                                                                                                                     5WS—2
                                                                  5WS—2                        5WS—2                         5WS—2                      5WS—2
    Hot water coils
                                        FPI                           9                              9                           9                          9                       9

                                 Face area (sq ft)                  42.2                         42.2                          42.2                       42.2                     42.2

                                   Type—rows                     5JA—1, 2                     5JA—1, 2                       5JA—1, 2                  5JA—1, 2                 5JA—1,2

                                        FPI                         6, 12                        6, 12                         6, 12                      6, 12                    6, 12
      Steam coils
                                 Face area (sq ft)                  42.2                         42.2                          42.2                       42.2                     42.2

                                   Input (MBh)                                                 625, 800, 812, 988, 1000, 1250, 1375, 1750, 1875, 2500
      Gas furnace
                                Norn, output (MBh)                                              500, 640, 650, 790, 800, 1000, 1100, 1400, 1500, 2000

      Electric heat             Norn, output (kW)                                                         80, 100, 120, 160, 200, 240, 280, 320

                                       Type                                                                         85% or 30% pleated

                                   Area (sq ft)                     116.1                        116.1                         116.1                      116.1                   116.1
      Panel filters
                                                               11—16x20x2                  11—16x20x2                   11—16x20x2                    11—16x20x2               11—16x20x2
                                  Qty—size (in)                                            33—16x25x2                   33—16x25x2                    33—16x25x2               33—16x25x2
                                                               33—16x25x2

                                       Type                               Prefilter, standard flow                                                Prefilter, medium flow

                                   Area (sq ft)                     64.0                         64.0                          64.0           ~           64.0                     64.0

                                  Qty—size (in)                16—24x24x2                   16—24x24x2                   16—24x24x2                   16—24x24x2               16—24x24x2
Prefilters (for cartridge
                                       Type                               Prefilter, medium flow                                                   Prefilter, high flow
         filters)
                                    Area (sq ft)                    80.0                         80.0                          80.0                       80.0                     80.0

                                                               8—12x24x2                    8—12x24x2                     8—12x24x2                   8—12x24x2                8—12x24x2
                                  Qty—size (in)                                                                          16—24x24x2                   16—24x24x2               16—24x24x2
                                                               16—24x24x2                   16—24x24x2

                                       Type                           65% or 95% standard flow                                                65% or 95% medium flow

                                   Area (sq ft)                     64.0                         64.0                          64.0           '           64.0                     64.0

                                  Qty—size (in)               16—24x24x12                  16—24x24x12                  16—24x24x12                  16—24x24x12              16—24x24x12

    Cartridge filters                  Type                           65% or 95% medium flow                                                      65% or 95% high flow

                                    Area (sq ft)                    80.0                         80.0                          80.0           ~           80.0                     80,0

                                                               8—12x24x12                  8—12x24x12                    8—12x24x12                  8—12x24x12               8—12x24x12
                                  Qty—size (in)                                                                         16—24x24x12                  16—24x24x12              16—24x24x12
                                                              16—24x24x12                  16—24x24x12

a. Gas furnace size availability Is limited by minimum airflow, See Table 45 on page 63.
b. 460-volt capacities are shown. Electric heat availability Is limited by minimum airflow, See Table 48 through Table 50.




www.DaikinApplied.com                                                                         45                                     CAT 214-13 • ROOFPAK APPLIED SYSTEMS
                 Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 43 of 88

r DAMUm                                                                                                                                                                                                      Electrical Data




Table 70: RPS/RFS/RCS/RDT Rated Load Amps '
                                                               Circuit 1                               Circuit 2   ;                                                              Circuitl                             Circuit
                     Voltage                                                                                                      Model      :        Voltage
    Model                                                                                                                                                                                                                   Comp Quantity
                                         RLA/Comp                   Comp Quantity        RLA/Comp           Comp Quantity                                               RLA/Comp          Comp Quantity    RLA/Comp
                                                  ___




                     208-60-3                                                                 27.6                                                    208-60-3            56.7                                92.5

                     230-60-3                     25.0                                        25.0                                 063D0              230-60-3            51.3                  2             83.7
 015D/016D                                                                 1                                           1
                                                                                              12.2                                                    460-60-3            23.1                                45.2
                     460-60-3                     12.2

                                                  9.4                                         9.4                                                     208-60-3            61.7                                61.7
                     575-60-3

                                                  27.6                                        37.2                                                    230-60-3            55.8                                55.8
                     208-60-3                                                                                                                                                                                                     2
                                                                                                                                   068D                                                         2
                                                                                              33,6                                                    460-60-3            26.9                                26.9
    016D6            230-60-3                     25.0                     1

                     460-60-3                     12.2                                        18.2                                                    575-60-3            23.7                                23.7

                                                  36.8                                        20.1                                                    208-60-3            36.8                                36.8
                     208-60-3
                                                  33.3                                        18.1                                                    230-60-3            33.3                                33.3
                     230-60-3                                                                                                                                                                                                     3
  020D/021D                                                                                                            2         070D/071D                                                      3
                                                  17.9                                        9.0                                                     460-60-3            17.9                                17.9
                     460-60-3
                                                                                              6.8                                                     575-60-3            12.8                                12.8
                     575-60-3                     12.8

                                                  37.6                                       37.2                                                     208-60-3            56.7                                92.5
                     208-60-3
                                                                                             33.6                      1          074D°               230-60-3            51 .3                 3.            83.7
    021 Dtt          230-60-3                     34.0                     1
                     460-60-3                     19.2                                        18.2                                                   .460-60-3            23,1                                45,2

                                                  53.2                                        24.8                                                    208-60-3            53.2                                53.2
                     208-60-3

                                                  48.1                                        22.4                                                    230-60-3            48.1                                48.1
                     230-60-3                                                                                                                                                                                                     3
  025D/026D                                                                1                                           2           075D                                                         3
                                                  18.6                                        10.6                                                    460-60-3            18.6                                18.6
                     460-60-3
                                                                                              7.7                                                     575-60-3            14.7                                14.7
                     575-60-3                     14.7

                     208-60-3                     53.2                                   .    44.3                                                    208-60-3            53.2                                56.7

                     230-60-3                     48.1                     I/?:               40,1                                                   .230-60-3            48.1                                51.3
    026D°
                                                                                                                                   079D                                                         3
                     460-60-3                     18.6                                        22.8                                               \    460-60-3            18.6                                23.1

                     208-60-3                     56.7                                        25.7                                                    575-60-3:           14.7                                19.9

                                                                                              23.2                                                    208-60-3            53.2                                53.2
                     230-60-3                     51.3
  030D/031D                                                                2                                           2
                                                  23.1                                        11.2                                                    230-60-3            48.1                                48.1
                     460-60-3                                                                                                                                                                                                     3
                                                                                                                                 080D/081D                                                      3
                                                  19,9                                        8.2                                                     460-60-3            18.6                                18.6
                     575-60-3
                     208-60-3                    :56.7                                                                                                575-60-3            14.7                                14.7

                     230-60-3                                                                                                                         208-60-3            56.7                                56.7
    031D1
                                                                                                                                                                          51:3                                51.3
                     460-60-3                     23.1                               :Bf23.8O                                      085D
                                                                                                                                                      230-60-3
                                                                                                                                                                                                                                 <3W
                     208-60-3                     32.6                                        32.6                                                    460-60-3            23.1                                23.1

                     230-60-3                     29.5                                        29.5                                                    575-60-3            19.9                                19.9
     035D                                                                  2                                           2
                     460-60-3                     14.7                                        14.7                                                    208-60-3            56.7                                56.7

                                                  12.2                                        12.2                                                    230-60-3            51.3                                51.3
                     575-60-3                                                                                                                                                                                                     3
                                                                                                                                 090D/091D                                                      3
                                                  33.7                                       33.7                                                     460-60-3            23.1                                23.1
                    .208-60-3,
                                                  30.5     :                                 ^0.5                                                     575-60-3            19.9                                19.9
                  :/ 230-60-3
   ' 042D                                                                                                              2
                                             :    16;7                                                                                                208-60-3            56.7                                61.7
                     460-60-3
                     575-60-3                     12.2                               .        12.2                                                    230-60-3            51.3: ':.'
                                                                                                                                 100D/101D                                                      3                                 3
                     208-60-3                     33.7                                        61.3                                                    460-60-3            23.1    .: '                    W:::26.9M:W
                     230-60-3                     30.5                     2                  55.5                     1                              575-60-3            19.9                                23.7
    042D6
                                                  15.8                                        29.9                                                    208-60-3            61.7                                61.7
                     460-60-3
                                                  36,8                                        36.8                                                    230-60-3            55.8                                55.8
                     208-60-3                                                                                                                                                                   3                                 3
                                                                                                                                   105D
                                                  33.3                                        33.3                                                    460-60-3            26.9                                26.9
                     230-60-3
     045D                                                                  2
                     460-60-3                     17.9                                        17.9      :                                             575-60-3            23.7                                23.7

                     575-60-3            :        12.8                                       ,12.8 <                                                  208-60-3            61.7                                61.7

                     208-60-3                     37.6                                        76.1                                                    230-60-3            55.8                                55.8
                                                                                                                                   110D                                                                                           3
                     230-60-3                     34.0                     2                  68.8                     1                              460-60-3            26.9                                26.9
    045D6
                                                  19.2                                        37.2                                                    575-60-3            23.7                                23.7
                     460-60-3
                                                  53.2                                        53.2:                                                   208-60-3            61.7                                81.7
                     208-60-3
                                                                                                                                                      230-60-3            55.8                                73.9
                     230-60-3        .            48.1 /                                      48.1
                                                                                                                                                                                                3                                 3
  050D/051D                                                                2                                           2           120D
                                                                                              18.6                                                    460-60-3            26.9                                34.8
                     460-60-3                     18.6-
                                                                                              14.7                                                    575-60-3            23.7                                24.6
                     575-60-3                     14.7

                     208-60-3                     53.2                                        86.8                                                    208-60-3           81.7                                 81.7

                                                  48.1                                        78.5                     1                              230-60-3            73.9                                73.9
    051              230-60-3                                              2
                                                                                                                                   125D                                                         3                                 3
                     460-60-3                     18.6                                        42.5                                               ’ ’ 460-60-3             34.8                                34.8

                                                                                              56.7                                                    575-60-3            24 6                                24.6
                     208-60-3                     56.7
                                                  51.3                                        51.3                                                    208-60-3            81.7                                81.7
                     230-60-3
  062D/063D                                                                2
                                                                                              23.1                                                    230-60-3            73.9                                73.9
                     460-60-3                     23.1                                                                                                                                                                            3
                                                                                                                                   130D                                                         3
                                                                                              19.9                                                    460-60-3            34.8                                34.8
                     575-60-3                     19.9
                                                                                                                                                      575-60-3            24.6                                24.6
a. VFD compressor units in RPS and RDT only
                                                                                                                                                      208-60-3            81.7                                99.6
b. Compressor information for units with variable speed inverter compressor.
                                                                                                                                                      230-60-3            73.9                                90.1
                                                                                                                                   140D                                                         3                                 3
                                                                                                                                                      460-60-3            34.8                                45.1

                                                                                                                                                      575-60-3            24.6                                34.7




Table 71: Condenser Fan Quantity                                                                                                 Table 72: Condenser Fan Amps (each)

               RPS/RCS Model                                                        Quantity Fans                                                                   Standard Fan                                     Quiet Fan
                                                                                                                                     Voltage
                   015D-026D                                                                   2                                                                  FLA                    LRA                FLA                  LRA

                   030D-051D                                                                   4                                           208                    4.2                    20.8               3.4                  20.8

          062D-071D, 080D-085D                                                                 6                                           230                    4.0                    19.8               3.1                  19.8

075D, 079D, 090D, 091 D, 105D, 110D                                                            8                                           460                    2.0                    9.9                1.6                  9.9

              100D, 101D, 120D                                                                 9                                           575                    1.7                    9.6                1.2                  9.6

                       125D                                                                   10

                   130D, 140D                                                                 12




www.DaikinApplied.com                                                                                                      113                                    CAT 214-13 • ROOFPAK APPLIED SYSTEMS
              Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 44 of 88

r DtAHOm                                                                                                                                                                                      Electrical Data




Table 73: Supply, Exhaust and Return Fan Motors, RPS/RFS/RDT 01 SD to 140D
                        Fan motor                                          208/60/3                              230/60/3                                    460/60/3a                               575/60/3

      HP                           Efficiency                      FLA                 LRA               FLA                LRA                       FLA                LRA                  FLA                    LRA

                                                   OPP              3.9                 26                2.8                20                       1.4                10.5                 1.15                    9
                           High
                                                  TEFC               4                  27                2.8                21                       1.4                10.5                 1.2                     9
                           High
       1
                                                   OPP                                                     3                19,2                      1.5                 15                  1.1                    7.7
                         Premium
                                                  TEFC              3.3                 27                 3                 28                       1.5                 14                  1.3                     10
                         Premium
                                                   OPP             .4.5                 39                4.2                32                       2.1              16                     1.7                    12.8
                           High
                                                                                                                                                      2.1          770/167000                 1.7                    12.8
                           High                   TEFC              6.2                 39                4.2                32
      1.5                                                                                                                                                                                     1.7        771111111:
                         Premium                   OOP              4.8               40.3                4.2                25                       2.1                 14

                         Premium                  TEFC                                                    4.2                40                       2.1                 20                  I.7                ;    16

                                                   OPP              7.1                 47                5.6                42                       2.8                 21                  2.2                    16.8
                           High
                           High                   TEFC               7                 50.6               5,6                48                       2.8                 24                  2.2                     17
       2                                                                                                                                                                                      2.1                     15
                         Premium                   OPP              6.1                43.2               5.8               37.6                      2,9                26.5

                         Premium                  TEFC                                                    5.6                44                       2.8                 22                  2.2                     17
                                                                                                                                                                         32,3                 3,4                    26.1
               ~           High                    OPP              9.9                 79                 9                64.6                      4.5

                           High                   TEFC              9.6       ,         81                8.2               77.2                      4.1                38,6                 3.4                7 30.9 : 7
       3                                                                                                                                                                                 113.1111                    25.6
                        / Premium                  OPP                                  74               ,8.2                64                       4.1                 32         :

                         Premium                  TEFC         .<1 7 9/4     ~          80                8.2        11111                            4.1                355::;          7    3.3        111729011
                                                   OPP              16.1               106                14                 94                        7                  47                  5.3                     38
                           High
                                                  TEFC              15.2               126                13.4              102.4                     6.7                51.2                 5.4                     39
                           High
       5                                                                                                                                                                  48                  5,2                    38,4
                         Premium                   OPP              15.7               110                13.6               96                       6.8

                                                  TEFC               15                124                 13                96                       6.5                 48                  5.2                     38
                         Premium
                           Higii                   OPP         11125111 11 137                      7    21.6               148.4                     10.8               74.2    7            8.2 11149111
                           High                   TEFC         7 7/24/8     : ‘       175.3             120.4               145,2                     10.2               72,6               8.2   711158111/
      7.5                                                                                                                                                                                   7,4 ; 111:5211/1
                         Premium         /.        OPP             22.3      ,/7   7 7185           77    20                122     .   :       -      10                 80 7

                    ,    Premium              :   TEFC              22                : 177 7   7   H 20                    141                        10                70.5 1          1118711 111756111
                                                   OPP              33                 290                28                 180                       14                 94                   11                     72
                           High
                                                  TEFC             29.5                228                28.4              200                       14.2               100                  II.4                    80
                           High
      10
                                                   OPP              29                 247                25.8               192                      12.9               106                  10.3                   76.6
                         Premium
                         Premium                  TEFC             28.5                209                25                 182                      12.5                91                   10                     67

                           High         llOPPll 11144111 11136811                                        40,6 7 /, /        301             :         20.3     X         150.5           1116/21/1 1111i26/jll
                           High         1101/11 lifllzllf 1113/10111 7                                    38/8              272                       19.4               136         1   1115/511 111109111
      15
                         Premium        110BP11 filOSSii 111274/11 7 37.8 7                                                 233.6                   ? 18.9               117             1114111 11194/11
                         Premium        llTEFClli   42,4 11128211 1137/111                                                  246                       18.5 i J,          123             11114111 11189111
                                                   OPP               61                342                50                350                        25                 175                  20                    135
                           High
                                                  TEFC               60                465                48                320                        24                 160                 19.1                   123
                           High
      20                                                                                                                                                                                      18.9                   130
                         Premium                   OPP               57                373                49                322                       24.5               160.8

                                                  TEFC               56                403                48                350                        24                 175                 18.8                   138
                         Premium
                           High                    OOP         >17401                  427                62                382                        31                 191             7   24.3 7     11151/11
                           High 1                 : TEFC       11173111                416                60                380                        30                 190                 24.2                   1527     7
      25                                                                                                                                                                                                 /           125/7
                         Premium        /-:        OOP     7   /     70                438                 61               380                       30.5                190                 24.2

                                                  TEFC             68.4                431                61                 376                      30.5                188                 22,8                   148
                         Premium
                                                   OPP             86.5                560                75                460                       37.5               230                   30                    177
                           High
                           High                   TEFC               87                448                72                460                        36                230                  28.6                   184
      30                                                                                                                                                                                                             179
                         Premium                   OPP              83.3               514                72.4              448                       36.2               224                  29.8

                                                  TEFC               84                566                69                428                       34.5               214                  27.6                   178
                         Premium
                                                                                                                                                                         315              :    40                    251
                '          High                    OPP              117                660                102               630                        51

                           High                   TEFC              114                590                 95               544                       47.5               272                   38                    214
      40                                                                                                                                                                                       38                7 245
                         Premium                   OPP              110                730                 96               630                        48                315

                                                  TEFC              106                734                 94               650                        47                325                   37                    213
                         Premium
                                                   OPP              140                832                124               770                        62                385                  49.2                   303
                           High
                                                  TEFC              136                840                118               744                        59                372                   48                    266
                           High
      50                                                                                                                                                                                                             332
                         Premium                   OPP              137                877                120                752                       60                 376                 47.5

                         Premium                   TEFC             131                897                118                778                       59                 389                  46                    237

                           High                    OPP              154                991                144                872                       72                442                  57.4           /       355
                           High                    TEFC                                                   140               1022                       70                 511                  56                    409
      60                                                                                                                                                                                       56                    345
                         Premium                   OPP              160                1125               140                912                       70                 456

                                                  TEFC                                                    140               1200                       70                 600                  54                    403
                         Premium
                                                   OPP              189                1240               176               1108                       88                 553                  71                    505
                           High
                           High                    TEFC                                                   172               1132                       86                 566                  68                    447
      75                                                                                                                                                                                                             444
                         Premium                   OPP              195                1240               170               1044                       85                 553                 65.5

                                                   TEFC                                                   168               1186                       84                 593                  66                    504
                         Premium
a. For 380/50/3 applications, 460/60/3 motors are used. Derate nameplate by 0.85 to obtain actual horsepower.




CAT 214-13 • ROOFPAKAPPLIED SYSTEMS                                                                            114                                                                       www.DaikinApplied.com
                  Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 45 of 88

r DMKH                                                                                                                             Electrical Data




Supply Power Wiring

Table 76: RPS/RFS/RCS/RDT Recommended Power Wiring                            The MCA is calculated based on the following formulas:

                        Number of                                                  1.   Units with cooling and all heating except electric heat
                                     Number of                 Insulation
 Ampacity              Power Wires               Wire Gauge
                                     Conduits                 Rating (0°C)              MCA = 1 .25 x largest load + sum of all other loads
                        per Phase

       30                   1            1           10           60               2.    On units with electric heat, the MCA is computed both in
       40                   1            1           8            60                    the cooling mode and the heating mode and the greater
                                                                                        of the two values is used.
       55                   1            1           6            60

       70                   1            1           4            60                      a.    Heating Mode

       85                   1            1           3            60                            -   Electric heat less than or equal to 50 kW
       95                   1            1           2            60                                MCA = 1 .25 (heater FLA + largest motor loads)
       130                  1            1           1            75                                + (the rest of the loads)

       150                  1            1          1/0           75                            -   Electric heat greater than or equal to 50 kW

       175                  1            1          2/0           75                                MCA = 1.25 (largest motor load) + (the rest of
       200                  1            1          3/0           75                                the loads) + heater FLA

                                         1          4/0           75
                                                                              NOTE:       The compressor and condenser are not included in
       230                  1
                                                                                          this heating mode calculation.
       255                  1            1          250           75
                                                                                          b.    Cooling Mode
       285                  1            1          300           75

       310                  1            1          350           75                            -   MCA = 1.25 x largest load + sum of all the
                                                                                                    other loads
       335                  1            1          400           75

                            1            1          500           75
                                                                                   3.   Size wires in accordance with Table 310-16 or 310-19 of
       380
                                                                                        the National Electrical Code.
       400                  2            2          3/0           75

       460                  2            2          4/0           75               4. Wires should be sized fora maximum of 3% voltage
                                                                                        drop.
       510                  2            2          250           75

       570                  2            2          300           75               5. There are two options for the convenience outlet and
                                                                                        light circuit power connections.
       620                  2            2          350           75


       670                  2            2          400           75                      a.    Separate Field Power, 120 V, 15 amps minimum
                                                                                                This option provides optimal service and
       760                  2            2          500           75
                                                                                                maintenance flexibility. Control circuit ampacity
       765                  3            3          250            75
                                                                                                need not be considered in MCA calculations.
       855                  3            3          300            75
                                                                              NOTE:        If the unit is provided with one or more fan section
                            3            3          350            75
       930                                                                                 lights, they are powered from the separate 15 amp
                                                                                           (minimum), 120V supply required by the NEC for the
                                                                                           unit convenience outlet.
  1.     Units require three-phase power supply.
                                                                                          b.    Unit Powered - This option provides lowest
  2.    Allowable voltage tolerances:
                                                                                                installed cost. Control circuit ampacity must be
             a.    60 Hertz                                                                     added to unit ampacity if lights are ordered.
                                                                                                Consult factory for details.
                   -     Nameplate 208V: Min. 187V, Max. 229V
                   -     Nameplate 230V: Min. 207V, Max. 253V
                   -     Nameplate 460V: Min. 414V, Max. 506V
                   -     Nameplate 575V: Min. 518V, Max. 633V
             b.    50 Hertz

                   -     Nameplate 380V: Min. 360V, Max. 418V
  3.    Minimum Circuit Ampacity (MCA) Calculation:
NOTE:        If a unit is provided with multiple power connections,
             each must be considered alone in selecting power
             wiring components.




CAT 214-13 • ROOFPAK APPLIED SYSTEMS                                         116                                                www.DaikinApplied.com
             Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 46 of 88



                                                                                                                1 J SiH E LD




                                                                                                                     Exhibit F


                                                       Mechanical Rooftop Submittal Reviewed
                                                                                                  by MSA 2/25/2017




                       8000 East Maplewood Avenue Suite 125 | Greenwood Village CO 80111 | 720-535-9605 | Find your expert atjsheld.com
Construction j Environmental, Health & Safety   Equipment | Forensic Accounting | Forensic Architecture & Engineering | Water & Fire Restoration
         Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 47 of 88



                               ENGINEERING
                               CONSULTANTS




        -MECHANICAL SUBMITTAL COMMENT SHEET-

Date:                     February 25, 2017                                                                  Page 1 of 1


Project Name:             Credit One


MSA Project #:            L16147.M


Submittal Name: Mechanical - Rooftop Units


Submittal #:              23-0000


Submittal Date (Received/From):                       2-21-2017 / Gensler Architecture


Submittal Date (Reviewed/Sent to): 2-25-2017 / Gensler Architecture
Reviewed only for general compliance with the design concept and general compliance with the information given in the contract
documents. Any action shown is subject to the requirements of the plans and specifications. Contractors responsibility includes,
but is not limited to: dimensions which shall be confirmed and correlated by Contractor at the job site; fabrication processes and
techniques of construction coordination of this work with that of all other trades and satisfactorily performances of this work.


r~l   Reviewed, no exceptions noted
                                                                                                                             n

KI Reviewed exceptions noted, resubmittal not required unless otherwise indicated                                            .£* S
      Full resubmittal required

      Rejected
      Bv: RTJ

                                                                                                                             w
COMMENTS:

 1.    Provide 1" s.p. on the exhaust/return fan.




          370 E. Windmill Lane, Suite 100 • Las Vegas, NV 89123 • P 702.896.1100                        F 702.896.1133
                                                        www.msa-lv.com
             Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 48 of 88



       .1*
            NORMAN
          2 Mechanical      S. WRIGHT
           1906        Equipment of Southern Nevada, LLC




                                                       SUBMITTAL
                                                                                                                              Date: 1/3/2017
                                                                                                                                    PAGE 1 OF 13

PROJECT: CREDIT ONE CORE & SHELL
LOCATION: LAS VEGAS
MECHANICAL ENGINEER: MSA
MECHANICAL CONTRACTOR: TIPPETT'S MECHANICAL
PLAN DATE: 09/27/2016 PERMIT SET

                                DAIKIN SEMI-CUSTOM PACKAGED ROOFTOP UNITS
                        LEAD TIME: 9-11 WEEKS + TRANSIT UPON RECEIPT OF APPROVED SUBMITTALS
                         *LEAD TIME IS CURRENTAS OF SUBMITTAL DATE AND IS SUBJECT TO CHANGE WITHOUT NOTICE

                                                                                              INPUT
                                                                      SENSIBLE
                                                                                            (OUTPUT)
QTY               TAG               MODEL        CFM          SP      COOLING                                     VOLTAGE          ACCESSORIES
                                                                                          HEATING
                                                                         BTUH
                                                                                       CAPACITY BTUH

                                                                                             1,680,000
 4          AHU-l-AHU-4             RPS130D    48,000        2.5"      1,373,324                                   460/60/3              1-22
                                                                                            (1,344,000)


ACCESSORIES:

      1.     VARIABLE VOLUME WITH FACTORY INSTALLED VFDS FOR EACH FAN (COOLED BY THE FILTERED MIXED
             AIRSTREAM), DISCHARGE TEMPERATURE CONTROL
      2.     SUPPLY DUCT PRESSURE SENSOR (PRESSURE SENSING TUBES ARE FIELD INSTALLED)
      3.     R410A REFRIGERANT
      4.     DAC/BACNET MSTP COMMUNICATION CARD
      5.     TERMINAL BLOCK FOR SINGLE POINT FIELD POWER CONNECTION
      6.     2" 1.5LB CABINET INSULATION (NOMINAL), FULL SOLID LINERS
      7.     ANGULAR FILTER RACK WITH 2" MERV 8 FILTERS AND FACTORY INSTALLED MAGNAHELIC FILTER GAUGE
      8.     GALVANIZED STEEL EXTERIOR, PAINTED NATURAL BEIGE COLOR
      9.     HINGED ACCESS DOORS
      10. BOTTOM RETURN 8t DISCHARGE
      11. 20:1 MODULATING GAS FURNACE
      12. STAINLESS STEEL HEAT EXCHANGER, TYPE 321
      13. 0-100% ECONOMIZER WITH POWER CLOSURE
      14. VANDAL/HAIL CONDENSER COIL GUARDS
      15. FIELD POWERED 115V GFI RECEPTACLE (SERVICE LIGHTS BY OTHERS)
      16. LOW AMBIENT OPERATION TO 45°F
      17. STAINLESS STEEL DRAIN PAN
      18. SPRING FAN ISOLATION
      19. SHIPS IN ONE PIECE
      20. SOUND ATTENUATING ROOF CURBS TO BE SUBMITTED UPON DELTA 5 CHANGE ORDER APPROVAL
      21. DISCONNECTS BY ELECTRIC CONTRACTOR
      22. SMOKE DETECTOR BY FIRE ALARM CONTRACTOR


Note: Contractor must confirm all sizes, quantities and configurations.


By:          A/iC’otfe’ Ffttotfay

 San Francisco • Sacramento • Silicon Valley • Central Coast • Fresno • Chico • Santa Rosa • Los Angeles • Reno • Las Vegas • Pacific • Salt Lake City
             Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 49 of 88

Technical Data Sheet for RTU-1 thru 4


 Job Information                                                     Technical Data sheet

 Job Name                         MSA - Credit One
 Date                             1/3/2017                                                                                                                     i
                                                                                                                                    t
 Submitted By                     Matt Lisiewski
 Software Version                 04.60

 Unit Tag                         RTU-1 thru 4


 Unit Overview

        .t!.'-!-    l-lHl                             Volta,                                                          360 S i1'1'   , i

                                                      MM                                                               5glei
                                        B
            RPS130D                                   460/60/3                         1373324                           9.5                        2013 Compliant


 Unit

                   Model Number:            RPS130D

                            Altitude:       2200 ft

                       Heat Type:           Gas

               Condenser Type:              Air-Cooled

                            Approval        ETL/MEA-USA unit


 Physical
                                                                                             Unit

                    Length                                         Height                                 Width                                       Weight

                    523 in                                        97.0 in                                99.0 in                                    20019 lb



  Electrical
                                                                   MCA                                         MROPD                                       SCCR
               Voltage

             460/60/3                                            412.0 a                                        450 A                                    10 kAIC



  Return/Outside/Exhaust Air
                                                                                 Outside Air Option

                               Type                                                   Pressure Drop                                        Damper Actuator


  0-100% Economizer with Power Closure,
                                                                                       0.75 inH20                                         Electric Actuator
                       Design Flow
                                                                                  Return Air Option

             Return Air Location:            Bottom
                                                                                             Fan

                                                                 Fan Diameter                         Vibration Isolation                            Drive Type
                     Type
                                                                                                                                            Standard Service Factor,
                   SWSI AF                                          44 in                             Spring Isolation
                                                                                                                                                    Fixed Drive

                                                                                         Motor

                        Horsepower                                                        Type                                             Full Load Current

                             60.0 HP                                        ODP, Premium Efficiency                                            68.0 A

                                                                                       Performance

                    Air Flow                               External Static Pressure                       Fan Speed                              Brake Horsepower
                     CFM                                            inH2O                                    rpm                                         HP

                    48000                                            2.0                                    1181                                        47.86




  Job Number:               MIFICD                                                    Page                      Prepared Date:                                 1/3/2017

  Job Name:                 MSA - Credit One                                     4 of 18                                                   www.DaikinApplied.com
          Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 50 of 88

Technical Data Sheet for RTU-1 thru 4

 Filter Section
                                                                                         Physical

                                        (Quantity) Height x Width x                     Face Area                            Face Velocity                     Air Pressure Drop
              Type
                                                      Depth

                                        (11) 16 in x 20 in x 2 in
  30% Nominal Efficiency                                                                                                                                             0.23 inH2O
                                        (33) 16 in x 25 in x 2 in                       116.1 ft2                           413.4 ft/min
         (MERV8)



 Fan Section
                                                                                             Fan
                            Type                                                Fan Wheel Diameter                                                   Fan Isolation

                       AF DWDI                                                           40 in                                                         Spring

                                                                                       Performance

                  Airflow                                   Total Static Pressure                               Fan Speed                                  Brake Horsepower

              48000 CFM                                         5.40 inHjO                                      1217 rpm                                       63.17 HP
                                                                                                                                                                 Drive
Iliilll                                                            Motor

                   Type                                         Horsepower                                         FLA                                           Type

    ODP, Premium Efficiency                                      75.0 hp                                         86.0 A                           Standard service factor, Fixed
                                                                                                                                                                 drive



 Gas Heat Section
                                                                                         Physical

                                                                                                                                                            Gas Pressure

         Gas Heat Size                          Heat Exchanger Material                                Modulation                                  Minimum                    Maximum
                                                                                                                                                    In WC                       Psi


         1400 MBH                          Type 321 Stainless Steel                                Hi Turndown - 20:1                                5.0                        0.5

                                                                                       Performance

                                   Input Capacity              Output Capacity                            Air Temperature Dry Bulb                              Air Pressure Drop
   Gas Heat Airflow
        CFM                            Btu/hr                       Btu/hr                           Entering                      Leaving                      SIHnBifSlII
                                                                                               |I11°f1|                                 °F

       48000                        1680000                       1344000                             60.0                             88.3                             1.12



 DX Cooling Coil
                                                                                         Physical

      Fins per Inch                        Rows                         Face Area                      Face Velocity               Air Pressure drop             Drain Pan Material

             10                                 5                        75.9 ft2                      632.4 ft/min                    0.80 inHjO                    Stainless Steel

                                                                                    Cooling Performance

               Capacity                         Refrigerant                                   Indoor Air Temperature                                        Ambient Air Temperature

     Total                  Sensible                Type                        Entering                                     Leaving                         Dry Bulb           Wet Bulb

                            Btu/hr                                                         Wet Bulb             Dry Bulb               Wet Bulb                 °F                    °F
     Btu/hr                                                          Dry Bulb
                                                                        °F                     °F                   °F                       °F

   1373324                1373324                   R410A             87.7                   66.9                 59.4                   57.6                 115.0               71.0



  Discharge Plenum

          Discharge Location:           Bottom



 Unit Discharge Conditions
                                                                                      AirTemperature

        DX coil Configuration:          Blow-thru Coil
         Motor Heat                             Moisture Removal                 Unit Leaving Dry Bulb                   Unit Leaving Wet Bulb               Unit Leaving Dewpoint

              Btu/hr                                   Ib/h                                   °F                                  °F                                     °F

          180885                                       0.0                                 59.4                                  57.6                                   56.5




  Job Number:          MIFICD                                                         Page                               Prepared Date:                                   1/3/2017

  Job Name:            MSA - Credit One                                             5 of 18                                                         www.DaikinApplied.com
         Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 51 of 88

Technical Data Sheet for RTU-1 thru 4

 Condensing Section
                                                                               Compressor

                                                Quantity                       Total Power                 Capacity Control                   Compressor Isolation
           Type

          Scroll                                     6                          160.6 kw                         6 stage                             Resilient

                                                                            Compressor Amps:

                         Fixed Speed Compressor 1                                                                             34.8 a

                         Fixed Speed Compressor 2                                                                             34.8 a

                         Fixed Speed Compressor 3                                                                             34.8 a

                         Fixed Speed Compressor 4                                                                             34.8 a

                         Fixed Speed Compressor 5                                                                             34.8 a

                         Fixed Speed Compressors                                                                              34.8 a

Bill                                                                          Condenser Coil                          SSiSs            1
                 Type                                      Fins per Inch                          Fin Material                              Refrigerant Charge

  Aluminum tube MicroChannel                                    18                                Aluminum                                         147.0 lb

     Condenser Coil Options:         Build in Hail Protection, Vandal Guards
                                                                           Condenser Fan Motors    »                                                                  111
                                  Number of Motors                                                                 Full load Current (each)

                                          12                                                                                   2.1a

                                                         AHRI 360 Certified Data at AHRI 360 Standard Conditions

                          EER                                                      IEER                                                  ASHRAE 90.1

                         9.5                                                      13.1                                                 2013 Compliant


 Sound
                                                                             Sound Power (db)

    Frequency            63 Hz                125 Hz            250 Hz            SOO Hz           1 kHz                2 kHz               4 kHz             8 kHz

         Inlet            99                   99                 95                 92             91                    86                  78                 71

     Discharge            94                   90                 84                 79             76                    70                  62                 53

      Radiated                                 103                98                 96             96                    94                  90                 84



  Supply Fan Total Pressure Drop Calculation

              External Static Pressure:                                                            2.50 inH2O

                                    Filter:                                                        0.23 inHzO

                            Outside Air:                                                           0.75 inHzO
                                  DX Coil:                                                         0.80 inHjO

                                 Gas Heat:                                                         1.12 inHzO

                 Total Static Pressure:                                                            5.40 inH2O


  Return/Exhaust Fan Total Pressure Drop Calculation
              External Static Pressure:                                                            2.00 inH2O

                 Total Static Pressure:                                                            2.00 inH2O




  Job Number:           MIFICD                                                Page                         Prepared Date:                                 1/3/2017

  Job Name:             MSA - Credit One                                     6 of 18                                                    www.DaikinApplied.com
                Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 52 of 88

Technical Data Sheet for RTU-1 thru 4

 Options
                                                                             Unit

                          Unit Exterior:   Prepainted Galvanized Steel
                  Insulation and Liners:   2", 1 1/2# nominal insulation, full solid liners
                                                                           Electrical

          Electrical Connection Option:    Single power block

                   gfi ii5v Receptacle:    Field powered
                                                                           Controls

                           Application:    Variable Volume - Discharge Air Control
                  Temperature Control:     DAC, BACNet MSTP communication card
                     Fan Speed Control:    Factory mounted Inverter
                 Inverter Manufacturer:    Daikin
                      inverter Location:   Inverter(s) in fan section

                       Airflow Control:    1 duct sensor
                   Economizer Control:     Outside Air Dry Bulb and Enthalpy Control
                         Low Ambient:      Fantrol, operation to 45 deg F (7.22 deg C)


 Warranty

                                  Parts:   Standard 1 year

                           Compressor:     Standard 1 year

                   Gas Heat Exchanger:     One year heat exchanger warranty


 AHRI Certification

          . I
                          All equipment is rated and certified in accordance with AHRI 360.
  1




  Notes




  Job Number:          MIFICD                                            Page                 Prepared Date:                1/3/2017

  Job Name:            MSA - Credit One                                 7 of 18                                www.DaikinApplied.com
        Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 53 of 88

Fan Curve - Return for RTU-1 thru 4



                                     Daikin Rooftop Packaged Fan Selection

       8.0 -       120# rpm




                                                                                            •‘--X
                   mif-RPM \
               ~~~~~
                                                                               .        /       XX.
  g> 6.0
  c          "1801/ RPM '
                                                                x.. ' '-X7^1:                   S..
                                                                                                            Xx
  a>
                                                                                                           .     \\x
             . .      RPM

  « 4.0 -
  £                80GRPM
  a.
  o
             TORrayi


                                                                                                                      !       M-
             _i_.SW.RPM_         ...                                                                                                      ixl \’5
       2.0
                   'SWRFM     ....
                                                               X. 'x.




                                                                                        >—pM- -+                                    +   -*
                                                                                                                                             X
       0.0 —                         =,=_}    h
                                                                          +        •+


             00                      10000.0                20000 0                     30000.0                   40000.0               50000.0
                                                                Air Flow (CFM)
                                                   44.0 SWSI - Plenum Return Fan at 2200 ft Altitude                            '
               Base Tag                RTU-1 thru 4                                                 Date          Dec-30-2016
               dob Name                MSA- Credit One                                              Time          10:54 AM
               AirVolume        48000                   CFM                                              1181
                                                                                                    Fan Speed                       RPM
               Total Static     2.00                    inWg                                  Max Speed  1200                       RPM
                                                                                              Efficiency 32                             T
               Brake Horsepower 47.86                   HP
               Unit Sound Power                |    63hz     125hz      250hz           SOOhz 1000hz 2000ta                 4000hz I sboohz
               Inlet Sound Power                     99       99         95              92          91  86                   78  :_pi_
               Outlet Sound Power                    94       90          84             79          76  70                   62       53
               Radiated Sound Power                   0       101         98             96
                                                                                          ...        96  94                   90       84




Job Number:          MIFICD                                           Page                                 Prepared Date:                     12/30/2016

Job Name:            MSA - Credit One                                8 of 48                                                  www.DaikinApplied.com
        Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 54 of 88

Fan Curve - Supply for RTU-1 thru 4



                                Daikin Rooftop Packaged Fan Selection
              7
        10.0 J
              -




        8.0
  CD


  I            .JlWRPifr        —-   ,                    |/
  K 60

  L     40
 ••zs
                                                                                                                                 7a
  (0                                        __
                                                                                                                ’"****^s



        2.0

               ^3
               ' ; 200 PPM -r
        0 0                     —t— j—-t—        +                             =r-       |              -i" --1—P'~~t-      +•        ~-t .


              0.0                10000.0                      20000.0                30000.0               40000.0                    50000.0
                                                                  Air Flow (CFM)
                                           40.0 DWDI • Airfoil Supply Fan at 2200 ft Altitude
                  BaseTag        RTU-1 thru 4                                 Date            Dec-30-2016
                  Job Name       MSA -Credit One                                             Time           10:54 AM
                  Air Volume             48000           CFM                                 Fan Speed      1220                 w
                  Total Static     5.44               inWg                                   Max Speed      1310.                RPM
                  Brake Horsepower 63.55                 HP                              lEfficienc'/      65                    %
                  Unit Sound Power            '<
                                            I ~63hz           I 125hZ      250hz     500hz     1000hz    2000hZ      4000hz       SOQOhz
                  Inlet Sound Power                  99          99         95         92        91        86          78             71
                  Outlet Sound Power             ZSlZ_           90         84        79         76        70          62             53
                  Radiated Sound Power               o          103      ,   98       96         96        94          90             84




Job Number:       MIFICD                                                Page                        Prepared Date:                            12/30/2016

Job Name:         MSA - Credit One                                    9 of 48                                              www.DaikinApplied.com
      Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 55 of 88

Drawings(l) for RTU-1 thru 4

                                                                                                                                                     .S



                                                                                                                                          g It
                                                                    o
                                                                                                                                                      E 5
                                                    K-                                       ’*v'          0

                                               j
                                                    f               CD
                                                                                                           $                              3           CO    g


                                                                                                           Q                              .M 2;-g
                                                                                                               j                          .  -g =5



                                                    “<’A '                                                     !
                                                                                                                                                     H
                                                                                                                                                     »
                                                                                                                                                      M
                                           j
                                                   ,w®9                                                                                                    I
                                                                                                                                                                 o


                                                                                                                                                                 s
                                                                                                                                                                 £




                                                                                         «
                                                                                                                                          Q.




                                           I
                                                                                                                                                                 Q.
                                                                                                                                          o                .E
                                                                                                                                                                 -g
                                                                                                                                                           a
                                                                                                                                          Q.




                                                                         !
                                                                                                                                                           5
                                                                                                                                          §-
                                       I                                 ll*». '/ *>1
                                                                                                                                          LLI


                                                                                                                                          -5
                                                                                                                                                           f     £
                                       /                 g fis;                                                                           (V


                                                                                                                                          M
                                                                                                                                                           s
                                                                                                                                                                 _QJ




                                                                                                                                          .2P
                                                                                                                                                           *     -o
                                                                                                                                          5
                                                                             I                                                                             8     co

                                                                                                                                          S

                                                                                                      I1
                                                                             i                                                                             e
                                                                                                                                          E                      <2

                                                                                                                                          °                %     w


                                                                                                                                                ii               <U

                                                                                                                                          aj    c
                                                                                                                                                ‘Ep
                                                                                                                                                                 I
                                                                                                                                          O     UJ         Z
                                                                                                                                                                 <D
                                                                                                                                                cz>
                                                                                                                                                           .5?   CD
                                                                                                                                          OJ    (V
                                                                                                                                          ro     ra
                                                                                                                                          m     tn
                                                                                                                                                                 ra

                                 o                                                                                                                               £
                                                                                             S/ugit                                                              c
                                 00                                                                                                                              E
                                 OJ                                                          . ~ i                                                               <D
                                 m                                                                                                                               Q




                                 i
                                                                                                                                                            GJ
                                                                                                i
                                                         f                                                                                       CD
                                                                                                                                                                  E
                                                                                                                                                                  <D
                                                                                                                                                                  </>
                                                                                                                                                o                 ro

                                                                                                                                                                  <_>



                                                                                                                                                                 £
                                                                                                                                                0           8
                                                                                                                                          £
                                                                                                                                                           O£
                                                                                                                                                                 i
                                                                                                                                          r-H
                                                                                                                                                s          >     <"
                                                                                                                                                5
                                                                                                                                          Z)
                                                                                                                                                 <D
                                                                                                                                          ar     E         kO

                                                                                                                                                z                -Q
                                                                                                                                                4-J
                                                                                                                                                           8      Op
                                                                                                                                          f—
                                                                                                                                          4-J    CD        s'
                                                                                                                                                ’o
                                                                                                                                                            8     5
                                                                                                                                          5     Q.         a
                                                                                                                                                                 .E
                                                                                                                                                                 g
                                                                                                                                                                  o
                                                                                                                                                                  Q.

                                                                                                                                                                  £
                                                                                                                                                                  V)
                                                                                                                                                                  VI




                             /
                                                                                                                                                                 _0J




                             j
                                                                                         !                                                                       •a




                                     to
                                                                                                                                                                  to




                                                             1                                                                                                   JD


                                     utr                     i                   I   :                                                                           It
                                                                                                                                                                  E
                         i                                                                                                                                        op

                        <        '.Iltliil'l in
                        1
                                 'W||gg
                                        •    »"•»                                                                                          no
                                                                                                                                          .£               Q
                                                                                                                                                                 I
                                                                                                                                                                 X5
                                                                                                                                           B               3     .Vj

                                                                                                                                           ro

                                                                                                                                           Q                      O

                                                                                                                                                                  <D
                                                                                                                                                                  no


                                                                                                                                          "D
                                                                                                                                                           jj    s
                                                                                                                                                u          g
                                                                                                                                           O     O
                                                                                                                                                                 5
                                                                                                                                                                  o
                                                                                                                                          Q.    a.         s


Job Number:   MIFICD                                              Page                                         Prepared Date:              12/30/2016

Job Name:     MSA - Credit One                                   4 of 48                                                        www.DaikinApplied.com
      Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 56 of 88

Drawings(2) for RTU-1 thru 4


                                                                                                                                         3 S
                                                                                                                                            £ a
                                                                      a
                                                                 s8 I
                                                                 s||
                                                                 O


                                                                      ~
                                                                      —
                                                                                t-
                                                                                a>
                                                                                                                                         p
                                                                 o O
                                                                 L„   .-X       s                                              Si           m    g
                                                                                Q
                                                                 «s o
                                                                 f
                                                                 cc
                                                                    c
                                                                                b                                              Qli
                                        o           o                                                                         L                 =

                                                   104                                                                                      H
                                  r     00                                                                                                  11
                                                                                               i
                                                                                         J
                                                                                                                                            H        GJ




                                                    r                                                                                                .2
                                                                                                                                                     3
                                                                                         O                                                      E
                                                                                                                                                £
                                                                                                                               d
                                      W J.W1S                                            <d                                    (O
                                                                                                                                                     Q.




                                                                                                                                                i
                                                                                                                                                     -Q

                                                                                                                               d.



                                                                                                       d
                                                                                                                               LU
                                                                                                                                                r    £
                                                                                                                               5
                                                                                                                               OJ
                                                                                                       *5                                            a>

                                                                                                                               P


                                                                                                     Si                                         3    E
                                                                                                                               ,2P                   3
                                                                                                                                                *
                                                                                                                               I                     •u

                                                                                                                                                     ra

                                                                                                     ?s
                                                                                                     < <>
                                                                                                                               s
                                                                                                                               E                I
                                                                                                                               o                     w



                    i                                                                                       di                         fe            <D
                                                                                                            <>                         CD
                                                                                                                               CD

                                                                                                                                       '|>           I
                                                                                                            S’                                  H
                                                    CP                                                      >s                 O       LU       Z
                                                                                                                                                     <D
                                                        ,-r—«:
                                                                                                            O]                 </>
                                                                                                                                  (D
                                                                                                                                       vn
                                                                                                                                       OJ       Jy
                    j                                                                                       o»i                   ra   (U
                                                                                                                                                03



                                                          <£>
                                                                                                                               </>     GO       un
                                                                                                                                                     ra
                                                   rT
                                                         (CO                                                9                                        £
                                                                                                                                                     c

                                                   Ejfz
                                                                        j"                                  Si                                       E
                                                                                                                                                     o

                                                                                                            o
                                                                                          I    o                                                a
                                                                                                                                                     §
                    i                                                                                                                  o
                                                                                                                                                     E
                    i                                                                                                                                aJ
                                                                                          s    co                                      O
                                                                                                                                                     </>
                                                                                                                                                     ra




                              !                                                          p00                Sj                 M-      •g            £
               p                                                                         cd
               'r b*» <                                                                                                                         5
               CD                                                                        CXI                                   I
                                                                                                                                                as
                                                                                                                                                     i
               P        cxi                                                              co
                                                                                                                                       %        >
                                                                                                                                                     a.

               K                                                                                                               r-1
                                                                                                                                       5
               CXJ I—                                                                                                          Z)
                                                                                                                                       CD            3
                                                                                                                                                     ro
                                                                                                                               cd      E        io
                                                                                                                                                     Q
                                                                                                                                                     J*-
                                                                                                                                  bh   2*
                                                                                                                               £3      4-J            op

                                                                       CM ™                                                    +-J     (D       £
               (Y WH                                                                                                           ‘c ‘o'
                                                                       o                                                                        £
                                                                                                                                                Q
                                                                                                                                                      5
                                                                                                                                                     .2
                                                                       CXI
                              I                                        CXI CM                                                                         o

                                                                                                                                                      Q.

                                                                                                                                                      £
                                                                                                                                                      </>
                                                                                                                                                      VI

                                                                                                                                                     _<y



                                                                                                                                                     "O
                                                                                                                                                      ra
                                         a
                                         z*
                                         <
                                                                 O          i
                                         f
                                         o    ..
                                                                 oi •                                                                                 £
                                                                                                                                                      E

                                         Ui
                                                                 CD         I                                                                         c3
                                         a
                                                                                                                               £
                                                                                                                                  no

                                                                                                                                                D
                                                                                                                                                     1
                                                                                                                                                     T3
                                                                                                                               5                8    .52
                                                                                                                                  ro

                    I                                                       !        !    ! .I                                 Q                      O

                                                   O                                                                                                  <D

                                         o                       p                                                                                    &0


                                                   .cd J.        o
                                                                                                                               “O
                                                                                                                                  3

                                                                                                                                  O
                                                                                                                                       Io       "o   •5
                                                                                                                                                      o
                                         co                                                                                       D_




Job Number:   MIFICD                                    Page                                        Prepared Date:                12/30/2016

Job Name:     MSA - Credit One                         5 of 48                                                       www.DaikinApplied.com
      Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 57 of 88

Drawings(3) for RTU-1 thru 4


                                                          £0
                                                          CO
                                                                                                                          1°
                                                          <P                                                   .          H
                                                                                                               > ^>
                                                                                                               Sif
                                                                                                                          p
                                                                                                               5          “ E

                                                                                                               on
                                                                                                                              s =


                                         fe                                                                    k. p
                          o
                          £H
                           ItJ
                                         &                          3                                                         ii
                                        1                           s                                                         3|    uj
                                                                    0
                                        8                                                                                           O


                                                                    a.                                                              s
                                                                    o                                                               s
                                                                                                               Q.
                                                                                                                                    Q.
                                                                                                               O               .£   vi


                                                                                                                                    "o
                                                                                                               Q.
                                                                                                                               I
                                                                                                               i               f    £
                                                                                                               •5
                                                                                                                GJ
                                                                                                                                    Q

                          a
                                 eSjBtiasia uinuaid                                                                            8
                          £O                                                                                   .60
                                                                                                                                    1
                                                                              >
                                                                                                               £                    "c
                                                                              h~                                                    ro

                                                                                                                S              i
                                                                         i    is                                E
                                                                                                                o              I
                                                                                                                        &           <D

                                                                                                                8       s- j
                                        3                                     9.                                        ‘5p
                          .o-                                                 as                               o        LU     Z
                                        O                                                                       v>      </>
                                                                                                                                    <L>

                                                                                                                        <D     .2   CD
                                                                                                                <u

                                        s                                     3£                                ra
                                                                                                               in
                                                                                                                         ro
                                                                                                                        GO
                                                                                                                               ro

                                                                                                                               in
                                                                                                                                    ra

                                                                                                                                    £
                                                                              •?4                                                   c

                                                                                                                                    E
                                                                                                                                    Q



                                         r
                                                                              8
                          C3
                                        3t
                                                                              sc                                               £    a

                                                                                                                                    S
                          93                                                  Q
                                                                              o                                                     E
                                         g                                                                              o
                                                                                                                                    a>
                                                                                                                                    v>

                                                                         I                                              O           ro



                                         I                                    i                                ^r       I
                                                                                                                                    L>




                                                                         t    >                                    3    u

                                         i                                                                     £               I I
                                         §
                                                                         CM
                                                                              .5
                                                                              iX
                                                                                                               rd
                                                                                                                        3 I
                                                                                                                        5
                                                                                                                                    Q.




                           O
                                        u.                                                                     6        0)
                                                                                                                                     Q
                                                                                                               C£1       E          Q
                                                                                                                               to
                                                                                                                                    ->•
                                         &                                                                              z
                                                                                                                               8
                                         ra                                                                    H        tj           c*
                                                                                                               •M        CD    a
                                                                                                               ’c 'o'           s    5
                                                               CM                                              Z)              a
                                                                                                                                    =

                                                                                                                                    g
                                                                                                                                     o
                           Q                                                                                                         Q.

                                                                                                                                     £

                                         e
                                         tQ                                                                                         _<D
                                         u
                                                                                                                                     E
                                         £                                                                                           o


                                         *S                                                                                          S’
                           o             a:                                                                                          E
                           rn            b
                                         e*
                                         E                                                                     .S
                                                                                                                   u>

                                                                                                                               Q
                                                                                                                                     I
                                                                                                                                    TJ
                                         o                                                                         3           s     tn
                                         c                                                                         ra
                                         o
                                         u                                                                      Q                    O
                                                                                                                               tx
                                         UJ                                                                                          O'
                                                                                                                                     QO
                                                                                                                   3
                                                                                                                                     §
                                               m                                                               “U
                                                                                                                O
                                                                                                                        Io
                                                                                                                               g
                                                                                                                                    •s
                                                   - -•
                                                                                                                Q.             I     o




Job Number:   MIFICD                            Page                                Prepared Date:                 12/30/2016
Job Name:     MSA - Credit One                 6 of 48                                               www.DaikinApplied.com
       Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 58 of 88

Drawings(4) for RTU-1 thru 4


                                                                                                                                  5S
                                                                                                                                  S c

                                                                                                                                h
                                              O     U -   -
                                                                                                                       a
                                              f^!;n                                                                    £P
                                                                                                                                    2 s


                                                                                                                       w
                                                                                                                              PE
                                                                                   I
                                                                                                                       -If
                            o
                                               s                        o
                                                                                                                                11
                            ty
                                               5
                                               g
                                                                        oi                                                        =i      vi
                                                                                                                                          O
                          a P’*'   a
                                              8                                                                                           8
                                                                                                                                          ^E
                                                                                                                       CL
                                                                                                                                          Q.
                                                                                                                       O             .£   vi

                                                                                                                                          .g

                                                                                                                       CL
                                                                                                                                     8
                                                                                                                                     5
                                                                                                                       1                  -C


                                                                                                                                          £

                                                                                                                       -5
                            o                                           O                                              CD                 c
                                                                                                                                          OJ
                                       5®JBl0SIQ UlhUay ' '             CM
                            £                                                                                                        2
                                                                                                                                          1
                                                                                                                                          •O

                                                                                                                                     8    ra

                                                                                                                       £
                                                                                                                       E             e

                                                                             O
                                                                                                                       o
                                                                                                                               I          M




                r*—                           5                         —W'
                                                                                                                              s           OJ



                                                                                                                              ih          j
                                              S
                                                                                                  I
                            r-.                                          o
                                                                                                                              c
                                                                                                                       O      LU
                                                                                                                                          <D
                                                                                                                       V)     V)
                                                                                            O'                         CD     CD

                                                                                            t'-
                                                                                            10
                                                                                                  o                    co
                                                                                                                       on
                                                                                                                              CO
                                                                                                                              V>     1    co



                            o                  n>                                           co    s                                       £

                >
                i
                            tM
                                              OS
                                               8
                                               0
                                                                             §         -q         g
                                                                                                  CO
                                                                                                                                     T5
                                                                                                                                          c

                                                                                                                                          E
                                                                                                                                          o


                                                                                                                                          Q
                                                                                        1

                                                                                                  s                           c
                                                                                                                                          E
                                                                                                                                          CD
                                                                                                  >                                       m

                                               s                                                                              O           Jg
                                              II.                            O_         i
                            A                                                                                                 4-J         <_>




                                                                             *§>                  5
                                              i
                                                                                                                              OJ

                                                                                                  CL                    3     d      5
                                                                                                                       £ $
                                                                                                                                     OS
                                                                                                                                          2
                                                                                                                       T—I           >    <
                                                                                                                              5
                                                                                                                       o
                                                                                                                              iu
                            o ~                                         O                                              cc     E
                *«•»- -                    MW                           W
                                                                                                                        . .   co     CO

                                                                                                                        W) Z
                                                                                                                                     8
                                                                                                                       H      tj           c*
                                                                                                                       M      OJ     8
                                               I                                                                       'c ’o

                                               §                                   I                                                 o
                                                                                                                                      2
                                                                                                                                          .S

                                               a>
                                                                                                                                          g
                                                                        o
                                               o:                                                                                          o
                                                                                                                                           Q.

                                                                                                                                           £
                                               I
                                               §
                                               LU                             / i                                                          CD

                                                                                                                                           (U



                                                                                                                                          jD


                                                                                   >                                                       £
                                                                                                                                           E
                                              5                                                                                            up


                                              r-
                                                                                                                       £
                                                                                                                        tw
                                                                                                                                     Q
                                                                                                                                           I
                                                                                                                                          TJ
                                                                                                                       3             3
                                                                                                                        ru

                                                                                                                       Q             s
                                                                                                                                     Q_
                                                                                                                                           O

                                              CO                                                                        m                  <D
                                                                                                                                           DJ3
                                                                                                                        3
                                                                                                                                     ij   s
                                              CM t -                                                                   •u
                                                                                                                        O
                                                                                                                              Io
                                                                                                                                     a
                                                                                                                                          5
                                                    CD                                                                                     o
                                                    C4                                                                 Q.     Cl




Job Number:   MIFICD                                           Page                         Prepared Date:              12/30/2016

Job Name:     MSA - Credit One                                7 of 48                                        www.DaikinApplied.com
          Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 59 of 88

Unit Knockout, Gas Heat, Large Box Drawing for RTU-1 thru 4




                                                                                                                      I

                                                                                                             —                ,




                                                                                                                 I




                                                                                                                 I        I           I
                                                                                                                 I i I

                       Recommended piping
                      entrance (through the curb)

                                                                                                                     I i li
                                                                                                                     jjtHh

                                                                                                                                  1       1

                                                                                                                          nil
                                                                                                                                                              I


                                                                B                                                                                             I
                                                                                                        21
                                                                                                                          |i|i
                                                                                                                                                              I

                                                                                                    j                                                         h
                                                                              A



                                                                                                                     C

                                                                                                                                      D


                                                 Unit Size                  A              B                 C                                D

                                                  045-1 50                8.6"          6.0"            4.2"                              4.0"




 Product Drawing                                        Unit Tag: RTU-1 thru 4
 Product:                                               Project Name: MSA - Credit One
                                                                                                                                      13600 Industrial Park Blvd. Minneapolis, MN 55441
 Model: RPS130D                                         Sales Office: Norman Wright Meeh. Equip. Corp.                        www.DaikinApplied.com                 Software Version: 04.60

 Sales Engineer:                                        Dec. 30, 2016    | Ver/Rev:         | Sheet 1 of 1                    Scale: NTS I Tolerance: +/-0.25” | Dwg Units: in [mm]
 No change to this drawing may be made unless approved in writing by Daikin Applied. Purchaser must determine that the equipment is fit and sufficient for the job
 specifications.

Job Number:          MIFICD                                                Page                                  Prepared Date:                                             12/30/2016

Job Name:            MSA - Credit One                                    21 of 48                                                                         www.DaikinApplied.com
      Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 60 of 88

Unit Knockout, Large Box_Drawing for RTU-1 thru 4

                                                                                                                                S
                                                                                                                                3
                                                                                                                           S
                                                                                                                           I    1
                                                                                                                         I *
                                                                                                                   S I!
                                                                                                                   lit 1 5

                                                                                                                               “ E

                                                                                                                   QU
              E
              o
                   TJ
                    C
                                 co                                                                                L 0
                                 cd
                   CD                                                                                                           !
              CD ,J=
              o         c
              " CD      o                                                                                                             .2
              c:
              CD   CD                                                                                                                 S
                        o
              <2 >
                   C
                        CD
                                               CD
                                                                                                                   CL
                                                                                                                                I
                        co                                                                                         O            ,E
                                                                                                                                      Q.
                                                                                                                                      co
              0)   CD
                                                                                                                                      "o
              OZ J)     O                                 CD                                                       CL
                                                                                                                                f
                                                          CD
                                                                                                                   I
                                                                                                                                I     Jd
                                                                                                                   5
                                                                                                                   CD
                                                                                                                                      .2

                                                                                                                                s
                                                                                                                                v     o
                                                                                                                   £
                                                                                                                                8     co
                                                                                                                                      +-»


                             r                                                                                     E            2     IO


                                                               CD    O)                                                         %     M


                             I                                                                                     z
                                                                                                                          ii    I-
                                                                                                                                      CD


                             i                                       (N                                            CD
                                                                                                                                      I
                                                                               CO                                        ’w»
                                                                               ID                                  O     LU     Z
                                                                                                                                      CD
                                                                                                                   <o     CO
                                                                                                                                jj
                             I                                                                                     CD     CD
                                                                                                                                CO
                                                                                                                                      CD

                                                                                                                   ro     <0
                                                                                        co   CO                    co    (/>    co
                                                                                                   CO                                 ro

                                                                                             CM                                       £
                                               G-                                            CXI                                      c
                                                                                                   CM
                                                                               J                                                o
                                                                                                                                      E


                                                                                                                                      u



                                               o
                                                                                    J                                           _cy
                                                                                                                                      •K
                                                                                                                                c/>   E
                                                                                                                          g
                                                                                                                                      CD
                                      (   J-                                                                             o
                                                                                                                                      co
                                                                                                                                      -TO

                                                                                                                         M            <_>



                                                                                                                   «3-                CL.


                                                                                                                                 $
                                                                                                                                od

                                                                                                                   £     $
                                                                                                                   r—i          >     <"
                                                                                                                         5
                                                                                                                   z>
                                                                                                                          0)    —
                                                                                                                   az     £
                                                                                                                                co
                                                                                                                                      j>-
                                                                                                                         z
                                                                                                                         M
                                                                                                                   H
                                                                                                                          d>    £
                                                                                                                   ‘c 'o         Ed    5
                                                                                                                   Z)           Q
                                                                                                                                      .£

                                                o                   o _                                                               "S
                                                \z   co                                                                                o
                                                                                                                                       Q.

                                                U    II             u     II
                                                                                                                                       £
                                                ro                                                                                     co
                                                                    CD                                                                 CO
                                                                                                                                      JD
                                                7D
                                                     CT             "O
                                                O                         CT
                                                                    CD                                                                •o
                                                                                                                                       ra
                                                CO
                                                                    O
                                                                                                                                      _Q



                                                                                                                                       E
                                                                                                                                       bp




                                                                                                                    c
                                                                                                                                Q
                                                                                                                                       !
                                                                                                                                      •U
                                                                                                                    5           s      co




                                                                                                                   Q                   O
                                                                                                                                CL
                                                                                                                                       CD
                                                                                                                    *O                 DO

                                                                                                                                      s
                                                                                                                   u
                                                                                                                    o
                                                                                                                         Io
                                                                                                                                $
                                                                                                                                "g
                                                                                                                                      5
                                                                                                                                       o
                                                                                                                   Q.




Job Number:   MIFICD                                       Page                         Prepared Date:              12/30/2016

Job Name:     MSA - Credit One                            22 of 48                                       www.DaikinApplied.com
            Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 61 of 88



                                                                                                           Jj 1 J S HELD




                                                                                                                   Exhibit G


                                                  Sheets E00.002 & E00.004 from Credit One
                                                                    Combined Field Set dated 4.26.17




                                                                                                        | Find your expert atjsheld.com
                       8000 East Maplewood Avenue Suite 125 | Greenwood Village CO 80111 | 720-535-9605
                                                                                                        & Engineering { Water & Fire Restoration
Construction j Environmental, Health & Safety ( Equipment | Forensic Accounting | Forensic Architecture
                          Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 62 of 88
                                                                                                                       SNOISIA3H d3NAAQ   U VX130       ZI-OZ'H-HMdV                 gnssi oia/anssi nmiad   9toz 'a aaanaidas

                                                                                                   I
                           I’ll                                    4            i
                                                                                                   s



                           i.a
 S-:                 co


                     Ji
                     co
                                  il                at.
                                                                   11
                                                                   S“g
                                                                                1 1
                                                                                & S                1
                                                                                                   1
                                                                                                                                                                                      i

' ’S’                        hi
                                                                   05^                                                                                                                !                             CM



                                  Is    IJ.I
                   oz                                                                              1                                                                                                                O
     --            d U)      o                      <0®                                                                                                                               !               I
                                                                                                                                                                                                                    q
                             oi
                   OU
                                                    yil                                            I                                                                                                                d         I

 U                 35
                             c
                             0)
                             o
                                  3^1
                                  “2^
                                        riii
                                        Slif                       Sis?
                                                                                i I
                                                                                <8563
                                                                                                   J
                                                                                                   <i|                                                               1               * 4 f
                                                                                                                                                                                      s

                                                                                                                                                                                                             J      o
                                                                                                                                                                                                                    LU
                                                                                                                                                                                                                              a
                                                                                                                                                                                                                              *




 I



 §
 §        i
          21
               I
 §
 5        5


 h[
I si      s


               1 ;
                                                     r~T^\     f                    .r
                                                     1 J ! I !
                                                     1 °*notrw
                                                                                J
                                                                                                         L|il'|!
                                                     I
                                                     I        - n
                                                              X         v
                                                                        I
                                                                                    a
                                                                                                             -hflu
                                                     I                  i
                                                     t-
                                                                                                   =H»
                                                     I
                                                     I
                                                               r
                                                            I I 1®, I I IgH t ! _.
                                                     I
                                                     I
                                                            o’o*rn°*,n                                   Hi®
                                                     I
                                                     I         T ?
                                                               2
                                                                        T 9 XJ
                                                                        8           8
                                                                                                              |8S|!»          a*

                                                     I
                                                     I-
                                                     I
                                                     I                                                                                                     i
                                                                     i it t                                                   fl
                                                      I
                                                      I
                                                      I a
                                                                     also

                                                                                                                                      jjJ,
                                                                                                                                                          02
                                                                                                                                                           ‘1
                                                                                                                                                                         fi     J
                                                                                                                                                                                               Ji   i
                                                      I            ryr                                   I
                                                                                                                                                          I?
                                                      I
                                                      r
                                                                   T-e-CD—(g)                            I
                                                                                                         I

                                                                                                           - ij
                                                                                                                  Hi                                                          jail
                                                                   51 All
                                                                      OSS*
                                                                                                         1 X* i*U                         <r                                                   M
                                                                                                                                                                                                                       I
                                               dr
                                               il                                                        i
                                                                                                         L_1
                                                                                                                  i       1
                                                                                                                          I
                                                                                                                                                    L

                                                                                                                                                                                                                       n


                                               Hi                                                                                                                                                                      z

                                               < ~
                                               ilSI
                                                \i._
                                                                   i oil
                                                                                                             iho
                                                                                                                              ir£_
                                                                                                                              V...X:-
                                                                                                                                                                                                                       3

                                                                                                                                                                                                                       cD %


                                                                   iO4                   r
                                                                                                                                          1
                                           @—hr -
                                                               5
                                                    ill L.
                                                    <i

                                                     L _
                                                                                                   t                                      <0

                                                                                                                                          i    <o
                                                    SI
                                                                                                                                          0!
                                                    ^i
                                                    L_                                             J                                      It
                                                                                                                                          0

                                                                                                                                          5    I
                                                                                                                                               8 If
                                                                                                                                          I    it

                                                     I                                                                                    «
                                                                                                                                          3    I
                                                                                                                                               0.

                                                     I
                                                     t                                                                                    J
                                                                                                                                               4 M
                                                                                t /7 h                                                    p    -ft
                                                                                J H«5 $                  3^ 1                             3
                                                                                                                                          t         1           aiajs 9 2 2



                                                                                ’        gii             *    t




                                                                                         h|    g
               Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 63 of 88
                                                                                                      anssi oia/Bnssi unagd   gtoz 'a uagnaicGs


                i .                                        I


rl
                                                           r?
                t la                          4      %
                                                     s
                i.ps
 o;        s
           s
                h-sgi      il          git?
                                              fl
                                              °2g
                                                     I 8
                                                     s i
                                                           s


                                                           I
                                                                                                          i
                                !
           8
           w          _Q   Hh y? "7’Ja        I®
                                              .oi;   sip   i
                                                                                                          !            I              8
                           Uli SIftf   >|1B                                                                            8
     ^cq              cn
                      c
                                 8f= J        Jhlg   «w    s
                                                           I
                                                                                                      I
                                                                                                      1 1i          ii
                                                                                                                       §

                                                                                                                              J
 U 1“                 0)
                      O         §f§f   5833   2S1I « il
 I



 §
 s
 3
      I
      2

 §
      5
!L
 hI
I0§   9
      0




                                                                            Wp -
                                                                                        ?


                                                                             I
                                                                                   r
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                             l«-
                                                                                            I       J 31
                                                                                                               <


                                                                                   2
                                                                             i
                                                                             I
                                                                             I
                                                                             I
                                                                             I
                                                                              I
                                                                             )--   I
                                                                             1
                                                                             I
                                                                             I
                                                                             I
                                                                              I
                                                                             H -                                                        5
                                                                             I     is                                                   I
                                                                        2
                                                                             I
                                                                             I                  I         a                             o

                                                                                                                                        2
                                                                              i
                                                                        I     I
                                                                        §     L_                                   tel                      .
                                                                        i
                                                                        M                       I         fl                                Uiu

                                                                        Hi
                                                                        101
                                                                        ¥-  3)
                                                                                            4^®iT7   fl        I
                                                                                                                   hH
                                                                            J                   I         fl
                                                                            r



                                                                „s . a If                   Willi
                                                                                                Tt_ a          I
                                                                                                          a
Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 64 of 88




              EXHIBIT 2
                                      Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 65 of 88



                                  1 DECL
                                    Lars K. Evensen
                                  2 Nevada Bar No. 8061
                                    Dirk W. Gaspar
                                  3 Nevada Bar No. 10046
                                    HOLLAND & HART LLP
                                  4 9555 Hillwood Drive, 2nd Floor
                                    Las Vegas, Nevada 89134
                                  5 Phone: 702.669.4600
                                    Fax: 702.669.4650
                                  6 lkevensen@hollandhart.com
                                    dwgaspar@hollandhart.com
                                  7
                                    Attorneys for Plaintiff
                                  8 Cimarron Road LLC

                                  9

                                 10                                          DISTRICT COURT

                                 11                                     CLARK COUNTY, NEVADA

                                 12 CIMARRON ROAD LLC,                                      CASE NO.
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13                   Plaintiff,                            DEPT. NO.
      LAS VEGAS, NV 89134
      HOLLAND & HART LLP




                                 14 v.
                                                                                            DECLARATION OF LARS EVENSEN,
                                 15 GENSLER ARCHITECTURE, DESIGN &                          ESQ. IN SUPPORT OF COMPLAINT
                                    PLANNING, P.C., DOES I through X, and                   AGAINST GENSLER
                                 16 ROE CORPORATIONS I through X,                           ARCHITECTURE, DESIGN &
                                                                                            PLANNING, P.C.
                                 17                   Defendants.
                                 18

                                 19

                                 20           I, Lars K. Evensen, Esq., pursuant to NRS 53.045 and under penalty of perjury, hereby

                                 21    declare the following are true and correct to the best of my knowledge:

                                 22           1.      I am over 18-years of age, a licensed attorney in the State of Nevada, admitted to

                                 23    practice before all Courts in Nevada, am a partner at the law firm of Holland & Hart, LLP.

                                 24           2.      I am the day-to-day attorney overseeing the prosecution of this matter as counsel

                                 25    of record for Plaintiff CIMARRON ROAD LLC, (“Plaintiff”) in the above-captioned action.

                                 26           3.      I make this Declaration in support of Plaintiff’s Complaint against GENSLER

                                 27    ARCHITECTURE, DESIGN & PLANNING, P.C. pursuant to NRS 11.258, as the Complaint is

                                 28    an action filed involving nonresidential construction, against a design professional associated with


                                                                                        1
                                      Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 66 of 88



                                  1    the design and construction of improvements for the office building located at 6801 S. Cimarron
                                  2    Road, Las Vegas, Nevada (the “Project”).
                                  3           4.      I have reviewed the facts of this case with representatives of CIMARRON ROAD
                                  4    LLC and an expert in the area of the practice of architecture.
                                  5           5.      I have consulted with the expert in the area of the practice of architecture regarding
                                  6    the adequacy of GENSLER ARCHITECTURE, DESIGN & PLANNING, P.C.’s design and other
                                  7    services with respect to the Project, including the size and adequacy of the conductors and circuit
                                  8    breakers serving the Project’s air handler units and variable air volume boxes as designed by its
                                  9    subconsultant, MELROY ENGINEERING, INC. dba MSA ENGINEERING CONSULTANTS.
                                 10           6.      I reasonably believe the expert with whom I consulted is knowledgeable in the
                                 11    discipline implicated in the action involving the practice of architecture.
                                 12           7.      I have reviewed the expert report prepared associated with the practice of
9555 HILLWOOD DRIVE, 2ND FLOOR




                                 13    architecture, which is attached hereto as Exhibit A.
      LAS VEGAS, NV 89134
      HOLLAND & HART LLP




                                 14           8.      The documents referenced in Exhibit A hereto are substantial and voluminous,
                                 15    many of which are large format drawings. As such, it is not feasible to produce copies of such
                                 16    documents concurrently with the filing and service of this Declaration. However, copies of all
                                 17    such documents are available from Holland & Hart, LLP upon request.
                                 18           9.      In my opinion, I have concluded there is a reasonable basis in law and fact to bring
                                 19    the subject action.
                                 20           Pursuant to NRS 53.045, I declare under penalty of perjury that the foregoing is true and
                                 21    correct to the best of my knowledge.
                                 22           DATED this 26th day of May 2021.
                                 23
                                                                                     /s/ Lars K. Evensen
                                 24                                                  LARS K. EVENSEN
                                 25

                                 26

                                 27

                                 28


                                                                                         2
Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 67 of 88




             EXHIBIT A
        Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 68 of 88




Perry Consulting Group, Inc.

28 April 2021

Lars Evensen, Esq.
Holland Hart, LLP
6801 S. Cimarron Rd.
Las Vegas, NV 89113

Project:        220006 Credit One Bank
Subject:        Initial Summary Report

Lars,

Pursuant to your request, I have reviewed various documents noted and prepared the following Initial
Summary Report for the aforementioned case. This Initial Summary Report is organized by the following
sections.

1.0   Background
2.0   Documents Reviewed
3.0   Owner (Cimarron Road) & Architect (Gensler) Agreements
4.0   Frank Young, PE’s (JS Held, LLC) Preliminary Report of Findings
5.0   Summary Conclusions
6.0   Exhibits
      Exhibit 1 – Robert Burnett Perry’s CV
      Exhibit 2 – Robert Burnett Perry’s Testimony List
      Exhibit 3 – Perry Consulting Group, Inc’s 2021 Fee Schedule

1.0 Background
This case arises from the design and construction of a 4 story, 150,000 sf office and headquarters
building for Credit One Bank in Las Vegas, NV between 2016 & 2018.

The following Initial Summary Report focuses on the contractual obligations and responsibility of the
Architect (Gensler Architecture, Design & Planning, PC) for the work of their Electrical Engineering sub-
consultant (MSA Engineering Consultants).




                 PO Box 400, Jamul, California 91935   (619) 599-0575   www.perryconsultinggroup.com
        Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 69 of 88




Perry Consulting Group, Inc.

2.0 Documents Reviewed
The following documents have been provided to and reviewed by Perry Consulting Group, Inc. in
preparation of this report.

Documents Provided for Review
    •    Credit One Bank – File Documents

    •    Burke Construction – Construction Administration Documents

    •    Grand Canyon Development – Construction Administration Documents

    •    Gensler Architecture, Design & Planning, PC – Change Order Documents

    •    2016-06-27 – Owner (Cimarron Road, LLC) & Architect (Gensler) Building Core & Shell
         Agreement – Bates COB000016 - 34

    •    2016-06-27 – Owner (Cimarron Road, LLC) & Architect (Gensler) Tenant Improvements
         Agreement – Bates COB000035 - 54

    •    2016-09-27 – Core & Shell Phase Construction Drawings - Permit & Bid Set

    •    2016-09-19 – Core & Shell Phase Project Manual - Specifications

    •    2016-12-16 – Tenant Improvements Phase Construction Drawings – Permit & Bid Set

    •    Frank Young, PE (JS Held, LLC) - 2020-11-30 Preliminary Report of Findings




Initial Summary Report                             2                                       28 April 2021
     Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 70 of 88




Perry Consulting Group, Inc.

3.0 Owner (Cimarron Road) & Architect (Gensler) Agreements
2016-06-27 – Owner (Cimarron Road, LLC) & Architect (Gensler) Building Core & Shell
Agreement: (excerpts)
    A. Project
        A.1 Project Description. The project includes design and documentation for a 4-story, 150,000
        sf tilt-up concrete, Headquarters building for Credit One Bank. The project also includes
        improvements to the approximate 25 acre site located at Cimarron and Roy Horn Drive, Las
        Vegas, Nevada.

    B. Scope of Services Provided by Gensler
        B.1 Gensler’s Basic Services.
        Gensler’s Basic Services include design services for the 4-story, 150,000 sf core & shell building,
        including restrooms, elevator doors and interiors; site development including parking, landscape,
        and offsite improvements. Gensler will engage sub-consultants to provide design services for the
        following building systems or components: Structural Engineering, Mechanical, Electrical, Low
        Voltage and Plumbing engineering, Lighting Design, Landscape Architecture….

        B.1.2.2 Schematic Design. Based on the approved conceptual Design and Client’s
        authorization to proceed, Gensler will develop the Schematic Design, consisting of:
                h) Outline description of building systems included in Gensler’s scope of services,
                prepared by Gensler’s consultants.

        B.1.2.3 Design Development. Based on the approved Schematic Design and Client’s
        authorization to proceed, Gensler will proceed with Design Development, to further develop the
        design, including:
                j) Preliminary designs of building systems included in Gensler’s scope of services
                (prepared by Gensler’s consultants) and coordination with Client’s engineering and other
                consultants.

        B.1.2.4 Construction Documents. Based on the approved Design Development Documents,
        authorized adjustments to the Project Budget, and Client’s authorization to proceed, Gensler will
        provide Drawings & Specifications intended to be used for constructing the Project, including:
                m) Engineering drawings of systems included in Gensler’s scope of services (prepared
                by Gensler’s consultants) and coordination with Client’s engineering & other consultants.

    D. Compensation
        D.1 Basic Services.
        Compensation for Architectural Basic Services shall be the lump sum of (to be finalized upon
        selection of sub-consultants).

        The following fees are within the a range from the current proposals. This agreement will be
        modified to include final consultant fees.

        MP&E                    $61,500.00

    Standard Terms & Conditions of the Agreement between Client and Architect
       Article 2 – Architect’s Services.
       2.1 Architect’s services shall be performed as expeditiously as is consistent with the orderly
       progress of the Work and with the professional skill and care ordinarily provided by architects
       practicing in the same locality under similar circumstances (“Standard of Care”)




Initial Summary Report                               3                                         28 April 2021
     Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 71 of 88




Perry Consulting Group, Inc.

2016-06-27 – Owner (Cimarron Road, LLC) & Architect (Gensler) Tenant Improvements
Agreement: (excerpts)
    A. Project
        A.1 Project Description. The project includes build-out of 150,000 sf on four floors of the new
        Credit One Corporate Headquarters Building in Las Vegas, Nevada.

    B. Scope of Services Provided by Gensler
        B.1 Gensler’s Basic Services.
        Gensler’s Basic Services include design services for office space, conference rooms, common
        areas, storage, public corridors, signs required by code and full service commercial kitchen,
        server and employee dining facility. Gensler will engage sub-consultants to provide design
        services for the following building systems or components: Structural Engineering (for minor
        framing details as required by permitting jurisdiction), mechanical, electrical, plumbing and low
        voltage engineering, lighting design, food service design.….

        B.1.2.3 Schematic Design. Based on the approved conceptual Design and Client’s
        authorization to proceed, Gensler will develop the Schematic Design, consisting of:
                c) Outline description of building systems included in Gensler’s scope of services,
                prepared by Gensler’s consultants.

        B.1.2.4 Design Development. Based on the approved Schematic Design and Client’s
        authorization to proceed, Gensler will proceed with Design Development, to further develop the
        design, including:
                f) Preliminary designs of building systems included in Gensler’s scope of services
                (prepared by Gensler’s consultants) and coordination with Client’s engineering and other
                consultants.

        B.1.2.5 Construction Documents. Based on the approved Design Development Documents,
        authorized adjustments to the Project Budget, and Client’s authorization to proceed, Gensler will
        provide Drawings & Specifications intended to be used for constructing the Project, including:
                i) Engineering drawings of systems included in Gensler’s scope of services (prepared by
                Gensler’s consultants) and coordination with Client’s engineering & other consultants.

    D. Compensation
        D.1 Basic Services.
        Compensation for Basic Services shall be the lump sum of (to be finalized upon selection of sub-
        consultants).

        Consultant Fees:
        The following fees are within the a range from the current proposals. (This agreement will be
        modified to include final negotiated consultant fees)

        MP&E                     $163,000.00

    Standard Terms & Conditions of the Agreement between Client and Architect
       Article 2 – Architect’s Services.
       2.1 Architect’s services shall be performed as expeditiously as is consistent with the orderly
       progress of the Work and with the professional skill and care ordinarily provided by architects
       practicing in the same locality under similar circumstances (“Standard of Care”)




Initial Summary Report                               4                                          28 April 2021
     Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 72 of 88




Perry Consulting Group, Inc.

4.0 Frank Young, PE (JS Held, LLC) Preliminary Report of Findings
2020-11-30 – Frank Young, PE (JS Held, LLC) Preliminary Report of Findings: (excerpts)
    Executive Summary
       Based on the provided documents and my experience as a design professional, it is my expert
       opinion that MSA Engineering Consultants (MSA) did not perform their professional duties to the
       standard of care for an engineering professional due to the following:

            o    MSA undersized the conductors and circuits breakers for the rooftop air handling units,
                 while readily available electrical data was available to appropriately size the conductors
                 and circuit breakers as per NEC and the manufacturer’s recommendations.

            o    After being provided submittals for rooftop air handling units with the appropriate
                 electrical connection requirements to each unit, MSA did not revise their documents until
                 approximately six months after their review of the submittals.

            o    Upon revising their electrical documents per the manufacturer’s submittal data, MSA
                 provided a revision that did not meet the National Electrical Code’s conductor derating
                 requirements for six carrying conductors installed in a single conduit as reflected on their
                 revised drawings.


    Standard of Care
       For the purpose evaluating the engineer’s work, we have applied the following definition of the
       standard of care described within The Architect’s Handbook of Professional Practice, Fifteenth
       Edition (2014) published by the American Institute of Architects.

                 Standard of Care - What a reasonable prudent and careful engineer would do in the
                 same community, at the same timeframe, under similar facts and circumstances.

        The engineer is to follow applicable codes, available data and industry standards to produce a set
        of contract documents that can be submitted for construction, where an owner can reasonably
        expect the design to meet this standard of care, with the understanding that perfection is not a
        reasonable standard.




Initial Summary Report                                5                                          28 April 2021
        Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 73 of 88

        Perry
Perry Consulting Group, Inc.


5.0 Summary Conclusions

        Robert Burnett Perry’s Expert Qualifications:
        o  Actively involved in the Architectural Design &/or Construction Industry since 1973. (48 yrs.)
        o  Licensed Architect since 1983 (38 yrs) and in Nevada since 1996. (25 yrs.)
        o  Performed investigations and/or testified as an Architectural & Construction Expert since
             1983 (38 yrs.) throughout California, Nevada, Arizona, Oregon & New Mexico.
        o    Owned and managed Perry Consulting Group, Inc., an Architectural & Construction Design &
             Consulting Practice since 1985. (36 yrs.)


        The Standard of Care for the Architect’s Basic Services is set forth in each of the Owner Architect
        Agreements, as previously noted above. This Standard of Care would equally apply to each of
        Gensler’s engineering sub-consultants including the Electrical Engineer MSA Engineering
        Consultants (MSA).


        In accordance with each of the Owner Architect Agreements, as previously noted above, the
        Architect (Gensler) was contractually obligated and responsible to provide Electrical Engineering
        services in accordance with the industry Standard of Care as noted above, including the work of
        their sub-consultant MSA Engineering Consultants (MSA).


    •   According to Frank Young, PE’s expert opinion, noted above in his Preliminary Report of
        Findings, MSA Engineering Consultants (MSA) did not perform their professional duties to the
        industry Standard of Care for an Electrical Engineering Professional with respect to their work on
        the Credit One Bank Building.


        Therefore, Gensler failed to provide the Owner with Electrical Engineering services for the Credit
        One Bank Building within the industry Standard of Care, which was required pursuant to each of
        the Owner Architect Agreements as previously noted above.


        Based upon the investigation and Summary Conclusions above, there is a reasonable basis for
        filing an action against Gensler Architecture, Design & Planning, PC in this matter.



This concludes my Initial Summary Report with respect to the aforementioned case. I reserve the right to
supplement this report should additional information become available. Should you have any questions
or wish additional information, please don’t hesitate to call or e-mail.




  J         NO.


        Expires 12/31/2021


Robert Burnett Perry, Architect, NCARB, LEED AP
Perry Consulting Group, Inc.
Nevada Architectural Registration 3546



Initial Summary Report                               6                                         28 April 2021
     Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 74 of 88




Perry Consulting Group, Inc.




                                Exhibit 1
                         Robert Burnett Perry’s CV




Initial Summary Report                7                             28 April 2021
     Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 75 of 88




Perry Consulting Group, Inc.


Robert Burnett Perry, Architect, NCARB, LEED AP
Education:

California Polytechnic State University, San Luis Obispo, California
        Bachelor of Science - Architecture, 1975-1978
        Concentration: Passive Environmental Control
University of Oregon, Eugene, Oregon - 1973-1974
Miramonte High School, Orinda, California - 1969-1973

Architectural Registration:

California Architectural Registration, C14239, June 23, 1983
Arizona Architectural Registration, 29651, November 14, 1995
Nevada Architectural Registration, 3546, January 23, 1996
New Mexico Architectural Registration, 4735, March 20, 2009
Oregon Architectural Registration, 6073, March 26, 2012
Washington Architectural Registration, 11361, June 4, 2015 (inactive)
Florida Architectural Registration – AR97606, June 3, 2015 (inactive)
Texas Architectural Registration – 24917, June 25, 2015 (inactive)
National Council of Architectural Registration Board Certification, 46223
U.S. Green Building Council (USGBC) LEED Accredited Professional, June 6, 2009

General Contractor Registration:

Oregon General Contractor License, 1980 (inactive)
California General Contractor License, B-750921, June 22, 1998

Professional Employment:

12/99 - Present:        President/CEO
                        Perry Consulting Group, Inc.
                        La Mesa/ El Cajon/ Jamul, California

1/88 - 11/99:           President/CEO
                        Perry & Perry Architects, Inc.
                        Alpine, California

7/86 - 12/87:           President/CEO
                        Robert Burnett Perry, Inc. dba: Perry & Perry Architects
                        Alpine, California

12/85 - 6/86:           Principal
                        Perry & Perry
                        Alpine, California




                PO Box 400, Jamul, California 91935   (619) 599-0575   www.perryconsultinggroup.com
     Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 76 of 88




Perry Consulting Group, Inc.

Professional Employment: (Continued)

1/83 - 12/85:           Project Architect
                        John C. Stevenson Architect, Inc.
                        Stevenson & Frost Consulting Architects
                        San Diego, California

6/82 - 1/83:            Designer/Builder/Owner
                        Residence, Adobe Oaks
                        Alpine, California

10/80 - 5/82:           Project Manager/Construction Administrator
                        Deems, Lewis & Partners
                        San Diego, California

10/79 - 4/80:           Project Coordinator/Construction Administrator
                        Threshold, A Group of Architects PC
                        Eugene, Oregon

6/78 - 10/79:           Project Coordinator
                        Moreland/Unruh/Smith PC
                        Eugene, Oregon

1976-1978:              Designer/Builder
                        Residence of Lee & Johnette Perry
                        Incline Village, Lake Tahoe, Nevada

1973-1976:              Designer/Foreman/Carpenter/Concrete Finisher
                        Gamboni Construction Company
                        Lake Tahoe and Reno, Nevada

Professional Organizations:
American Institute of Architects (AIA) (inactive)
National Council of Architectural Registration Boards (NCARB)
International Code Conference (ICC)
International Living Future Institute (ILFI) – Living Building Challenge (inactive)
American Architectural Manufacturers Association (AAMA) (inactive)
Urban Land Institute (ULI) (inactive)
American Society of Heating, Refrigeration & Air Conditioning Engineers (ASHRAE) (inactive)
US Green Building Council (USGBC) (inactive)




                PO Box 400, Jamul, California 91935   (619) 599-0575   www.perryconsultinggroup.com
       Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 77 of 88




Perry Consulting Group, Inc.

Professional Experience:

   •    Construction Defect Investigations, Repair Construction Documentation and/or
        Construction Administration - Residential, Commercial and Industrial Projects throughout
        California, Nevada, Arizona, Oregon & New Mexico.
   •    Moisture Protection Consultant to Developers, Architects and Owners for Residential,
        Commercial and Industrial Projects throughout San Diego County.
   •    Architectural Design and Construction Administration Services for Commercial, Industrial
        and Residential Projects throughout California, Oregon and Nevada.

Arbitrator/ Mediator Experience:

   •    96007 Montefino HOA v Presley Development, Diamond Bar, CA
              Architectural Mediator on behalf of Judge Lopardo

   •    21057 Arihant v T. G. Shepard Construction, Inc., et al, Best Western, Fallon, NV
              Expert Arbitrator on behalf of Edgmon Electric Co.

Professional Lectures:

   •    Guest Speaker, "Post Litigation Reconstruction" Seminar sponsored by C.A.I., February,
        1989.
   •    Guest Speaker, "Professional Services for Major Maintenance & Reconstruction
        Projects" Seminar sponsored by CAI, September, 1992.
   •    Guest Speaker, California Polytechnic State University, San Luis Obispo, March, 1994.
   •    Instructor, "Construction Defect Litigation and Reconstruction" Class:
                Palomar College, October 1991
                San Diego State University, November, 1991
                San Diego State University, October, 1992
                San Diego State University, March, 1993

Community Service Activities:

   •    Alpine Community Design Review Preparation Committee (1986 - 1987)
   •    County of San Diego Regional Growth & Planning Review Task Force (1987 - 1988)
   •    Alpine Planning Group, Chairman (1987 - 1990)
   •    Coleman School Advisory Board (1988 - 1992)
   •    Alpine Chamber of Commerce (1986 - 1998)
   •    Alpine Community Center: New Building Programming & Design Task Force (1992)
   •    Alpine Community Center: Sustaining Membership Task Force (1993)
   •    Second Supervisory District Business Advisory Committee (1993 - 1998)
   •    County of San Diego Department of Planning and Land Use (DPLU) Streamlining Task
        Force (1993)
   •    County of San Diego, Board of Planning & Zoning Appeals (BPZA) (1993 - 1994)
   •    County of San Diego, Planning and Land Use Review Committee (1994)
   •    Alpine Town Center Association, Alpine Boulevard Task Force (1994)

Updated: 10 June 2020

                PO Box 400, Jamul, California 91935   (619) 599-0575   www.perryconsultinggroup.com
     Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 78 of 88




Perry Consulting Group, Inc.




                               Exhibit 2
                Robert Burnett Perry’s Testimony List




Initial Summary Report                8                             28 April 2021
                             Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21
                                                                         Robert Burnett Page
                                                                                        Perry, 79
                                                                                               AIA,ofNCARB,
                                                                                                      88    LEED AP
                                                                                                                                                                    Deposition, Arbitration and Trial Testimony

                        Project                                                                                   Testimony         Testimony
        Date            Number      State          Case/ Project Name                 Party Represented             Type           Count - Days                                         Court                        Judge




                                                                                                                                 Deposition

                                                                                                                                              Arbitration
                                                                                                                                              - Hearing

                                                                                                                                                            Trial
                                                                                                                                 394             30         49
                2020
    February 6, 2020     219004      AZ     Easter/ Rutledge v Divot Partners   Divot Partners                    Deposition        1

              2019
  October 29, 2019       217028      AZ     Hensel Phelps v Forms+Surfaces      Forms+Surfaces                    Deposition        1
 September 9, 2019       219007      AZ     The Mark HOA v Toll Brothers        Toll Brothers                     Deposition        1

               2018
    August 13, 2018      215035      CA     Yuan v Legends at Willow Creek      JAD Construction                  Deposition        1
     August 8, 2018      216007      NV     Gargus v Landmark Homes             Landmark Homes                    Deposition        1
      July 31, 2018      216031      AZ     Hastings v Marlin                   Mr & Mrs Marlin                     Trail                                    1      Maricopa County Superior Court, Phoenix, AZ      Sanders
      July 30, 2018      216031      AZ     Hastings v Marlin                   Mr & Mrs Marlin                     Trial                                    1      Maricopa County Superior Court, Phoenix, AZ      Sanders
      July 27, 2018      215035      CA     Yuan v Legends at Willow Creek      JAD Construction                  Deposition        1

               2017
   October 19, 2017      217012      CA     Scully v The Green Scene            The Green Scene                   Deposition        1
   February 8, 2017      216006      NV     Crutcher v Beazer Homes             Beazer Homes                      Deposition        1
   February 3, 2017      216021      AZ     Lauritzen v Woodside Homes          ProTex Geotechnical               Deposition        1
   January 12, 2017      216023      CA     The Irvine Co. v Cal Pac Homes      The Irvine Company                Deposition        1

               2016
 December 29, 2016       215004      CA     Foster v Courtyards HOA             Melvin & Harriet Foster           Deposition        1
 December 20, 2016       216023      CA     The Irvine Co. v Cal Pac Homes      The Irvine Company                Deposition        1
 December 19, 2016       216023      CA     The Irvine Co. v Cal Pac Homes      The Irvine Company                Deposition        1
  December 6, 2016       213009      NV     Sun City Aliante - Atkins           Del Webb/ Pulte                   Deposition        1
  December 1, 2016       216023      CA     The Irvine Co. v Cal Pac Homes      The Irvine Company                Deposition        1
 November 23, 2016       213009      NV     Sun City Aliante - Atkins           Del Webb/ Pulte                   Deposition        1
 November 22, 2016       213009      NV     Sun City Aliante - Atkins           Del Webb/ Pulte                   Deposition        1
 November 21, 2016       213009      NV     Sun City Aliante - Atkins           Del Webb/ Pulte                   Deposition        1
 November 18, 2016       213009      NV     Sun City Aliante - Atkins           Del Webb/ Pulte                   Deposition        1
 November 17, 2016       213009      NV     Sun City Aliante - Atkins           Del Webb/ Pulte                   Deposition        1
   October 27, 2016      216001      AZ     Gotham Insurance v Blass Roofing    Environmental Strategies, Inc.    Deposition        1
   October 19, 2016      215031      NV     Bennett v DR Horton                 DR Horton                         Deposition        1
   January 26, 2016      216002      NV     Copper Sands HOA v Cannon Mgmt      Cannon Management                   Trial                                    1      U.S. Federal Court, Las Vegas, NV                Navarro
   January 25, 2016      216002      NV     Copper Sands HOA v Cannon Mgmt      Cannon Management                   Trial                                    1      U.S. Federal Court, Las Vegas, NV                Navarro
   January 22, 2016      216002      NV     Copper Sands HOA v Cannon Mgmt      Cannon Management                   Trial                                    1      U.S. Federal Court, Las Vegas, NV                Navarro

                2015
  December 9, 2015       213042      NV     Munsell v Beazer Homes              Beazer Homes                      Deposition        1
 November 19, 2015       213042      NV     Munsell v Beazer Homes              Beazer Homes                      Deposition        1
  November 3, 2015       215003      NV     Savannah Place v Beazer Homes       Beazer Homes                      Deposition        1
   October 14, 2015      213044      NV     Hernandez v Beazer Homes            Beazer Homes                      Deposition        1
      July 22, 2015      213011      NV     View of Black Mountain              Beazer Homes                      Deposition        1
      July 20, 2015      213011      NV     View of Black Mountain              Beazer Homes                      Deposition        1
       July 9, 2015      213035      NV     Adolph v Beazer Homes               Beazer Homes                      Deposition        1
     June 22, 2015       213035      NV     Adolph v Beazer Homes               Beazer Homes                      Deposition        1
      April 28, 2015     212009      NV     Palms - FP Holdings v Whiting TurnerThe Palms Resort & Casino         Deposition        1
      April 27, 2015     212009      NV     Palms - FP Holdings v Whiting TurnerThe Palms Resort & Casino         Deposition        1
      April 22, 2015     213034      NV     Jackson v Beazer Homes              Beazer Homes                      Deposition        1
       April 4, 2015      29053      NV     Sandstone HOA v Leishman Constr. Leishman Construction               Disc. Hearing                    1                 Discovery Hearing @ JAMS - Special Master Hale
   February 9, 2015      214024      NV     Coghlan v Silver Star Development Silver Star Development             Deposition        1

               2014
 November 10, 2014        29053      NV     Sandstone HOA v Leishman Constr.    Leishman Construction             Deposition        1
   October 17, 2014      214026      NV     Lino v Lakemont Copper Hills        Lakemont Copper Hills             Deposition        1
       July 7, 2014       29006      AZ     Lawrey v Amberwood - Las Colinas    Amberwood Homes                   Deposition        1
    March 18, 2014        27076      AZ     Sun City Grand Zelkind v Del Webb   Del Webb/ Pulte                     Trial                                    1      Maricopa County Superior Court, Phoenix, AZ      Rayes
    March 11, 2014        27076      AZ     Sun City Grand Zelkind v Del Webb   Del Webb/ Pulte                     Trial                                    1      Maricopa County Superior Court, Phoenix, AZ      Rayes
    March 10, 2014        27076      AZ     Sun City Grand Zelkind v Del Webb   Del Webb/ Pulte                     Trial                                    1      Maricopa County Superior Court, Phoenix, AZ      Rayes
     March 4, 2014        27076      AZ     Sun City Grand Zelkind v Del Webb   Del Webb/ Pulte                     Trial                                    1      Maricopa County Superior Court, Phoenix, AZ      Rayes
   February 7, 2014      213032      CA     Laurelwood v Shapell                John Flores Painting              Deposition        1
   January 23, 2014       27076      AZ     Sun City Grand Zelkind v Del Webb   Del Webb/ Pulte                     Trial                                    1      Maricopa County Superior Court, Phoenix, AZ      Rayes
   January 22, 2014       27076      AZ     Sun City Grand Zelkind v Del Webb   Del Webb/ Pulte                     Trial                                    1      Maricopa County Superior Court, Phoenix, AZ      Rayes

               2013
December 11, 2013         27076      AZ     Sun City Grand Zelkind v Del Webb   Del Webb/ Pulte                     Trial                                    1      Maricopa County Superior Court, Phoenix, AZ      Rayes
 December 4, 2013         27076      AZ     Sun City Grand Zelkind v Del Webb   Del Webb/ Pulte                     Trial                                    1      Maricopa County Superior Court, Phoenix, AZ      Rayes
 December 3, 2013         27076      AZ     Sun City Grand Zelkind v Del Webb   Del Webb/ Pulte                     Trial                                    1      Maricopa County Superior Court, Phoenix, AZ      Rayes
November 20, 2013         27076      AZ     Sun City Grand Zelkind v Del Webb   Del Webb/ Pulte                     Trial                                    1      Maricopa County Superior Court, Phoenix, AZ      Rayes
November 19, 2013         27076      AZ     Sun City Grand Zelkind v Del Webb   Del Webb/ Pulte                     Trial                                    1      Maricopa County Superior Court, Phoenix, AZ      Rayes
November 11, 2013        210051      NV     Burley v Silver Star                Silver Star Development           Deposition        1
    October 8, 2013      210051      NV     Burley v Silver Star                Silver Star Development           Deposition        1
September 27, 2013       210051      NV     Burley v Silver Star                Silver Star Development           Deposition        1
 September 6, 2013       210051      NV     Burley v Silver Star                Silver Star Development           Deposition        1
     June 12, 2013       211017      NV     Hartman v MDG                       Monterey Development Group        Deposition        1
  February 15, 2013      212003      NV     Cimini v Silver Star                Silver Star Development           Deposition        1




RBP's Testimony List - 7 February 2020                                                                     1                                                                                                             2/7/2020
                             Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21
                                                                         Robert Burnett Page
                                                                                        Perry, 80
                                                                                               AIA,ofNCARB,
                                                                                                      88    LEED AP
                                                                                                                                                  Deposition, Arbitration and Trial Testimony

                        Project                                                                                      Testimony      Testimony
        Date            Number      State          Case/ Project Name                  Party Represented               Type        Count - Days                       Court                     Judge

               2012
  November 7, 2012        27076      AZ     Sun City Grand Zelkind v Del Webb    Del Webb/ Pulte                     Deposition    1
  November 6, 2012        27076      AZ     Sun City Grand Zelkind v Del Webb    Del Webb/ Pulte                     Deposition    1
   October 17, 2012      211044      AZ     Dana v Glen Curtis Development       Benji Drywall                       Deposition    1
    October 9, 2012       27076      AZ     Sun City Grand Zelkind v Del Webb    Del Webb/ Pulte                     Deposition    1
  February 13, 2012      210057      NV     Hartman v Silver Star                Silver Star Development             Deposition    1
   February 8, 2012      210057      NV     Hartman v Silver Star                Silver Star Development             Deposition    1
   February 7, 2012      210057      NV     Hartman v Silver Star                Silver Star Development             Deposition    1

                2011
 December 27, 2011 211054            CA     Monroy v SoCal Edison                 Southern California Edison (SCE)   Deposition    1
 December 14, 2011 210012            NV     Summerhill v Edwin Enterprises        Edwin Enterprises/ S. Parker       Deposition    1
   October 18, 2011 210005/6         NV     Anastassatos/ Mikulecky v Silver Star Silver Star Development            Deposition    1
    October 4, 2011  29106           CA     Sonnenshien v WindanSea               Pickford Real Estate, Inc.         Arbitration        1
      July 22, 2011  27076           AZ     Sun City Grand Roberts v Del Webb Del Webb                               Arbitration        1
      July 20, 2011  25075           NV     Siena Sunrise Colony v Bebout         Sunrise Colony                        Trial                1    Clark County Superior Court, Las Vegas, NV   Williams
      July 19, 2011  25075           NV     Siena Sunrise Colony v Bebout         Sunrise Colony                        Trial                1    Clark County Superior Court, Las Vegas, NV   Williams
      July 18, 2011  25075           NV     Siena Sunrise Colony v Bebout         Sunrise Colony                        Trial                1    Clark County Superior Court, Las Vegas, NV   Williams
      May 20, 2011   29081           NV     Allen v Sunrise Colony @ Siena        Sunrise Colony                     Deposition    1
      May 19, 2011   29081           NV     Allen v Sunrise Colony @ Siena        Sunrise Colony                     Deposition    1
      April 20, 2011 27076           AZ     Sun City Grand Roberts v Del Webb Del Webb                               Arbitration        1
      April 19, 2011 27076           AZ     Sun City Grand Roberts v Del Webb Del Webb                               Arbitration        1
      April 18, 2011 27076           AZ     Sun City Grand Roberts v Del Webb Del Webb                               Arbitration        1
    March 31, 2011   27076           AZ     Sun City Grand Roberts v Del Webb Del Webb                               Arbitration        1
    March 30, 2011   27076           AZ     Sun City Grand Roberts v Del Webb Del Webb                               Arbitration        1
    March 18, 2011   27076           AZ     Sun City Grand Roberts v Del Webb Del Webb                               Arbitration        1
    March 17, 2011   27076           AZ     Sun City Grand Roberts v Del Webb Del Webb                               Arbitration        1
    March 16, 2011   27076           AZ     Sun City Grand Roberts v Del Webb Del Webb                               Arbitration        1
    March 10, 2011   27076           AZ     Sun City Grand Roberts v Del Webb Del Webb                               Arbitration        1
     March 9, 2011   27076           AZ     Sun City Grand Roberts v Del Webb Del Webb                               Arbitration        1
     March 5, 2011   25075           NV     Siena Sunrise Colony v Bebout         Sunrise Colony                     Deposition    1
     March 4, 2011   27076           AZ     Sun City Grand Roberts v Del Webb Del Webb                               Arbitration        1
     March 3, 2011   27076           AZ     Sun City Grand Roberts v Del Webb Del Webb                               Arbitration        1
     March 2, 2011   27076           AZ     Sun City Grand Roberts v Del Webb Del Webb                               Arbitration        1
     March 1, 2011   27076           AZ     Sun City Grand Roberts v Del Webb Del Webb                               Arbitration        1
  February 28, 2011  27076           AZ     Sun City Grand Roberts v Del Webb Del Webb                               Arbitration        1
  February 24, 2011  25075           NV     Siena Sunrise Colony v Bebout         Sunrise Colony                     Deposition    1
  February 23, 2011  29106           CA     Sonnenshien v WindanSea               Pickford Real Estate, Inc.         Deposition    1
  February 16, 2011 210015           NV     Coronado Bay Club v Oxbow             Oxbow Construction, Inc.           Bench Trial             1    Clark County Superior Court, Las Vegas, NV   Gonzales
  February 11, 2011  28015           NV     Serenity II v Environment for Living Environment for Living              Deposition    1
   February 3, 2011  25075           NV     Siena Sunrise Colony v Bebout         Sunrise Colony                     Deposition    1

                 2010
   October 18, 2010      210015      NV     Coronado Bay Club v Oxbow            Oxbow Construction, Inc.            Deposition    1
      June 17, 2010       29047      NV     Villalobos v Gardner Enterprises     Gardner Enterprises                 Deposition    1
       May 21, 2010       29057      NV     Paul Steelman Ltd. v HKS, Inc.       Paul Steelman Ltd.                    Trial                 1    U.S. Federal Court, Las Vegas, NV            George
      April 29, 2010      29068      NV     Copper Palms v CP Realty             Copper Palms Realty                 Deposition    1
        April 1, 2010     29068      NV     Copper Palms v CP Realty             Copper Palms Realty                 Deposition    1
   February 9, 2010       29040      NV     Langlotz v The Genoa Company         Ben & Angela Langlotz               Deposition    1
   January 22, 2010       29040      NV     Langlotz v The Genoa Company         Ben & Angela Langlotz               Deposition    1
   January 11, 2010       29093      NV     Burke Assoc. v BJ's Bar West         Burke & Associates, Inc.            Deposition    1

               2009
 December 23, 2009    29093          NV     Burke Assoc. v BJ's Bar West         Burke & Associates, Inc.            Deposition    1
   October 29, 2009 25074.003        NV     Pahor v Red Rock/Sunrise Colony      Red Rock/Sunrise Colony             Deposition    1
   October 13, 2009   27041          NV     Davis/Farley v SilverStar Dev        SilverStar Development              Deposition    1
    August 25, 2009   28012          NV     Upper Deck v Matt Construction       Matt Construction                     Trial                 1    Clark County Superior Court, Las Vegas, NV   Williams
      July 29, 2009   29057          NV     Paul Steelman Ltd. v HKS, Inc.       Paul Steelman Ltd.                  Deposition    1
      May 12, 2009    28021          NV     Homan v Edgewater Casino             Edgewater Hotel & Casino            Deposition    1

              2008
 November 6, 2008        27017       AZ     Harvest Prep v Eden Architects       Eden Architects                     Deposition    1
September 26, 2008       28012       NV     Upper Deck v Matt Construction       Matt Construction                   Deposition    1
   August 15, 2008       28009       NV     Park Ave HOA v Amland Dev            Amland Development                  Deposition    1
   August 14, 2008       28009       NV     Park Ave HOA v Amland Dev            Amland Development                  Deposition    1
  January 18, 2008       21072       AZ     Anthem by Del Webb                   Del Webb/ Pulte Homes               Deposition    1
  January 17, 2008       21072       AZ     Anthem by Del Webb                   Del Webb/ Pulte Homes               Deposition    1
   January 8, 2008       26034       NV     Enchantment @ Sunset Bay             Joint Expert, HOA & Developers      Deposition    1

                2007
   October 29, 2007      25012       AZ     Transpacific Distribution            Layton Construction                 Deposition    1
    October 3, 2007      27056       CA     San Diego City College Gym           RBF Consulting Group                Deposition    1
      April 23, 2007     26054       CA     Julian High School                   Randazo Construction                Deposition    1
    March 26, 2007       25070       AZ     Abbett v Terravita                   Del Webb/ Pulte                     Deposition    1




RBP's Testimony List - 7 February 2020                                                                      2                                                                                      2/7/2020
                             Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21
                                                                         Robert Burnett Page
                                                                                        Perry, 81
                                                                                               AIA,ofNCARB,
                                                                                                      88    LEED AP
                                                                                                                                            Deposition, Arbitration and Trial Testimony

                        Project                                                                              Testimony        Testimony
        Date            Number      State          Case/ Project Name              Party Represented           Type          Count - Days                       Court                    Judge

               2006
December 21, 2006        24051       NV     Hake v. Coleman Homes            Coleman Homes                   Deposition      1
September 29, 2006       25007       AZ     Goldberg v. Marson               Louis Marson & Son’s            Deposition      1
     May 25, 2006        26006       CA     Johnson v. Millwood              Millwood Construction           Arbitration          1
     May 22, 2006        23004       NV     MacDonald Ranch                  Del Webb                        Deposition      1
      May 8, 2006        23004       NV     MacDonald Ranch                  Del Webb                        Deposition      1
      May 3, 2006        26006       CA     Johnson v. Millwood              Millwood Construction           Deposition      1
     April 20, 2006      24026       AZ     Cupero v. Courtland              Courtland Homes                    Trial                  1    Maricopa Co. Superior Court, Phoenix, AZ     Ryan
     April 19, 2006      24026       AZ     Cupero v. Courtland              Courtland Homes                    Trial                  1    Maricopa Co. Superior Court, Phoenix, AZ     Ryan
    March 21, 2006       22014       CA     Indian Ridge                     Sunrise Desert                  Deposition      1

                2005
November 15, 2005        24019       CA     Burkett v. Shea Homes            Western Door & Window           Deposition      1
November 11, 2005        22020       AZ     Schnettler v. Del Webb           Del Webb                        Arbitration          1
  October 18, 2005       23021       AZ     Clinefelter v. Jackson           Jackson Properties              Deposition      1
September 27, 2005       24001       AZ     Houy v. Fulton Homes             Fulton Homes                    Deposition      1
      July 22, 2005      25004       CA     Regal Cinemas                    Regal Cinemas                   Deposition      1
      June 8, 2005       21083       NV     Carlisle v. Pardee               Pardee Construction             Deposition      1
     May 27, 2005        21083       NV     Carlisle v. Pardee               Pardee Construction             Deposition      1
     May 17, 2005        23079       NV     Canyon Willow Tropicana          Torino Construction             Deposition      1
     May 16, 2005        23079       NV     Canyon Willow Tropicana          Torino Construction             Deposition      1
       April 4, 2005     21083       NV     Carlisle v. Pardee               Pardee Construction             Deposition      1

              2004
December 10, 2004        23008       AZ     Firebaugh v. Marlor              Marlor Homes                    Deposition      1
 December 3, 2004        23005       NV     Sarda v. Del Webb                Del Webb                        Deposition      1
 November 1, 2004        23058       AZ     Power v. Jackson                 Jackson Properties              Deposition      1
  October 19, 2004       22009       NV     Manno Residence                  Whitco Builders                 Deposition      1
   October 4, 2004       23028       AZ     Ashland Ranch                    Jackson Properties              Deposition      1
September 29, 2004       22035       AZ     Serena Shores                    Geoffry Stone, Inc              Deposition      1
September 28, 2004       22035       AZ     Serena Shores                    Geoffry Stone, Inc              Deposition      1
September 27, 2004       22035       AZ     Serena Shores                    Geoffry Stone, Inc              Deposition      1
September 15, 2004       22038       AZ     Wilson v. Fulton                 Fulton Homes                    Deposition      1
  January 21, 2004       23006       AZ     Nelson v. Del Webb               Del Webb                        Deposition      1

                2003
September 19, 2003       22039       NV     Fairway Views                    Del Webb                        Deposition      1
September 16, 2003       22039       NV     Fairway Views                    Del Webb                        Deposition      1
 September 5, 2003       22039       NV     Fairway Views                    Del Webb                        Deposition      1
 September 4, 2003       22039       NV     Fairway Views                    Del Webb                        Deposition      1
     June 18, 2003       20056       NV     Bass v. Saxton                   Saxton, Inc.                    Deposition      1
     June 17, 2003       20056       NV     Bass v. Saxton                   Saxton, Inc.                    Deposition      1
       May 1, 2003       98036       NV     Canyon Willows                   Torino Constr.                  Deposition      1
      April 25, 2003     20012       NV     Sunrise Ridge                    Saxton, GC/Dev.                 Deposition      1
      April 14, 2003     98036       NV     Canyon Willows                   Torino Constr.                  Deposition      1
      April 13, 2003     98036       NV     Canyon Willows                   Torino Constr.                  Deposition      1
       April 4, 2003     98036       NV     Canyon Willows                   Torino Constr.                  Deposition      1
       April 3, 2003     98036       NV     Canyon Willows                   Torino Constr.                  Deposition      1
    March 12, 2003       98036       NV     Canyon Willows                   Torino Constr.                  Deposition      1
    March 11, 2003       98036       NV     Canyon Willows                   Torino Constr.                  Deposition      1
    March 10, 2003       98036       NV     Canyon Willows                   Torino Constr.                  Deposition      1
  February 28, 2003      98036       NV     Canyon Willows                   Torino Constr.                  Deposition      1
  February 27, 2003      98036       NV     Canyon Willows                   Torino Constr.                  Deposition      1
  February 26, 2003      98036       NV     Canyon Willows                   Torino Constr.                  Deposition      1
  February 25, 2003      98036       NV     Canyon Willows                   Torino Constr.                  Deposition      1

               2002
December 18, 2002        22038       AZ     Wilson v. Fulton                 Fulton Homes                     Deposition     1
 November 5, 2002        22012       AZ     Yeung v. Swinerton               Swinerton & Wallberg Constr.     Deposition     1
September 18, 2002       22020       AZ     Schnettler v. Del Webb           Del Webb                             Trial                1    Maricopa Co. Superior Court, Phoenix, AZ     Downie
   August 23, 2002       22020       AZ     Schnettler v. Del Webb           Del Webb                         Deposition     1
      July 23, 2002     98075a       NV     Pacific Legends @ Green Valley   Pacific Homes                        Trial                1    Clark County Superior Court, Las Vegas, NV    Earl
      July 22, 2002     98075a       NV     Pacific Legends @ Green Valley   Pacific Homes                        Trial                1    Clark County Superior Court, Las Vegas, NV    Earl
      July 19, 2002     98075a       NV     Pacific Legends @ Green Valley   Pacific Homes                        Trial                1    Clark County Superior Court, Las Vegas, NV    Earl
     May 17, 2002        22018       CA     Point Loma Seafood               Mrs. Kelly’s, Inc.               Deposition     1
 February 28, 2002       20018       AZ     Cantabria Shores                 Prime C.M.                       Deposition     1
 February 14, 2002       21057       NV     Aum Arihant Sheppard             Edgeman Electric                 Arbitration         1
 February 13, 2002       21057       NV     Aum Arihant Sheppard             Edgeman Electric                Arbitration          1
 February 12, 2002       21057       NV     Aum Arihant Sheppard             Edgeman Electric                 Arbitration         1
 February 11, 2002       21057       NV     Aum Arihant Sheppard             Edgeman Electric                 Arbitration         1
  January 30, 2002      98016a       NV     Elan v. Picerne Construction     Kelly & Picerne Dev              Deposition     1
  January 29, 2002      98037a       NV     Echo Bay v. Robert Jones         Robert Jones Corp.               Deposition     1
  January 10, 2002       21065       AZ     Terravita (Jones v. Del Webb)    Del Webb                       Stip. Of Depo.        1         Maricopa Co. Superior Court, Phoenix, AZ     Steinle
   January 4, 2002      98037a       NV     Echo Bay v. Robert Jones         Robert Jones Corp.               Deposition     1




RBP's Testimony List - 7 February 2020                                                                 3                                                                                     2/7/2020
                             Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21
                                                                         Robert Burnett Page
                                                                                        Perry, 82
                                                                                               AIA,ofNCARB,
                                                                                                      88    LEED AP
                                                                                                                                         Deposition, Arbitration and Trial Testimony

                        Project                                                                              Testimony     Testimony
        Date            Number      State          Case/ Project Name               Party Represented          Type       Count - Days                Court                Judge

                 2001
December 14, 2001        21065       AZ     Terravita (Jones v. Del Webb)     Del Webb                       Deposition   1
December 11, 2001        21065       AZ     Terravita (Jones v. Del Webb)     Del Webb                       Deposition   1
November 13, 2001       98040a       NV     La Posada @ Summerlin             Signature Homes                Deposition   1
 November 6, 2001       97006a       CA     Adelman Residence                 Grupe Development              Deposition   1
September 26, 2001      98016a       NV     Elan v. Picerne Construction      Kelly & Picerne Dev.           Deposition   1
September 24, 2001       99079       AZ     Aroz v. Camelot Homes             Camelot Homes                  Deposition   1
 September 7, 2001       99079       AZ     Aroz v. Camelot Homes             Camelot Homes                  Deposition   1
 September 6, 2001       99079       AZ     Aroz v. Camelot Homes             Camelot Homes                  Deposition   1
   August 28, 2001      98040a       NV     La Posada @ Summerlin             Signature Homes                Deposition   1
   August 14, 2001       99031       NV     Pelican Bay v. Robert Jones       Robert Jones Corp.             Deposition   1
     August 2, 2001      99022       NV     Legends West                      Pacific Properties             Deposition   1
     August 1, 2001      99022       NV     Legends West                      Pacific Properties             Deposition   1
       July 31, 2001     99022       NV     Legends West                      Pacific Properties             Deposition   1
       July 25, 2001     99022       NV     Legends West                      Pacific Properties             Deposition   1
       July 24, 2001    98040a       NV     La Posada @ Summerlin             Signature Homes                Deposition   1
       July 12, 2001    97020d       CA     Brighton Meadows                  Brighton Homes                 Deposition   1
      June 26, 2001     98077a       NV     Legacy Legends v. Pacific Prop.   Pacific Properties             Deposition   1
       May 29, 2001     98045a       NV     Rancho Sierra v. Robert Jones     Robert Jones Corp.             Deposition   1
       May 24, 2001     98045a       NV     Rancho Sierra v. Robert Jones     Robert Jones Corp.             Deposition   1
       May 11, 2001      20009       CA     Henderson v. Brighton Assoc.      Brighton Homes                 Deposition   1
        May 8, 2001      99071       NV     Souvenir v. Charter Development   Charter Development            Deposition   1
        May 2, 2001     98017a       NV     Elan v. Picerne Construction      Kelly & Picerne Dev.           Deposition   1
        May 1, 2001      99071       NV     Souvenir v. Charter Development   Charter Development            Deposition   1
      April 30, 2001     99071       NV     Souvenir v. Charter Development   Charter Development            Deposition   1
      April 24, 2001     99061       NV     Las Hadas v. Durable Homes        Jan Peters/Durable Homes       Deposition   1
      April 23, 2001     99061       NV     Las Hadas v. Durable Homes        Jan Peters/Durable Homes       Deposition   1
      April 16, 2001    98040a       NV     La Posada @ Summerlin             Signature Homes                Deposition   1
      April 16, 2001    98077a       NV     Legacy Legends v. Pacific Prop.   Pacific Properties             Deposition   1
        April 9, 2001   98045a       NV     Rancho Sierra v. Robert Jones     Robert Jones Corp.             Deposition   1
        April 4, 2001   98077a       NV     Legacy Legends v. Pacific Prop.   Pacific Properties             Deposition   1
    March 13, 2001      98040a       NV     La Posada @ Summerlin             Signature Homes                Deposition   1
  February 21, 2001     98077a       NV     Legacy Legends v. Pacific Prop.   Pacific Properties             Deposition   1
  February 20, 2001     98077a       NV     Legacy Legends v. Pacific Prop.   Pacific Properties             Deposition   1
   February 7, 2001     98040a       NV     La Posada @ Summerlin             Signature Homes                Deposition   1
   February 6, 2001      99026       CA     Anaheim Crest                     KB Home                        Deposition   1
    January 3, 2001      99047       CA     Villagio (Dibley v. Presley)      Presley Homes                  Deposition   1

                2000
 December 8, 2000       98016a       NV     Elan v. Picerne Construction      Kelly & Picerne Dev.           Deposition   1
 December 6, 2000       98016a       NV     Elan v. Picerne Construction      Kelly & Picerne Dev.           Deposition   1
November 30, 2000       97020c       CA     Brighton Estates                  Brighton Homes                 Deposition   1
November 29, 2000       97020c       CA     Brighton Estates                  Brighton Homes                 Deposition   1
November 28, 2000       97020c       CA     Brighton Estates                  Brighton Homes                 Deposition   1
November 22, 2000       98016a       NV     Elan v. Picerne Construction      Kelly & Picerne Dev.           Deposition   1
   October 25, 2000     98025b       NV     La Mancha II                      Stanton Construction           Deposition   1
   October 25, 2000     98075a       NV     Pacific Legends @ Green Valley    Pacific Homes                  Deposition   1
   October 24, 2000      20043       CA     Jacobson v. Fieldstone            Hacienda Roofing               Deposition   1
   October 16, 2000     98025b       NV     La Mancha II                      Stanton Construction           Deposition   1
    October 4, 2000     98066a       CA     Magellan Acacia                   Acacia Construction            Deposition   1
September 26, 2000      98025b       NV     La Mancha II                      Stanton Construction           Deposition   1
September 21, 2000      98066a       CA     Magellan Acacia                   Acacia Construction            Deposition   1
 September 8, 2000      98066a       CA     Magellan Acacia                   Acacia Construction            Deposition   1
    August 31, 2000     97020b       CA     Rancho Cielo                      Rancho Cielo Association       Deposition   1
    August 30, 2000     97020b       CA     Rancho Cielo                      Rancho Cielo Association       Deposition   1
    August 29, 2000     97020b       CA     Rancho Cielo                      Rancho Cielo Association       Deposition   1
    August 28, 2000     97020b       CA     Rancho Cielo                      Rancho Cielo Association       Deposition   1
    August 23, 2000     98072a       CA     Allegro                           American West Homes            Deposition   1
    August 15, 2000     98075a       NV     Pacific Legends @ Green Valley    Pacific Homes                  Deposition   1
    August 14, 2000     98075a       NV     Pacific Legends @ Green Valley    Pacific Homes                  Deposition   1
       July 19, 2000     99034       CA     Indian Wells v. Robert Jones      Robert Jones Corp.             Deposition   1
       July 18, 2000     99034       CA     Indian Wells v. Robert Jones      Robert Jones Corp.             Deposition   1
        July 6, 2000    98075a       NV     Pacific Legends @ Green Valley    Pacific Homes                  Deposition   1
        July 5, 2000    98075a       NV     Pacific Legends @ Green Valley    Pacific Homes                  Deposition   1
        July 3, 2000    98075a       NV     Pacific Legends @ Green Valley    Pacific Homes                  Deposition   1
      June 28, 2000     98025a       NV     La Mancha Estates                 Stanton Construction           Deposition   1
       May 18, 2000     98025a       NV     La Mancha Estates                 Stanton Construction           Deposition   1
       May 17, 2000     98025a       NV     La Mancha Estates                 Stanton Construction           Deposition   1
  February 25, 2000      97015       CA     East Lake Green                   East Lake Company              Deposition   1
   January 18, 2000     96089a       CA     Blattner v. Pacific Scene         Pacific Scene                  Deposition   1
   January 14, 2000     96089a       CA     Blattner v. Pacific Scene         Pacific Scene                  Deposition   1
   January 13, 2000     96089a       CA     Blattner v. Pacific Scene         Pacific Scene                  Deposition   1




RBP's Testimony List - 7 February 2020                                                                   4                                                                    2/7/2020
                             Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21
                                                                         Robert Burnett Page
                                                                                        Perry, 83
                                                                                               AIA,ofNCARB,
                                                                                                      88    LEED AP
                                                                                                                                       Deposition, Arbitration and Trial Testimony

                        Project                                                                            Testimony     Testimony
        Date            Number      State          Case/ Project Name              Party Represented         Type       Count - Days                        Court                Judge

               1999
December 22, 1999       96088a       CA     Trenfel Residence                Dale Johnson, GC              Deposition   1
November 17, 1999       98044a       NV     Green Valley Apartments          M&B Mechanical                Deposition   1
September 28, 1999      97049a       CA     San Miguel II                    Oceanside Beach Partners      Deposition   1
      July 16, 1999     97049a       CA     San Miguel II                    Oceanside Beach Partners      Deposition   1
      July 15, 1999     97049a       CA     San Miguel II                    Oceanside Beach Partners      Deposition   1
      July 14, 1999     97049a       CA     San Miguel II                    Oceanside Beach Partners      Deposition   1
       July 6, 1999      99012       CA     Tahquitz Canyon Apartments       Corporate Fund for Housing      Trial                1    Riverside Co. Superior Court, Indio, CA
     June 17, 1999      98027a       CA     Brown v. Imperial Bank           Imperial Bank                 Deposition   1
      June 8, 1999      98027a       CA     Brown v. Imperial Bank           Imperial Bank                 Deposition   1
      June 4, 1999      98027a       CA     Brown v. Imperial Bank           Imperial Bank                 Deposition   1
      June 1, 1999      96081a       CA     Evers v. Peiffer                 Lila Peiffer                  Deposition   1
      May 26, 1999       99012       CA     Tahquitz Court Apartments        Corporate Fund for Housing    Deposition   1
      May 17, 1999      96081a       CA     Evers v. Peiffer                 Lila Peiffer                  Deposition   1
      May 12, 1999      98062a       CA     Shaw-Ring v. Village Square      Village Square                  Trial                1    San Diego Co. Superior Court, Vista, CA   Nugent
      May 11, 1999      98062a       CA     Shaw-Ring v. Village Square      Village Square                  Trial                1    San Diego Co. Superior Court, Vista, CA   Nugent
     March 8, 1999      97054a       CA     Monarch Villas                   F.R. Ghianni                  Deposition   1
 February 19, 1999      98032a       CA     Shadow Ridge @ Oak Park          Regis Construction            Deposition   1
  February 3, 1999      98032a       CA     Shadow Ridge @ Oak Park          Regis Construction            Deposition   1
  February 2, 1999      98032a       CA     Shadow Ridge @ Oak Park          Regis Construction            Deposition   1
  February 1, 1999      98032a       CA     Shadow Ridge @ Oak Park          Regis Construction            Deposition   1
  January 13, 1999      96052a       CA     The Highlands                    Barratt Homes                 Deposition   1

                1998
December 17, 1998        96052a      CA     The Highlands                    Barratt Homes                 Deposition   1
 December 2, 1998        97020a      CA     Peters vs. Brighton              Brighton Homes                Deposition   1
 December 1, 1998        97020a      CA     Peters vs. Brighton              Brighton Homes                Deposition   1
November 24, 1998        96052a      CA     The Highlands                    Barratt Homes                 Deposition   1
November 12, 1998        96052a      CA     The Highlands                    Barratt Homes                 Deposition   1
November 11, 1998        97042a      CA     Summer Winds                     48 Telegraph Canyon           Deposition   1
  October 15, 1998       96091c      CA     Heritage II                      Strang Heat & Air             Deposition   1
  October 14, 1998       97042a      CA     Summer Winds                     48 Telegraph Canyon           Deposition   1
   October 1, 1998       97014a      CA     East Bluff "O"                   Wyland Enterprises            Deposition   1
September 28, 1998       95063c      CA     Brandywine Classics              Housing Opportunities         Deposition   1
September 24, 1998       96077a      CA     Shea vs. Double E                Dixieline Lumber              Deposition   1
September 21, 1998       95063c      CA     Brandywine Classics              Housing Opportunities         Deposition   1
September 18, 1998       96077b      CA     Shea vs. Double E                Dixieline Lumber              Deposition   1
   August 27, 1998       97014d      CA     East Bluff "O" - Wyland          Wyland Enterprises            Deposition   1
   August 27, 1998       97014b      CA     East Bluff "O" - Strang          Wyland Enterprises            Deposition   1
      July 14, 1998      97036b      CA     Rogers vs. William Lyon Co.      William Lyon Company          Deposition   1
       May 6, 1998       96002a      CA     Remington: Shea vs. Coffman      E.B. Builders                 Deposition   1
     April 20, 1998      96039a      CA     Schmidt vs. Expert Air           MJD Plastering                Deposition   1
       April 7, 1998     97036a      CA     Rogers vs. William Lyon Co.      William Lyon Company          Deposition   1
       April 6, 1998     97036a      CA     Rogers vs. William Lyon Co.      William Lyon Company          Deposition   1
    March 31, 1998       96076a      CA     Shea Homes vs. TM Cobb           C.R. Schreiber Construction   Deposition   1
    March 24, 1998       97014c      CA     East Bluff "O" - Strang          Wyland Enterprises            Deposition   1
     March 9, 1998       96002a      CA     Remington: Shea vs. Coffman      E.B. Builders                 Deposition   1
 February 26, 1998       96039a      CA     Schmidt vs. Expert Air           MJD Plastering                Deposition   1
 February 25, 1998       96002b      CA     Remington: Shea vs. Coffman      E.B. Builders                 Deposition   1
 February 19, 1998       96061a      CA     Batiquitos Bluff Lagoon          Sammis Properties             Deposition   1
 February 18, 1998       96061a      CA     Batiquitos Bluff Lagoon          Sammis Properties             Deposition   1
 February 12, 1998       96061a      CA     Batiquitos Bluff Lagoon          Sammis Properties             Deposition   1
  January 23, 1998       97019a      CA     Rancho Casa Blanca v WE 7 Inc.   Hossman & Associates          Deposition   1




RBP's Testimony List - 7 February 2020                                                                 5                                                                            2/7/2020
                             Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21
                                                                         Robert Burnett Page
                                                                                        Perry, 84
                                                                                               AIA,ofNCARB,
                                                                                                      88    LEED AP
                                                                                                                                           Deposition, Arbitration and Trial Testimony

                        Project                                                                                Testimony     Testimony
        Date            Number      State           Case/ Project Name                Party Represented          Type       Count - Days                       Court                         Judge

                1997
December 17, 1997        95121c      CA     Montelena @ Aliso Viejo             LDM Development & GlenFed      Deposition   1
 December 8, 1997        96075b      CA     The Plaza @ La Jolla Village        Dale Tile                        Trial                1    San Diego County Superior Court, El Cajon, CA    Maloche
 December 2, 1997        96069a      CA     Unity vs. Jarson                    William Collier                  Trial                1    San Diego County Superior Court, San Diego, CA    May
   October 24, 1997      97029a      CA     Seaport HOA vs Niguel Interiors     Pacific Stucco (Kennington)    Deposition   1
September 18, 1997       95117c      CA     Mira La Paz                         Barry Stone & Associates       Deposition   1
September 17, 1997       96091a      CA     Heritage II                         Strang Heat & Air              Deposition   1
September 15, 1997       95117c      CA     Mira La Paz                         Barry Stone & Associates       Deposition   1
September 11, 1997       96090a      CA     Highridge @ Mesa Summit             Strang Mechanical              Deposition   1
 September 8, 1997       97004a      CA     Childers Builders Park              Kennington Plaster             Deposition   1
 September 2, 1997       95022c      CA     Niguel Summit                       Buzz Saw Construction            Trial                1    Orange County Superior Court, Santa Ana, CA       Thomas
    August 28, 1997      95022c      CA     Niguel Summit                       Buzz Saw Construction            Trial                1    Orange County Superior Court, Santa Ana, CA       Thomas
    August 19, 1997      96012a      CA     Kennedy vs Dividend Dev.            Dividend Development           Deposition   1
     August 1, 1997      96012a      CA     Kennedy vs Dividend Dev.            Dividend Development           Deposition   1
       July 30, 1997     96012a      CA     Kennedy vs Dividend Dev.            Dividend Development           Deposition   1
       July 29, 1997     96012a      CA     Kennedy vs Dividend Dev.            Dividend Development           Deposition   1
       July 18, 1997     96030a      CA     Belsera                             Lyons Company                  Deposition   1
       July 14, 1997     96017a      CA     Shadow Ridge Park Apartments        Borneman Plastering            Deposition   1
       July 11, 1997     96069a      CA     Unity vs. Jarson                    William Collier                Deposition   1
      June 27, 1997      96055a      CA     Elysian Community Association       Alcala Company                 Deposition   1
      June 25, 1997      96030a      CA     Belsera                             Lyons Company                  Deposition   1
      June 24, 1997      96030a      CA     Belsera                             Lyons Company                  Deposition   1
      June 19, 1997      96030a      CA     Belsera                             Lyons Company                  Deposition   1
      June 10, 1997      96023c      CA     Bridgewater vs. Haseko              American Windows               Deposition   1
       June 6, 1997      96030a      CA     Belsera                             Lyons Company                  Deposition   1
       June 4, 1997      96030a      CA     Belsera                             Lyons Company                  Deposition   1
       June 3, 1997      96023b      CA     Bridgewater vs. Haseko              Valley Waterproofing           Deposition   1
       May 27, 1997      96074a      CA     Seashore Condominiums               Expo Building Supplies         Deposition   1
       May 21, 1997       9376c      CA     Desert Horizons                     Valley Wide Sheet Metal        Deposition   1
       May 13, 1997      95027a      CA     Romagnolo Residence                 Michael Romagnolo                Trial                1    San Diego County Superior Court, San Diego, CA   McConnell
      April 29, 1997     95022c      CA     Niguel Summit                       Buzz Saw Construction          Deposition   1
      April 11, 1997     95121c      CA     Montelena @ Aliso Viejo             LDM Development & GlenFed      Deposition   1
      April 10, 1997     95121c      CA     Montelena @ Aliso Viejo             LDM Development & GlenFed      Deposition   1
      March 4, 1997       9477c      CA     Panorama vs Constr. Mgmt            Constr. Mgmt. Services           Trial                1    San Diego County Superior Court, San Diego, CA     May
  February 13, 1997      96086a      CA     Taylor vs. Martini                  Neil & Mary-Ann Martini

               1996
 November 26, 1996       95036c      CA     Scripps Legacy                      Hacienda Roofing               Deposition   1
  November 6, 1996       95003c      CA     University Canyon West              D.J. Plastering                  Trial                1    San Diego County Superior Court, San Diego, CA     May
  November 5, 1996       95003c      CA     University Canyon West              D.J. Plastering                  Trial                1    San Diego County Superior Court, San Diego, CA     May
   August 13, 1996       94107c      CA     Tierra del Sol vs D.J. Plastering   D.J. Plastering                Deposition   1
      July 25, 1996      95024c      CA     Kaufman & Broad vs Westlake         HNR Framing                    Deposition   1
      July 17, 1996       9487c      CA     Tierra del Sol                      Pacific Sheet Metal            Deposition   1
       July 2, 1996      95002c      CA     Castle Creek/Circle "R"             Circle "R" (Mike Zupara)       Deposition   1
     June 27, 1996       95093c      CA     Ocean Hills vs Leisure Tech         Knight Iron Works              Deposition   1
     June 21, 1996       95088c      CA     Columbia Place                      Valley Waterproofing           Deposition   1
     June 14, 1996       95059c      CA     Ambiance vs Barratt Homes           Barratt American               Deposition   1
     June 13, 1996       95059c      CA     Ambiance vs Barratt Homes           Barratt American               Deposition   1
     June 11, 1996       95021c      CA     Tierra del Sol                      Perfect Wall                   Deposition   1
      June 5, 1996       95072c      CA     Marlado Highlands                   Watt Industries                Deposition   1
      June 3, 1996       95002c      CA     Castle Creek/Circle "R"             Circle "R" (Mike Zupara)       Deposition   1
      May 29, 1996       95002c      CA     Castle Creek/Circle "R"             Circle "R" (Mike Zupara)       Deposition   1
      May 21, 1996       95088c      CA     Columbia Place                      Valley Waterproofing           Deposition   1
      May 17, 1996       95088c      CA     Columbia Place                      Valley Waterproofing           Deposition   1
      May 10, 1996       95101c      CA     La Costa Meadows                    Kennington Plastering            Trial                1    San Diego County Superior Court, San Diego, CA   O'Rourke
       May 7, 1996       95101c      CA     La Costa Meadows                    Kennington Plastering          Deposition   1
                                            Panorama vs Construction            Construction Management
      April 10, 1996      9477c      CA     Management                          Services                       Deposition   1
    March 15, 1996       95072c      CA     Marlado Highlands                   Watt Industries                Deposition   1
     March 5, 1996       95072c      CA     Marlado Highlands                   Watt Industries                Deposition   1
     March 4, 1996       95101c      CA     La Costa Meadows                    Kennington Plastering          Deposition   1
  February 22, 1996      95072c      CA     Marlado Highlands                   Watt Industries                Deposition   1
  February 21, 1996      95072c      CA     Marlado Highlands                   Watt Industries                Deposition   1
  February 20, 1996      95124c      CA     Villa Martinique vs Barratt         Tru-Wall (drywall)             Deposition   1
   February 9, 1996      95072c      CA     Marlado Highlands                   Watt Industries                Deposition   1
   January 17, 1996       9477c      CA     Panorama vs Constr. Mgmt            Constr. Mgmt. Services         Deposition   1
   January 15, 1996       9477c      CA     Panorama vs Constr. Mgmt            Constr. Mgmt. Services         Deposition   1




RBP's Testimony List - 7 February 2020                                                                     6                                                                                     2/7/2020
                             Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21
                                                                         Robert Burnett Page
                                                                                        Perry, 85
                                                                                               AIA,ofNCARB,
                                                                                                      88    LEED AP
                                                                                                                                             Deposition, Arbitration and Trial Testimony

                        Project                                                                                 Testimony      Testimony
        Date            Number      State          Case/ Project Name                Party Represented            Type        Count - Days                       Court                        Judge

                1995
December 19, 1995         9477c      CA     Panorama vs Constr. Mgmt           Constr. Mgmt. Services           Deposition    1
 December 4, 1995        95099c      CA     Kennady vs Buwalda Contractors     Vern Buwalda Contractors         Arbitration        1
November 22, 1995         9477c      CA     Panorama vs Constr. Mgmt           Constr. Mgmt. Services           Deposition    1
November 16, 1995         9477c      CA     Panorama vs Constr. Mgmt           Constr. Mgmt. Services           Deposition    1
  October 31, 1995       95003c      CA     University Canyon West             D.J. Plastering                  Deposition    1
   October 4, 1995        9455c      CA     Coles Carpet vs Norman             John Roger Norman                Deposition    1
September 26, 1995       95003c      CA     University Canyon West             D.J. Plastering                  Deposition    1
   August 31, 1995        9482c      CA     La Jolla Alta vs C & M Framing     C & M Framing                    Deposition    1
      July 10, 1995      95018c      CA     Zazlow vs Baldwin Creek Park       Coast Plastering                 Deposition    1
     June 21, 1995        9496c      CA     Pointe Del Mar                     Encinitas Windows                Deposition    1
     June 19, 1995       95018c      CA     Zazlow vs Baldwin Creek Park       Coast Plastering                 Deposition    1
     June 14, 1995        9481c      CA     Charlemont vs Hacienda Roofing     Hacienda Roofing                 Deposition    1
     June 13, 1995       95017c      CA     The Terraces @ Scripps Ranch       Rainbow Steel & Iron             Deposition    1
     June 13, 1995        9488c      CA     The Terraces @ Scripps Ranch       Pacific Sheet Metal              Deposition    1
     April 20, 1995       9423c      CA     Camelot at Eastlake Shores         B.J. Plastering                  Deposition    1
       April 7, 1995      9423c      CA     Camelot at Eastlake Shores         B.J. Plastering                  Deposition    1
       April 5, 1995     95009c      CA     La Costa Alta                      JCM Drywall                      Deposition    1
       April 3, 1995      9447c      CA     Quail Ridge vs D.R. Fitzgerald     D.R. Fitzgerald Framing          Deposition    1
       April 3, 1995      9442c      CA     Quail Ridge vs Burge Corporation   Burge Corporation                Deposition    1
    March 30, 1995        9347c      CA     Casas de las Campanas vs           Cimarron Consrruction            Deposition    1
    March 13, 1995        9347c      CA     Casas de las Campanas vs           Cimarron Consrruction            Deposition    1
     March 8, 1995        9469c      CA     Penasquitos Crestmont              South Coast Framing              Deposition    1
 February 16, 1995        9434c      CA     Hummel vs Mummert                  Sherry Hummel                       Trial                1    San Diego County Superior Court, San Diego, CA   Miller
 February 14, 1995        9473c      CA     Corwin vs Rancho Bernardo          Delp Plastering                  Deposition    1
 February 14, 1995        9446c      CA     Corwin vs Rancho Bernardo          D.J. Plastering                  Deposition    1

                1994
 December 16, 1994       9378c       CA     Ocean Breeze Villas                Southridge Homes                 Deposition    1
 December 15, 1994       9378c       CA     Ocean Breeze Villas                Southridge Homes                 Deposition    1
  December 6, 1994       9427c       CA     Dr. Smith Residence                Bergen Realty                    Deposition    1
  December 2, 1994       9378c       CA     Ocean Breeze Villas                Southridge Homes                 Deposition    1
   October 31, 1994      9422c       CA     Master's Hill vs McKellar          B.J. Plastering                  Deposition    1
   October 21, 1994      9434c       CA     Hummel vs Mummert                  Sherry Hummel                    Deposition    1
 September 1, 1994       9372c       CA     Rancho Mirage                      Bay Sands Construction           Deposition    1
    August 31, 1994      9423c       CA     Camelot at Eastlake Shores         B.J. Plastering                  Deposition    1
    August 31, 1994      9476c       CA     Camelot at Eastlake Shores         Delp Plastering                  Deposition    1
    August 29, 1994      9403c       CA     City Scene                         American Design Paint/Drywall    Deposition    1
    August 18, 1994      9352c       CA     College Terrace Apartments         First Nationwide Bank            Deposition    1
    August 17, 1994      9411c       CA     Camelot at Eastlake Shores         Pacific Southwest Carports       Deposition    1
       July 13, 1994     9451c       CA     Klipt vs SD Trust & Savings        San Diego Trust & Savings Bank   Deposition    1
      June 17, 1994      9424c       CA     The Falls @ Camino Bernardo        Sentry Sheet Metal               Deposition    1
        May 9, 1994      9270c       CA     Dover HOA                          Developer                          Trial                 1    San Diego County Superior Court, San Diego, CA   Midlam
     March 25, 1994      9332c       CA     Ocean Village                      Cimaho Associates/Developers     Deposition    1
     March 24, 1994      9334c       CA     McDougal Residence                 John & Debbie McDougal           Deposition    1
     March 23, 1994      9162c       CA     Rising Glen Apartments             Mitsugi America Corporation        Trial                 1    San Diego County Superior Court, San Diego, CA   Midlam
     March 18, 1994      9332c       CA     Ocean Village                      Cimaho Associates/Developers     Deposition    1
      March 9, 2024      9373c       CA     Kirst vs Riderwood Meadows         Bill's Drywall                   Deposition    1
   February 1, 1994      9005c       CA     Park Row                           Harry Peterson Co.                 Trial                 1    San Diego County Superior Court, San Diego, CA   Adams
   January 31, 1994      9005c       CA     Park Row                           Harry Peterson Co.                 Trial                 1    San Diego County Superior Court, San Diego, CA   Adams




RBP's Testimony List - 7 February 2020                                                                    7                                                                                       2/7/2020
                             Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21
                                                                         Robert Burnett Page
                                                                                        Perry, 86
                                                                                               AIA,ofNCARB,
                                                                                                      88    LEED AP
                                                                                                                                                     Deposition, Arbitration and Trial Testimony

                        Project                                                                                       Testimony        Testimony
        Date            Number      State           Case/ Project Name                    Party Represented             Type          Count - Days                       Court                        Judge

               1993
 December 14, 1993       9159c       CA     Sullivan Residence                     Jim & Virginia Sullivan            Deposition      1
  November 9, 1993       9356c       CA     Palm Desert Resort                     Imperial Sheet Metal               Deposition      1
  November 2, 1993       9364c       CA     Pacific Ridge                          Alcala Company                     Deposition      1
   October 13, 1993      9270c       CA     Dover HOA                              Developer                          Deposition      1
   October 9, 1993       9359c       CA     Calle Primera vs Alana Corp.           Alcala Company                     Deposition      1
September 22, 1993       9306c       CA     Seacliff vs. Spring Valley Sht. Mtl.   Spring Valley Sheet Metal          Deposition      1
September 17, 1993       9325c       CA     La Jolla International Gardens         Buzz Saw Construction              Deposition      1
September 13, 1993       9308c       CA     Hyde Park vs. San Diego WP             San Diego Waterproofing            Deposition      1
                         9330c       CA     Thic Trolley Court                     Thom Hom Investments Corp.        Stip. of Depo.        1         San Diego County Superior Court, San Diego, CA   Gamer
   August 12, 1993       9330c       CA     Thic Trolley Court                     Thom Hom Investments Corp.         Deposition      1
       July 13,1993      9274c       CA     Chantemar                              J.M. Peters Development            Deposition      1
        July 7, 1993     9274c       CA     Chantemar                              J.M. Peters Development            Deposition      1
     June 10, 1993       9327c       CA     Mission Ridge                                                             Deposition      1
      May 20, 1993       9244c       CA     Villarica                              G.T. Appel                         Deposition      1
      April 15, 1993     9115c       CA     Eastridge                              Eastridge HOA                      Deposition      1
       April 6, 1993     9215c       CA     Bridge Creek Townhomes                 Robert Corona Construction         Deposition      1
    March 25, 1993       9275c       CA     Finkelstein vs. Leisure Tech           Spring Valley Sheet Metal          Deposition      1
  February 26, 1993      9278c       CA     Rios vs. Lew                                                              Deposition      1

                1992
 December 30, 1992       9162c       CA     Rising Glen Apartments                 Mitsugi America Corporation        Deposition      1
 December 10, 1992       9220c       CA     Schnepp vs. Lemon Construction         Ed Lemmon Construction                Trial                  1    San Diego County Superior Court, San Diego, CA   Harden
 November 18, 1992                   CA     Glenwood Springs                       John C. Stevenson                     Trial                  1    San Diego County Superior Court, San Diego, CA   Greer
 November 17, 1992                   CA     Glenwood Springs                       John C. Stevenson                     Trial                  1    San Diego County Superior Court, San Diego, CA   Greer
    August 11, 1992       9224c      CA     Pecoroni vs. Uva                       Mr. Uva, Landscaper                Deposition      1
        July 7, 1992      9039c      CA     Sea Point                              Strang Sheet Metal & Mechanical    Deposition      1
       May 8, 1992        9129c      CA     Penasquitos Casablanca                 Regan Roofing                      Deposition      1
       May 6, 1992        9125c      CA     Penasquitos Casablanca                 Pacific Southwest Carports         Deposition      1
      April 28, 1992      9128c      CA     Seabridge                              K.R. Zummit                        Deposition      1
      April 17, 1992      9005c      CA     Park Row                               Harry Peterson Co.                 Deposition      1
      April 10, 1992      8806c      CA     Fairway Vistas                         Fairway Vistas HOA                 Deposition      1
       April 8, 1992     8706c2      CA     Beacon St. II                          Beacon Street HOA                  Deposition      1
     March 31, 1992       8806c      CA     Fairway Vistas                         Fairway Vistas HOA                 Deposition      1
  February 28, 1992       9207c      CA     Wodehouse vs. Carrick                                                     Arbitration          1
  February 21, 1992       8806c      CA     Fairway Vistas                         Fairway Vistas HOA                 Deposition      1
   January 23, 1992       9029c      CA     Delgado Residence                      Nelson Delgado/ Cheryl Wilder         Trial                  1    San Diego County Superior Court, San Diego, CA   Paxton

                1991
 December 23, 1991       8806c       CA     Fairway Vistas                         Fairway Vistas HOA                 Deposition      1
  December 2, 1991       9029c       CA     Delgado Residence                      Nelson Delgado/ Cheryl Wilder      Deposition      1
 November 21, 1991       9005c       CA     Park Row                               Harry Peterson Co.                 Deposition      1
   October 31, 1991      9048c       CA     North Rim                              Carlson & Herald Concrete          Deposition      1
   October 25, 1991      9112c       CA     IVR Rio Vista vs. G.T. Appel           G.T. Appel                         Bench Trial               1    San Diego County Superior Court, San Diego, CA   Adams
    August 30, 1991      9114c       CA     The Aspens                             Comfort Construction               Deposition      1
       July 24, 1991     9112c       CA     Rio Vista                              G.T. Appel                         Deposition      1
      June 27, 1991      9112c       CA     Rio Vista                              G.T. Appel                         Deposition      1
  February 12, 1991      8921c       CA     Lake Park Terrace                      Dev./ Arch./ GC                    Deposition      1

                1990
     March 17, 1990      8911c       CA     Woodbridge                             Strang Sheet Metal                 Deposition      1
     March 12, 1990      8911c       CA     Woodbridge                             Strang Sheet Metal                 Deposition      1
     January 2, 1990     8835c       CA     Villa Dominique Townhomes              Christiana Builders                Deposition      1

                1989
  December 8, 1989       8835c       CA     Villa Dominique Townhomes              Christiana Builders                Deposition      1
     June 23, 1989       8935c       CA     Villa Dominique Townhomes              Christiana Builders                Deposition      1
     June 15, 1989       8814c       CA     Lanigar Residence                      Ed Lanigar                         Deposition      1
     June 14, 1989       8814c       CA     Lanigar Residence                      Ed Lanigar                         Deposition      1
      May 25, 1989       8814c       CA     Lanigar Residence                      Ed Lanigar                         Deposition      1
      April 18, 1989     8625c       CA     Golfcrest Pines                        Golfcrest Pines HOA                Deposition      1

              1988
 December 29, 1988       8632c       CA     Brown Residence                        Mr. Brown                          Arbitration          1
 December 22, 1988       8632c       CA     Brown Residence                        Mr. Brown                          Arbitration          1

              1987
September 17, 1987       8605c       CA     Goldcreek Townhomes                    Goldcreek HOA                      Deposition      1
      June 3, 1987       8625        CA     McCorry (Golfcrest Pines)              Golfcrest Pines HOA                  Trial                   1    San Diego County Superior Court, San Diego, CA

                1986
       July 15, 1986                 CA     Montezuma Townhomes                    Montezuma Townhomes HOA            Deposition      1
       May 25, 1986                  CA     Villa Antigua                          Villa Antigua HOA                  Deposition      1




RBP's Testimony List - 7 February 2020                                                                        8                                                                                          2/7/2020
     Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 87 of 88




Perry Consulting Group, Inc.




                               Exhibit 3
   Perry Consulting Group, Inc’s 2021 Fee Schedule




Initial Summary Report                9                             28 April 2021
     Case 2:21-cv-01158-APG-NJK Document 1-1 Filed 06/17/21 Page 88 of 88




Perry Consulting Group, Inc.

                     Fee Schedule for Professional Services
                                                1 January 2021

Professional Services:*
Architectural Design and Consulting
       Principal Expert Architect/ GC                                    RBP                           $300.00/hr.
       Administrative Manager                                            KDP                           $ 60.00/hr.
       Outside Consultants - Architect/GC                                JP, DB                        $240.00/hr.
              Project Manager - Architect/GC                             JB                            $180.00/hr.
              Assistant Project Manager - Architect/GC                                                 $150.00/hr.
              Computer Graphics/ Digital Video                                                         $120.00/hr.
              Administrative Assistant                                                                 $ 60.00/hr.

       *Required meetings, mediations and on-site investigations scheduled on Saturdays, Sundays or Holidays
       will be billed at one and one-half times the scheduled rates.

Cost Estimating and General Construction Consulting
      Outside Consultants - Cost Estimator          JP                                                 $240.00/hr.

Expert Witness: Trial/Deposition/Arbitration Testimony
       Principal Expert Architect/ GC                 RBP                                              $540.00/hr.
       Outside Consultants - Architect/GC             JP, DB                                           $420.00/hr.
              Project Manager - Architect/GC          JB                                               $360.00/hr.

Reimbursable Expenses:**
       Requested File, Drawing, Color Photo & Color Presentation Reproduction
       Trial Exhibits
       Outside Consultant Fees
       Applicable Permits and Fees

       **All other expenses, i.e. in-house use printing/plotting, long distance telephone, postage, facsimile and
       mileage expenses have been incorporated into the professional hourly rates.

Travel time will be billed at the above professional hourly rates. Overnight lodging, flights, car
rentals and other travel expenses have been incorporated into the travel time.

All outstanding invoices shall be brought current prior to any expert deposition or trial
testimony.

All professional services will be suspended on projects which carry an accounts
receivable past due balance greater than 120 days and all scheduled meetings,
mediations, depositions and trial testimony will be taken off calendar until such time as
the amount owed is brought current.

Unpaid balances over 120 days will be charged interest @ 1-1/2% per month until paid.

Tax Identification #: XX-XXXXXXX
Effective through 31 December 2021

                 PO Box 400, Jamul, California 91935   (619) 599-0575   www.perryconsultinggroup.com
